Exhibit 10.1

 

RECAPITALIZATION AND EQUITY PURCHASE AGREEMENT

 

BY AND AMONG

 

BRS STOCK HOLDCO LLC,

 

BIG RIVER STEEL HOLDINGS LLC,

 

THE EQUITYHOLDERS OF

 

BIG RIVER STEEL CORP. AND BIG RIVER STEEL HOLDINGS LLC,

 

U. S. STEEL HOLDCO LLC

 

AND

 

UNITED STATES STEEL CORPORATION

 

Dated as of September 30, 2019

 



 

 

 

TABLE OF cONTENTS

 

Page

 

ARTICLE I RECAPITALIZATION; PURCHASE OF EQUITY INTERESTS; PURCHASE PRICE 2
Section 1.1       Recapitalization of the Company and BRS Corp. 2 Section
1.2       Purchase of the Purchased Interests 2 Section 1.3       Purchase Price
3 Section 1.4       Estimated Closing Adjustment Statement; Payment of Closing
Payment 3 Section 1.5       Post-Closing Purchase Price Adjustment 4 Section
1.6       Escrow Amount 8 Section 1.7       Tax Withholding 8 ARTICLE II CLOSING
8 Section 2.1       Closing Date 8 Section 2.2       Closing Deliveries 9
Section 2.3       Bonus Plan Payment 10 ARTICLE III REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND BRS NEWCO 10 Section 3.1       Authorization,
Validity and Execution 10 Section 3.2       Organization, Existence and Good
Standing; Capitalization of Group Companies; Issued Interests; Private Offering
11 Section 3.3       Consents and Approvals; No Violations 13 Section
3.4       Governmental Authorization 13 Section 3.5       Financial Statements;
Absence of Undisclosed Liabilities 13 Section 3.6       Absence of Certain
Changes or Events 15 Section 3.7       Real Property; Title to Properties;
Sufficiency of Assets 16 Section 3.8       Intellectual Property 17 Section
3.9       Material Contracts 19 Section 3.10     Material Relationships 21
Section 3.11     Litigation 22 Section 3.12     Compliance with Laws; Permits 22
Section 3.13     Taxes 22 Section 3.14     Employee Benefit Plans 24 Section
3.15     Employee and Labor Matters 25 Section 3.16     Environmental Matters 26
Section 3.17     OFAC and Anti-Corruption Laws 27 Section 3.18     Insurance 27
Section 3.19     Transactions with Affiliates 27 Section 3.20     Brokers 27

 



i

 

 

TABLE OF CONTENTS CONTINUED

 

Page

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDERS 28 Section
4.1       Organization, Authorization, Validity and Execution 28 Section
4.2       Title to Transferred Interests and Purchased Interests 28 Section
4.3       Consents and Approvals; No Violations 29 Section
4.4       Governmental Authorization 29 Section 4.5       Litigation 29 Section
4.6       Brokers 30 Section 4.7       Investment Intent 30 Section
4.8       Certain Relationships 30 Section 4.9       Transactions with the Group
Companies 30 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER
GUARANTOR 31 Section 5.1       Organization 31 Section 5.2       Authorization,
Validity and Execution 31 Section 5.3       Consents and Approvals; No
Violations 31 Section 5.4       Governmental Authorization 32 Section
5.5       Litigation 32 Section 5.6       Financial Capability 32 Section
5.7       Solvency 32 Section 5.8       Brokers 32 Section 5.9       Investment
Intent 32 Section 5.10     R&W Insurance Policy 33 ARTICLE VI CERTAIN AGREEMENTS
33 Section 6.1       Conduct of Business 33 Section 6.2       Access 34 Section
6.3       Efforts to Close 35 Section 6.4       Confidentiality 35 Section
6.5       Further Assurances 36 Section 6.6       Publicity 36 Section
6.7       Cooperation 37 Section 6.8       Notification 38 Section 6.9       R&W
Insurance Policy 38 Section 6.10     Blocker Percentage 39 Section 6.11     Key
Employee Agreements 39 ARTICLE VII CONDITIONS TO CLOSING 39 Section
7.1       Mutual Condition 39 Section 7.2       Conditions to Purchaser’s
Obligations 39 Section 7.3       Conditions to the Equityholders’, BRS Newco’s
and the Company’s Obligations 40

 



ii

 

 

TABLE OF CONTENTS CONTINUED

 

Page

 

ARTICLE VIII TAX MATTERS 41 Section 8.1       Preparation of and Filing of Tax
Returns 41 Section 8.2       Deductions 42 Section 8.3       Tax Contests 42
Section 8.4       Sales and Transfer Taxes 43 Section 8.5       Purchase Price
Allocation 43 Section 8.6       Tax Certificates 44 Section
8.7       Termination of Tax Sharing Agreements 44 ARTICLE IX TERMINATION 44
Section 9.1       Termination 44 Section 9.2       Procedure upon Termination 45
Section 9.3       Effect of Termination 45 ARTICLE X SURVIVAL; INDEMNIFICATION
45 Section 10.1     Survival 45 Section 10.2     Indemnification by the Company
46 Section 10.3     Indemnification by each Equityholder 47 Section
10.4     Indemnification by Purchaser 47 Section 10.5     Limitations on
Indemnification 47 Section 10.6     Terms and Conditions Relating to
Indemnification 50 Section 10.7     Payment 52 Section 10.8     Knowledge 53
Section 10.9     Exclusive Remedy 53 Section 10.10   Characterization of
Indemnification Payments 53 Section 10.11   Amount of Losses 53 ARTICLE XI
CERTAIN DEFINITIONS 53 Section 11.1     Certain Definitions 53 Section
11.2     Cross References 70 ARTICLE XII GENERAL PROVISIONS 72 Section
12.1     Disclosure Letter 72 Section 12.2     Assignment 72 Section 12.3     No
Third-Party Beneficiaries 73 Section 12.4     Entire Agreement; Amendments 73
Section 12.5     Notices 73 Section 12.6     Expenses 76 Section
12.7     Interpretation 76 Section 12.8     Counterparts 77 Section
12.9     Severability 77 Section 12.10   Governing Law; Consent to Exclusive
Jurisdiction 77

 



iii

 



 

TABLE OF CONTENTS CONTINUED

 

Page

 



Section 12.11     WAIVER OF JURY TRIAL 78 Section 12.12     Recovery of Fees by
Prevailing Party 78 Section 12.13     Specific Performance 78 Section
12.14     Certain Acknowledgments of Purchaser and Purchaser Guarantor 79
Section 12.15     Non-Recourse 80 Section 12.16     Conflicts; Privileges 81
Section 12.17     Guarantee 82

 

EXHIBITS       Exhibit A Recapitalization Exhibit B Repurchase Exhibit C Phase
II Budget Exhibit 1.3 Illustrative Bridge Exhibit 1.4(a) Adjustment Escrow
Amount Escalation Scenarios Exhibit 1.4(b)(iii) Form of Escrow Agreement Exhibit
1.4(b)(iv) Monetizing Sponsor Calculation Exhibit 1.4(e) Sample Estimated
Closing Adjustment Exhibit 1.5(g) Net Working Capital Calculation Exhibit 2.2(b)
Stock and Unit Transfer Powers Exhibit 6.4 Financing Sources Exhibit 7.2(f)
Third Party Approvals Exhibit 11.1(a) Business Plan Exhibit 11.1(b) Cash and
Phase II CapEx Exhibit 11.1(c) Form of Company A&R LLC Agreement Exhibit 11.1(d)
Form of Intellectual Property Cross-License Agreement Exhibit 11.1(e) Key
Employees Exhibit 11.1(f) Company Accounting Principles Exhibit 11.1(g)
Stockholders Agreement Termination Exhibit 11.1(h) Transaction Bonus Amount    
SCHEDULES       Schedule 3.2(b) Capitalization of the Company and BRS Corp.
Schedule 3.2(c) Capitalization of the Subsidiaries of the Company Schedule 3.3
Consents and Approvals Schedule 3.4 Governmental Authorization Schedule 3.5
Financial Statements Schedule 3.5(g) Outstanding Indebtedness Schedule 3.6
Absence of Certain Changes or Events Schedule 3.7 Real Property; Title to
Properties; Sufficiency of Assets Schedule 3.8 Intellectual Property Schedule
3.9(a) Material Contracts Schedule 3.10 Material Relationships Schedule 3.13
Taxes Schedule 3.14 Employee Benefit Plans Schedule 3.15(e) Employee and Labor
Matters Schedule 3.16 Environmental Matters Schedule 3.18 Insurance Schedule
3.19 Transactions with Affiliates Schedule 6.1 Conduct of Business

 

iv

 

 

RECAPITALIZATION AND EQUITY PURCHASE AGREEMENT

 

This RECAPITALIZATION AND EQUITY PURCHASE AGREEMENT (this “Agreement”), dated as
of September 30, 2019 (the “Effective Date”), is by and among BRS Stock Holdco
LLC, a Delaware limited liability company (“BRS Newco”), Big River Steel
Holdings LLC, a Delaware limited liability company (the “Company”), the
stockholders and members of Big River Steel Corp., a Delaware corporation (“BRS
Corp.”), and the Company set forth on the signature pages attached hereto (each,
an “Equityholder” and collectively, the “Equityholders”), U. S. Steel Holdco
LLC, a Delaware limited liability company (“Purchaser”), and United States Steel
Corporation, a Delaware corporation (“Purchaser Guarantor”). Each of BRS Newco,
the Company, the Equityholders, Purchaser and Purchaser Guarantor are sometimes
referred to herein as a “Party” or collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, Purchaser desires to purchase from CSEI Pref, GCP/BRS, KM BRS and TPG
(the “Monetizing Sponsors”) certain Equity Interests in the Company and BRS
Newco held or to be held at the Closing by the Monetizing Sponsors on the terms
and subject to the conditions of this Agreement;

 

WHEREAS, prior to Purchaser purchasing such Equity Interests in the Company and
BRS Newco, the Company, BRS Corp., TPG Blocker (as defined below) and the
Equityholders will enter into and consummate the Restructuring Transactions;

 

WHEREAS, contemporaneously with the execution and delivery hereof, the Company
is entering into (a) that certain Second Extended Services Agreement with Global
Principal Partners LLC (the “GPP Agreement”), and (b) that certain Non-Compete
Agreement, in each case, to become effective upon the Closing; and

 

WHEREAS, contemporaneously with the execution and delivery hereof, Purchaser and
TPG Growth II BDH, L.P., a Delaware limited partnership (“TPG Growth”), are
entering into the Purchase and Sale Agreement (the “Blocker PSA”), pursuant to
which, among other things, TPG Growth will cause TPG and certain of its
Affiliates to (i) prior to the Closing, consummate the Blocker Restructuring
Transactions (as defined in the Blocker PSA) and (ii) substantially concurrently
with the Closing, sell to Purchaser all of the outstanding Equity Interests of
TPG Furnace BL, LLC, a Delaware limited liability company (“TPG Blocker”),
which, following the consummation of the Blocker Restructuring Transactions,
will hold certain of the Equity Interests of the Company and BRS Newco.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which the Parties acknowledge, the Parties, intending
to be legally bound, agree as follows:

 



1

 

 

ARTICLE I
RECAPITALIZATION; PURCHASE OF EQUITY INTERESTS; PURCHASE PRICE

 

Section 1.1      Recapitalization of the Company and BRS Corp. On the terms and
subject to the conditions of this Agreement, at the Restructuring Closing and
immediately prior to the Purchase Closing, (a) each of the Equityholders and,
following the consummation of Step 2 of the Blocker Restructuring Transactions,
TPG Blocker, will contribute to BRS Newco all of the Equity Interests of BRS
Corp. held by such Equityholder or TPG Blocker, as applicable, and in exchange
BRS Newco will issue and deliver to such Equityholder or TPG Blocker, as
applicable, the Equity Interests of BRS Newco set forth opposite the name of
such Equityholder or TPG Blocker, respectively, on Exhibit A attached hereto,
free and clear of all Encumbrances other than transfer restrictions imposed by
Law and restrictions under the BRS Newco A&R LLC Agreement, (b) each of the
Monetizing Sponsors and TPG Blocker will contribute to the Company the Equity
Interests and Note Interests of the Company set forth opposite the name of such
Equityholder or TPG Blocker, respectively, on Exhibit A attached hereto, and in
exchange the Company will issue and deliver to such Monetizing Sponsor or TPG
Blocker, as applicable, the Class A Common Units and Preferred Units of the
Company set forth opposite the name of such Monetizing Sponsor or TPG Blocker,
respectively, on Exhibit A attached hereto, free and clear of all Encumbrances
other than transfer restrictions imposed by Law and restrictions under the
Company A&R LLC Agreement and (c) each of CSEI and Pinnacle will contribute to
the Company the Equity Interests and Note Interests of the Company set forth
opposite the name of such Equityholder on Exhibit A attached hereto, and in
exchange the Company will issue and deliver to such Equityholder the Class B
Common Units of the Company set forth opposite the name of such Equityholder on
Exhibit A attached hereto, free and clear of all Encumbrances other than
transfer restrictions imposed by Law and restrictions under the Company A&R LLC
Agreement (the transactions contemplated by this Section 1.1, the “Restructuring
Transactions”). The contribution of the Note Interests shall be deemed to
include the proportionate contribution of the EB-5 Bridge Capital Contribution
(as defined in the Company A&R LLC Agreement) by each Equityholder.

 

Section 1.2      Purchase of the Purchased Interests.

 

(a)              On the terms and subject to the conditions of this Agreement,
at the Purchase Closing and immediately following the Restructuring Closing,
Purchaser will purchase from each of the Monetizing Sponsors, and each of the
Monetizing Sponsors will sell, assign, transfer and deliver to Purchaser, the
Equity Interests of the Company and BRS Newco set forth opposite the name of
such Monetizing Sponsor on Exhibit B attached hereto, free and clear of all
Encumbrances other than transfer restrictions imposed by Law and restrictions
under the BRS Newco A&R LLC Agreement and the Company A&R LLC Agreement. In
exchange for such Equity Interests, Purchaser will pay (by wire transfer of
immediately available funds to an account designated in writing by each
Monetizing Sponsor) to the Monetizing Sponsors at the Purchase Closing an
aggregate amount determined pursuant to Section 1.3 (the transactions
contemplated by this Section 1.2, the “Purchase”).

 

(b)              At the Purchase Closing, Purchaser and TPG Blocker shall effect
the transactions contemplated to be effected by them pursuant to the Blocker
PSA.

 



2

 

 

Section 1.3      Purchase Price. The aggregate purchase price to be paid by
Purchaser to the Monetizing Sponsors in consideration of the Purchased Interests
is the product of (i) the Enterprise Value and (ii) the Non-Blocker Monetizing
Sponsor Percentage (the “Base Purchase Price”) plus the Closing Adjustment (if
the Closing Adjustment is positive) or minus the absolute value of the Closing
Adjustment (if the Closing Adjustment is negative) (the “Purchase Price”). The
Purchase Price will be allocated between the Equity Interests of the Company and
BRS Newco as set forth on Exhibit B attached hereto. Exhibit 1.3 sets forth an
illustrative calculation of the bridge from Enterprise Value to equity value of
the Company and BRS Newco.

 

Section 1.4      Estimated Closing Adjustment Statement; Payment of Closing
Payment.

 

(a)              Not later than three Business Days prior to the Closing Date,
the Company will deliver to Purchaser a statement (the “Estimated Closing
Adjustment Statement”) setting forth its good faith estimates in accordance with
the Company Accounting Principles and Net Working Capital Principles of the
Closing Adjustment, Closing Net Working Capital, the Phase II Cap Ex Amount,
Outstanding Indebtedness, the Seller Unpaid Transaction Expenses Amount, the
Seller Transaction Bonus Amount (if any) and Cash. The estimate of the amount of
the Closing Adjustment, as set forth on the Estimated Closing Adjustment
Statement, is referred to herein as the “Estimated Closing Adjustment”. The
Company shall consider in good faith any comments to the Estimated Closing
Adjustment Statement delivered by Purchaser prior to the Closing Date; provided
that the Company’s ultimate determination shall control for purposes of
determining the Estimated Closing Adjustment. If the Estimated Closing
Adjustment differs from the Forecasted Estimated Closing Adjustment by (a) five
percent (5%) or more, if the Closing occurs on or before October 31, 2019, (b)
seven and one half percent (7.5%) or more, if the Closing occurs after October
31, 2019 and on or before November 30, 2019, and (c) ten percent (10%) or more,
if the Closing occurs after November 30, 2019 and on or before December 31,
2019, then, in any such case, the Adjustment Escrow Amount will be adjusted to
equal the greater of (i) the product of (x) $17,500,000 and (y) the Blocker
Reduction or (ii) 49.9% of the absolute value of the difference between the
Forecasted Estimated Closing Adjustment and the Estimated Closing Adjustment;
provided that in no event will the Adjustment Escrow Amount exceed the product
of (x) $30,000,000 and (y) the Blocker Reduction. A sample calculation of
scenarios in which the Adjustment Escrow Amount would increase pursuant to the
immediately preceding sentence is set forth on Exhibit 1.4(a).

 

(b)              At the Closing, Purchaser will pay:

 

(i)              to the accounts designated in writing by the Company, by wire
transfer of immediately available funds, the Seller Unpaid Transaction Expenses
Amount to the payees thereof;

 

(ii)              to the account designated by the Company, by wire transfer of
immediately available funds, the Seller Transaction Bonus Amount (if any);

 

(iii)              to BNY Mellon, National Association (the “Escrow Agent”), the
Adjustment Escrow Amount, pursuant to the escrow agreement among Purchaser, KM
BRS and the Escrow Agent in the form attached as Exhibit 1.4(b)(iii) hereto, as
amended to reflect comments from the Escrow Agent (the “Escrow Agreement”); and

 



3

 

 

(iv)              to the Monetizing Sponsors, the Closing Payment, allocated
among them as set forth on Exhibit B attached hereto. Exhibit 1.4(b)(iv) sets
forth an illustrative allocation of the Closing Payment among the Monetizing
Sponsors. The Monetizing Sponsors acknowledge and agree that the payments
contemplated by this Section 1.4(b)(iv) and Section 1.5(e) shall satisfy the
payment obligations of Purchaser with respect to the purchase by Purchaser of
the Purchased Interests. The Parties acknowledge and agree that Exhibit A and
Exhibit B were prepared by the Company, BRS Newco and the Equityholders, and
Purchaser shall have no liability with respect to such Exhibits, or any errors
contained therein, or the issuance of any Equity Interests by the Company or BRS
Newco to the Equityholders or the allocation of payments required to be made to
the Monetizing Sponsors pursuant to this Agreement. 

 



(c)              At the Closing, the Company will pay, by wire transfer of
immediately available funds the Company Unpaid Transaction Expenses Amount (if
any) to the payees thereof.

 

(d)              Following the Closing and in accordance with the applicable
agreement, the Company shall pay to each applicable recipient his or her portion
of the Transaction Bonus Amount, which amounts shall be payable, less applicable
withholding (through the Company’s payroll processing vendor) to the extent
applicable.

 

(e)              Exhibit 1.4(e) sets forth the Company’s sample calculation of
the Purchase Price and the Estimated Closing Adjustment. The Company shall
provide Purchaser with a weekly update of the Company’s then-current calculation
of the Estimated Closing Adjustment. The Company shall grant Purchaser access
pursuant to Section 6.2 to the extent related to Purchaser’s review of such
weekly updates.

 

Section 1.5      Post-Closing Purchase Price Adjustment.

 

(a)              Preparation of the Preliminary Statement. Within 60 days after
the Closing Date, the Company will prepare and deliver to Purchaser a
preliminary statement (the “Preliminary Statement”) setting forth in reasonable
detail the Company’s good faith calculation of the Closing Adjustment, Closing
Net Working Capital, the Phase II Cap Ex Amount, Outstanding Indebtedness, the
Seller Unpaid Transaction Expenses Amount, the Seller Transaction Bonus Amount
and Cash, and including a detailed listing of the items and amounts included in
such calculation. The Preliminary Statement and each component item thereof will
be prepared in accordance with the Company Accounting Principles and Net Working
Capital Principles, as applicable, and the books and records of the Company and
its Subsidiaries, including the taking of a physical inventory of the Group
Companies as of the Closing Date and attended by representatives of Purchaser
(including its external auditor) in accordance with the Net Working Capital
Principles. The Preliminary Statement, as finally modified pursuant to
clauses (b) through (d) of this Section 1.5, is referred to herein as the “Final
Statement”.  All disputes with respect to the Preliminary Statement and the
Final Statement will be resolved in accordance with Sections 1.5(b) through (d).

 



4

 

 

(b)              Review of Preliminary Statement.

 

(i)              Purchaser will have 90 days following the Company’s delivery of
the Preliminary Statement to Purchaser to review and respond to the Preliminary
Statement, during which period BRS Newco and the Company will grant Purchaser
and its Representatives reasonable access during normal business hours to the
books and records of the Group Companies and the work papers prepared by BRS
Corp.’s and the Company’s independent accountants (subject to compliance with
BRS Corp.’s and the Company’s independent accountants’ customary procedures for
release), in each case to the extent relating to Purchaser’s review of the
Preliminary Statement.

 

(ii)              Unless Purchaser has given the Company a written notice of its
disagreement with the Preliminary Statement (the “Notice of Disagreement”) prior
to the 91st day following the Company’s delivery of the Preliminary Statement to
Purchaser, the Preliminary Statement will become the Final Statement on the 91st
day following the Company’s delivery of the Preliminary Statement to Purchaser.
If given, the Notice of Disagreement will set forth any proposed adjustment to
the Preliminary Statement.

 

(iii)              If the Notice of Disagreement is given in accordance with
Section 1.5(b)(ii) then the Preliminary Statement, as modified to reflect the
adjustments in the Notice of Disagreement (A) accepted by the Company in
writing, (B) agreed to in writing pursuant to Section 1.5(c) or (C) determined
by the Accounting Referee pursuant to Section 1.5(d)(iii), as the case may be,
will become the Final Statement on the earlier of (1) the date that the Company
and Purchaser resolve in writing all remaining disputed matters in the Notice of
Disagreement or (2) the date that the Accounting Referee delivers to the Company
and Purchaser a copy of the Final Statement and the Closing Adjustment pursuant
to Section 1.5(d).

 

(c)              Meeting to Resolve Proposed Adjustments.  During the 30-day
period after Purchaser’s delivery of the Notice of Disagreement (if any),
Purchaser and the Company will endeavor in good faith to resolve any differences
they may have with respect to any adjustments in the Notice of Disagreement.  If
Purchaser and the Company reach agreement in writing on such adjustments, the
Final Statement will be the Preliminary Statement modified to reflect the
adjustments accepted pursuant to Section 1.5(b)(iii)(A) and those otherwise
agreed to in writing by the Parties pursuant to this Section 1.5(c).

 

(d)              Resolution by Accounting Referee.

 

(i)              If Purchaser and the Company do not resolve to their mutual
satisfaction all disputed adjustments in the Notice of Disagreement within
the 30-day period after Purchaser’s delivery of the Notice of Disagreement, any
remaining disputed adjustments that were included in the Notice of Disagreement
will be settled by the New York, New York office of Grant Thornton LLP (or, if
such accounting firm declines to act or is not, at the time of submission
thereto, independent of Purchaser or the Company, to another independent
accounting firm of national reputation mutually acceptable to Purchaser and the
Company) (the “Accounting Referee”) in accordance with the following provisions
of this Section 1.5(d).

 



5

 

 

(ii)              The Company will furnish the Accounting Referee with a copy of
this Agreement, the Company Financial Statements, the Preliminary Statement, the
Notice of Disagreement and any other relevant correspondence between the
Parties.  Purchaser and the Company each will also give the Accounting Referee
reasonable access to the books and records of Purchaser and the Company,
including any work papers or other schedules prepared by such Party’s
accountants (subject to compliance with such Party’s accountants’ customary
procedures for release) relating to the preparation of the Preliminary Statement
and the Notice of Disagreement.

 

(iii)              The Accounting Referee’s engagement will be limited to
(A) reviewing the Preliminary Statement and the remaining disputed matters in
the Notice of Disagreement (the “Unresolved Matters”); (B) determining
(1) whether, for the calculation of the Closing Adjustment, Closing Net Working
Capital, the Phase II Cap Ex Amount, Outstanding Indebtedness, the Seller Unpaid
Transaction Expenses Amount, the Seller Transaction Bonus Amount and Cash, as
the case may be, such calculation was prepared in accordance with the terms of
this Agreement (including the Company Accounting Principles and Net Working
Capital Principles, as applicable), and only with respect to the Unresolved
Matters, whether and to what extent the Preliminary Statement requires
adjustment and (2) whether there were mathematical errors in the Preliminary
Statement; (C) preparing the Final Statement, which will include those amounts
in the Preliminary Statement accepted by Purchaser, those adjustments otherwise
agreed to in writing by Purchaser and the Company pursuant to Section 1.5(c),
and a final determination of the Unresolved Matters set forth in the Notice of
Disagreement; and (D) calculating the Closing Adjustment. In completing its
engagement, the Accounting Referee shall act solely as an arbitrator and not as
an expert. With respect to each Unresolved Matter, the Accounting Referee’s
determination, if not in accordance with the position of the Company or
Purchaser, will not be in excess of the higher, or less than the lower, of the
amounts advocated by the Company or Purchaser with respect thereto. The fees and
expenses of the Accounting Referee, with respect to its engagement under this
Section 1.5(d), will be borne by the Monetizing Sponsors (and paid out of the
Adjustment Escrow Account) and Purchaser in inverse proportion as they may
prevail on matters resolved by the Accounting Referee, which proportionate
allocations will also be determined by the Accounting Referee at the time the
determination of the Accounting Referee is rendered on the Final Statement and
the Closing Adjustment.

 

(iv)              The Parties will instruct the Accounting Referee to
(A) complete its preparation of the Final Statement and the Closing Adjustment
within 25 Business Days from the date of submission of the disputed adjustments
to the Accounting Referee pursuant to this Section 1.5(d) and (B) deliver
promptly thereafter a copy of the Final Statement and the Closing Adjustment to
the Company and Purchaser, together with a report setting forth each disputed
adjustment and the Accounting Referee’s determination with respect thereto. 
Absent manifest error, the Accounting Referee’s determination will be conclusive
and binding upon the Parties and may be entered and enforced in any court of
competent jurisdiction.

 



6

 

 

(e)              Payment of Closing Adjustment. 

 

(i)              If the Closing Adjustment, as finally determined pursuant to
this Section 1.5 (“Final Closing Adjustment”), would (A) result in a higher
Closing Payment to the Monetizing Sponsors had the Final Closing Adjustment been
substituted for the Estimated Closing Adjustment, Purchaser will pay to the
Monetizing Sponsors the lesser of (x) the amount of such difference on the
Closing Payment and (y) Adjustment Escrow Amount, or (B) result in a lower
Closing Payment to the Monetizing Sponsors had the Final Closing Adjustment been
substituted for the Estimated Closing Adjustment, Purchaser and KM BRS shall
cause a portion of the Adjustment Escrow Amount equal to the amount of such
difference in the Closing Payment (or, if the amount thereof exceeds the
Adjustment Escrow Amount, the entire Adjustment Escrow Amount) to be released
from escrow to Purchaser (in each case, the “Purchase Price Adjustment”). The
Adjustment Escrow Account shall be the sole source of payment of any Purchase
Price Adjustment payable to Purchaser, and the Monetizing Sponsors shall have no
liability to the extent the Purchase Price Adjustment exceeds the Adjustment
Escrow Amount. Purchaser and KM BRS will cause all amounts remaining in the
Adjustment Escrow Account after payment of the Purchase Price Adjustment and the
fees and expenses of the Accounting Referee payable by the Monetizing Sponsors
pursuant to Section 1.5(d)(iii) to be promptly (and not later than three
Business Days after the later of such payments) released to the Monetizing
Sponsors (in accordance with the allocation set forth in the Escrow Agreement).

 

(ii)              Any Purchase Price Adjustment payable to the Monetizing
Sponsors or Purchaser will be paid within ten Business Days following the date
on which the Preliminary Statement becomes the Final Statement (as determined in
accordance with this Section 1.5), which payment shall be made in immediately
available funds by wire transfer pursuant to instructions provided in writing by
the recipient of the funds.

 

(f)              Exclusive Remedy. The process set forth in this Section 1.5
shall be the sole and exclusive remedy of any of the Parties and their
respective Affiliates for any disputes related to the Closing Adjustment and the
calculations and amounts on which it is based or set forth in the related
statements and notices delivered in connection therewith. For the avoidance of
doubt, the calculations to be made pursuant to Section 1.4 and the Closing
Adjustment are not intended to be used to adjust for errors or omissions that
may be found with respect to the Company Financial Statements or any
inconsistencies between the Company Financial Statements, the Company Accounting
Principles or the Net Working Capital Principles, on the one hand, and GAAP, on
the other hand. After the determination of the Final Statement, none of the
Parties shall have the right to make any claim based upon the preparation of the
Final Statement or the calculation of Net Working Capital, Cash, the Phase II
Cap Ex Amount, the Outstanding Indebtedness or the Seller Unpaid Transaction
Expenses Amount as of the Closing (even if subsequent events or subsequently
discovered facts would have affected the determination of the Final Statement or
the calculations of Net Working Capital, Cash, the Phase II Cap Ex Amount, the
Outstanding Indebtedness or the Seller Unpaid Transaction Expenses Amount had
such subsequent events or subsequently discovered facts been known at the time
of the determination of the Final Statement). For the avoidance of doubt, this
Section 1.5(f) shall not preclude a claim based upon the breach of any
representation, warranty or covenant of the Company, BRS Newco or any
Equityholder hereunder.

 



7

 

 

(g)              Reference Net Working Capital Calculation.  For reference,
Exhibit 1.5(g) sets forth a calculation of Net Working Capital as of June 30,
2019.

 

Section 1.6      Escrow Amount. Prior to the Closing Date, Purchaser and the
Monetizing Sponsors shall appoint the Escrow Agent to act as the escrow agent
with respect to the Adjustment Escrow Account. The Adjustment Escrow Account
shall be held and disbursed in accordance with the terms of the Escrow
Agreement, which shall include that payments shall be made only pursuant to the
joint instruction of KM BRS and Purchaser. The costs associated with
establishing and maintaining the Adjustment Escrow Account pursuant to the
Escrow Agreement shall be borne equally by Purchaser, on the one hand, and the
Monetizing Sponsors, on the other hand.

 

Section 1.7      Tax Withholding. Purchaser and its Affiliates shall be entitled
to deduct and withhold from any payment to be made under this Agreement all
Taxes that are required to be deducted and withheld with respect to such payment
under the Code, the Treasury Regulations or any other provision of applicable
Law. Any amounts deducted or withheld from any such payment shall be timely
remitted to the applicable Taxing Authority and, when so remitted, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction or withholding was made. Except as a
result of the failure by a Monetizing Sponsor to provide the certificate
described in Section 8.6, Purchaser shall make no withholding or deduction on
account of Taxes in respect of a payment to the Monetizing Sponsors pursuant to
this Agreement and the transactions contemplated herein absent a change of
either Law or fact after the Effective Date.

 

ARTICLE II
CLOSING

 

Section 2.1      Closing Date.  The closing of the Restructuring Transactions
(the “Restructuring Closing”) and the closing of the Purchase (the “Purchase
Closing” and together with the Restructuring Closing, the “Closing”) will take
place at the Cleveland, Ohio offices of Baker & Hostetler LLP on the later of
(a) the third Business Day after the satisfaction or waiver of the conditions
set forth in Article VII (other than those conditions that by their nature are
to be satisfied by actions taken at the Closing, but subject to the satisfaction
of such conditions) and (b) October 31, 2019, or on such other date or at such
other place as the Parties mutually agree in writing. The date on which the
Closing occurs is referred to herein as the “Closing Date”.

 



8

 

 

Section 2.2      Closing Deliveries.

 

(a)              By the Company and BRS Newco. At the Closing, each of BRS Newco
and the Company will deliver or cause to be delivered to (i) each Equityholder,
(A) the BRS Newco A&R LLC Agreement, duly executed by BRS Newco and (B) the
Company A&R LLC Agreement, duly executed by the Company and (ii) Purchaser:

 

(A)              the Stockholders Agreement Termination, duly executed by BRS
Corp.;

 

(B)              the BRS Newco A&R LLC Agreement, duly executed by BRS Newco;

 

(C)              the Company A&R LLC Agreement, duly executed by the Company;

 

(D)              the IP Cross-License Agreement, duly executed by BRS Newco and
the Company;

 

(E)              a certificate of a duly authorized officer of each of BRS Newco
and the Company certifying (1) that attached thereto are complete and correct
copies of all resolutions adopted by BRS Newco and the Company, respectively,
authorizing the execution, delivery and performance of this Agreement, the
Related Agreements to which such Party is a party, and the consummation of the
transactions contemplated hereby and thereby, the GPP Agreement, any Key
Employee Agreements entered into prior to the Closing pursuant to Section 6.11,
and the Non-Compete Agreement, and all such resolutions are in full force and
effect and are all the resolutions adopted by such Party, in connection with the
transactions contemplated hereby and thereby and (2) the names and signatures of
the officers of BRS Newco and the Company, respectively, authorized to sign this
Agreement and the Related Agreements to which such Party is a party; and

 

(F)              a good standing certificate from the Secretary of State of
Delaware with respect to each of the Group Companies.

 

(b)              By the Equityholders.  At the Closing, each Equityholder will
deliver or cause to be delivered to (i) BRS Newco and the Company, (A) the stock
certificate representing the Equity Interests of BRS Corp. and the unit
certificate representing the Equity Interests of the Company, in each case, held
by such Equityholder immediately prior to the Restructuring Closing as well as
stock and unit transfer powers, substantially in the form of Exhibit 2.2(b),
duly executed by such Equityholder transferring the Transferred Interests to BRS
Newco or the Company, as applicable, and (B) an instrument (in a form reasonably
acceptable to the Company) duly executed by such Equityholder transferring its
Note Interests to the Company and (ii) Purchaser, (A) the Stockholders Agreement
Termination, duly executed by such Equityholder, (B) the BRS Newco A&R LLC
Agreement, duly executed by such Equityholder, (C) the Company A&R LLC
Agreement, duly executed by such Equityholder, and (D) a certificate of a duly
authorized officer of such Equityholder certifying (I) that attached thereto are
complete and correct copies of all resolutions adopted by such Equityholder
authorizing the execution, delivery and performance of this Agreement and the
Related Agreements to which such Equityholder is a party, and the consummation
of the transactions contemplated hereby and thereby, and all such resolutions
are in full force and effect and are all the resolutions adopted by such
Equityholder, in connection with the transactions contemplated hereby and
thereby and (II) the names and signatures of the officers of such Equityholder
authorized to sign this Agreement and the Related Agreements to which such Party
is a party. At the Closing, each Monetizing Sponsor will deliver or cause to be
delivered to Purchaser unit transfer powers, substantially in the form of
Exhibit 2.2(b), duly executed by such Monetizing Sponsor transferring the
Purchased Interests to Purchaser, and KM BRS will deliver or cause to be
delivered to Purchaser the Escrow Agreement, duly executed by KM BRS.

 



9

 

 

(c)              By Purchaser.  At the Closing, Purchaser will deliver or cause
to be delivered to (i) the Company, (A) the BRS Newco A&R LLC Agreement, duly
executed by Purchaser, (B) the Company A&R LLC Agreement, duly executed by
Purchaser, and (C) the IP Cross-License Agreement, duly executed by Purchaser
Guarantor, (ii) the Monetizing Sponsors, the Escrow Agreement, duly executed by
Purchaser and the Escrow Agent, and the Closing Payment, as set forth in Section
1.4 and (iii) to the Company and the Equityholders a certificate of a duly
authorized officer of each of Purchaser and Purchaser Guarantor certifying (I)
that attached thereto are complete and correct copies of all resolutions adopted
by Purchaser and Purchaser Guarantor authorizing the execution, delivery and
performance of this Agreement and the Related Agreements to which Purchaser or
Purchaser Guarantor is a party, and the consummation of the transactions
contemplated hereby and thereby, and all such resolutions are in full force and
effect and are all the resolutions adopted by Purchaser or Purchaser Guarantor,
as applicable, in connection with the transactions contemplated hereby and
thereby and (II) the names and signatures of the officers of each of Purchaser
and Purchaser Guarantor authorized to sign this Agreement and the Related
Agreements to which such Party is a party.

 

Section 2.3      Bonus Plan Payment.  At the Closing, Purchaser will pay (by
wire transfer of immediately available funds to an account designated in writing
by the Company) $3,186,250.30, which the Company shall use to fund closing bonus
payments to employees.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND BRS NEWCO

 

Except as set forth in the Disclosure Letter (subject to Sections 12.1
and 12.14), BRS Newco and the Company represent and warrant, (x) with respect to
Sections 3.1, 3.2(f) and 3.2(g), to Purchaser and each of the Equityholders, and
(y) with respect to the remainder of this Article III, to Purchaser, in each
case, as of the Effective Date and as of the Closing Date, as follows:

 

Section 3.1      Authorization, Validity and Execution. Each of the Company and
BRS Newco has all necessary organizational power and authority to (a) execute
and deliver this Agreement and each Related Agreement to which it is a party,
(b) perform its obligations hereunder and thereunder and (c) consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and each Related Agreement to which it is a party
have been duly authorized by all necessary action on the part of the Company and
BRS Newco, and no other limited liability company or corporate action or
proceeding on the part of the Company or BRS Newco is necessary to authorize
this Agreement or any Related Agreement to which it is a party or to consummate
the transactions contemplated hereby or thereby.  This Agreement has been duly
executed and delivered by the Company and BRS Newco, and, assuming the due
execution of this Agreement by each other Party, this Agreement is a legal,
valid and binding obligation of each of the Company and BRS Newco, enforceable
against the Company and BRS Newco in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium, receivership and similar Laws affecting
the enforcement of creditors’ rights generally and to general equitable
principles.

 



10

 

 

Section 3.2      Organization, Existence and Good Standing; Capitalization of
Group Companies; Issued Interests; Private Offering.

 

(a)              Each Group Company (i) is duly organized, validly existing and
in good standing under the Laws of its jurisdiction of organization, (ii) has
all organizational power and authority required to own, lease and operate its
respective properties and assets and to carry on the Business as currently
conducted or contemplated by the Business Plan (including with respect to the
Phase II Expansion) and (iii) is duly qualified to do business (where such
concept is applicable) in each jurisdiction where the nature of its business or
ownership of its assets makes such qualification necessary, except, in the case
of this clause (iii), for such qualifications the absence of which are not, and
would not reasonably be expected to be, individually or in the aggregate,
material to the Group Companies, taken as a whole.

 

(b)              Section 3.2(b) of the Disclosure Letter sets forth (i) the
authorized Equity Interests of the Company, BRS Newco and BRS Corp., (ii) the
issued and outstanding Equity Interests of Company, BRS Newco and BRS Corp. and
(iii) the record holder thereof (in each case, as of the date hereof and after
consummation of the Restructuring Transactions).  All of the Outstanding
Interests as of the date hereof have been duly authorized and validly issued and
are fully paid and nonassessable and were not issued in violation of any
agreement, arrangement or commitment to which any Group Company is a party in
violation of any preemptive, subscription or similar rights of any Person.
Except as set forth in the BRS Corp. Stockholders Agreement or the
Organizational Documents of each of the Group Companies, there are no preemptive
or other outstanding rights, options, warrants, conversion rights, unit
appreciation rights, redemption rights, repurchase rights, calls or other rights
of any kind that obligate any Group Company to purchase, issue or sell any
Equity Interests or other securities or obligations convertible or exchangeable
into or exercisable for, or giving any Person a right to subscribe for or
acquire, any such securities. None of the Company, BRS Newco or BRS Corp. has
any outstanding or authorized stock appreciation rights, phantom stock, profit
participation rights or similar rights. Except as set forth in the BRS Corp.
Stockholders Agreement or the Organizational Documents of the Company, BRS Newco
or BRS Corp., there are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Outstanding Interests. The Purchased Interests will
constitute immediately after consummation of the transactions contemplated by
this Agreement the Non-Blocker Monetizing Sponsor Percentage of the issued and
outstanding common units of BRS Newco and the Non-Blocker Monetizing Sponsor
Percentage of the issued and outstanding common units of the Company.

 



11

 

 

(c)              Section 3.2(c) of the Disclosure Letter sets forth (i) the
authorized Equity Interests of each Subsidiary of the Company, (ii) the issued
and outstanding Equity Interests of each Subsidiary of the Company and (iii) the
record and beneficial holder thereof.  No Subsidiary of the Company has any
outstanding or authorized stock appreciation rights, phantom stock, profit
participation rights or similar rights. Except as set forth in the BRS Corp.
Stockholders Agreement or the Organizational Documents of each of the Group
Companies, there are no voting trusts, stockholder agreements, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the Outstanding Interests of any Subsidiary of the Company.

 

(d)              The Company has made available to Purchaser complete and
correct copies of the certificate of formation and limited liability company
operating agreement (or similar Organizational Documents) of each of the Group
Companies, in each case as amended through the Effective Date.

 

(e)              There is no Liability for, or obligation with respect to, any
dividends or distributions declared or accumulated but unpaid with respect to
any Equity Interests of any of the Group Companies.

 

(f)              Upon the Restructuring Closing, the Issued Interests will be
duly authorized and validly issued and will not be issued in violation of any
agreement, arrangement or commitment to which BRS Newco or the Company is a
party in violation of any preemptive, subscription or similar rights.

 

(g)              Assuming the accuracy of the representations and warranties
made by the Equityholders and Purchaser set forth in Section 4.7 and Section
5.9, respectively, it is not necessary in connection with the issuance of the
Issued Interests, in the manner contemplated by this Agreement, to register such
Issued Interests under the Securities Act of 1933, as amended and including the
rules and regulations promulgated thereunder (the “Securities Act”). None of BRS
Newco, the Company, their respective Affiliates or any Person acting on any of
their behalf (other than the Equityholders, Purchaser and their respective
Affiliates, as to whom the Company and BRS Newco make no representation or
warranty) directly or indirectly, has offered, sold or solicited any offer to
buy, and will not, directly or indirectly, offer, sell or solicit any offer to
buy, any security of a type or in a manner that would be integrated with the
Issued Interests issued on the Closing Date and require the Issued Interests
issued on the Closing Date to be registered under the Securities Act. None of
BRS Newco, the Company, their respective Affiliates or any Person acting on any
of their behalf (other than the Equityholders, Purchaser and their respective
Affiliates, as to whom the Company and BRS Newco make no representation or
warranty) has engaged or will engage in any form of general solicitation or
general advertising (within the meaning of Rule 502(c) under the Securities Act)
in connection with the offering of the Issued Interests issued on the Closing
Date.

 



12

 

 

Section 3.3      Consents and Approvals; No Violations. The execution, delivery
and performance by each of the Company and BRS Newco of this Agreement and the
Related Agreements to which it is a party, and the consummation by the Company
and BRS Newco of the transactions contemplated hereby and thereby, will not
(a) result in a violation of, conflict with or result in any breach of any
provisions of the certificate of formation, limited liability company operating
agreement, certificate of incorporation, bylaws or any other similar
Organizational Documents of any Group Company, (b) assuming compliance with the
matters referred to in Section 3.4, violate any Law or Judgment of any
Governmental Authority by which any Group Company is bound or to which any
Outstanding Interests are subject, (c) require a consent, notice or approval
under, result in a violation of, conflict with, constitute a default or result
in any breach (or give rise to any right of termination, cancellation, payment
or acceleration) under, any of the terms, conditions or provisions of any
Material Contract to which any Group Company is a party or by which any of the
Issued Interests may be bound or (d) result in the creation or imposition of any
Encumbrances (other than Permitted Encumbrances and Encumbrances under the BRS
Newco A&R LLC Agreement, the Company A&R LLC Agreement, and applicable
securities laws) upon any of the Issued Interests or any properties or assets of
any Group Company, except with respect to clauses (b), (c) and (d), as would not
reasonably be expected to be, individually or in the aggregate, material to the
Group Companies, taken as a whole.

 

Section 3.4      Governmental Authorization.  The execution, delivery and
performance by each of the Company and BRS Newco of this Agreement and any
Related Agreement to which it is a party and the consummation of the
transactions contemplated hereby and thereby require no action by or in respect
of, or consent from, filing with or notification to, any Governmental Authority,
other than any such action, consent, filing or notification the failure of which
to be made or obtained would not reasonably be expected to be, individually or
in the aggregate, material to the Group Companies, taken as a whole.

 

Section 3.5      Financial Statements; Absence of Undisclosed Liabilities.

 

(a)              Section 3.5 of the Disclosure Letter sets forth (i) the audited
balance sheets of BRS Corp. as of December 31, 2018 and December 31, 2017, and
the related statements of operations, stockholders’ deficit and cash flows for
the years then ended (the “Audited BRS Corp. Financial Statements”), (ii) the
audited consolidated balance sheets of the Company and its Subsidiaries as of
December 31, 2018 and December 31, 2017, and the related consolidated statements
of operations and comprehensive income (loss), changes in member’s equity and
cash flows for the years then ended (the “Audited Company Financial Statements”,
and together with the Audited BRS Corp. Financial Statements, the “Audited
Financial Statements”), (iii) the unaudited balance sheet of BRS Corp. as of
June 30, 2019 (the “Statement Date”), and the related statements of operations,
stockholders’ deficit and cash flows for the six-month period then ended (the
“Unaudited BRS Corp. Financial Statements” and together with the Audited BRS
Corp. Financial Statements, the “BRS Corp. Financial Statements”), (iv) the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
Statement Date, and the related consolidated statements of operations and
comprehensive income (loss), changes in member’s equity and cash flows for the
six-month period then ended (the “Unaudited Company Financial Statements”, and
together with the Audited Company Financial Statements, the “Company Financial
Statements”) and (v) the reviewed consolidated balance sheet of BRS Intermediate
Holdings LLC and its Subsidiaries as of the Statement Date, and the related
consolidated statements of operations and comprehensive income (loss), changes
in member’s equity and cash flows for the six-month period then ended (the
“Unaudited BRS Financial Statements”). The Unaudited BRS Corp. Financial
Statements, the Unaudited Company Financial Statements and the Unaudited BRS
Financial Statements are referred to herein together as the “Unaudited Financial
Statements”; and the Unaudited Financial Statements and the Audited Financial
Statements are referred to herein together as the “Group Companies Financial
Statements”.

 



13

 

 

(b)              The Group Companies Financial Statements (i) have been prepared
in accordance with the books and records of the Group Companies, (ii) except as
set forth in Section 3.5(b) of the Disclosure Letter, have been prepared in
accordance with GAAP, consistently applied throughout the periods presented, and
(iii) fairly present in all material respects, (x) in the case of the BRS Corp.
Financial Statements, the financial position and results of operations of BRS
Corp., (y) in the case of the Company Financial Statements, the consolidated
financial position and consolidated results of operations of the Company and its
Subsidiaries and (z) in the case of the Unaudited BRS Financial Statements, the
financial position and results of operations of BRS Intermediate Holdings LLC
and its Subsidiaries, in each case, as of the respective dates or for the
respective time periods set forth therein, except in the case of the Unaudited
Financial Statements, for (A) the absence of footnotes and (B) normal and
recurring year-end adjustments.

 

(c)              Except (i) as set forth in the balance sheets included in the
Group Companies Financial Statements and (ii) for Liabilities or obligations
(other than contingent Liabilities and Liabilities for breach of Contract)
incurred in the ordinary course of business consistent with past practice since
the respective dates of such financial statements, there are no material
Liabilities of the Group Companies that would be required to be reflected or
reserved against in a balance sheet prepared in accordance with GAAP.

 

(d)              All notes and accounts receivable reflected on the Group
Companies Financial Statements and all accounts receivable of the Group
Companies generated since the Statement Date (the “Receivables”), constitute
bona fide receivables resulting from the sale of services or other obligations
in favor of the Group Companies as to which full performance has been fully
rendered, and are valid and enforceable claims, in each case, in all material
respects. The Receivables are not subject to any pending or, to the Knowledge of
the Company, threatened defense, counterclaim, right of offset, allowances or
credits, except to the extent reserved on the Group Companies Financial
Statements or, with respect to Receivables generated after the Statement Date,
in the books and records of the Company, in each case, in accordance with GAAP.
The reserves against the accounts receivable for allowances, chargebacks and bad
debts are commercially reasonable and have been determined in accordance with
GAAP.

 

(e)              The accounts payable of the Group Companies reflected on the
Group Companies Financial Statements arose from bona fide transactions in the
ordinary course of business.

 



14

 

 

(f)              Except as otherwise reserved for in the Group Companies
Financial Statements and except as is not material to the Group Companies, taken
as a whole, the inventory of the Group Companies (i) does not include any items
that are obsolete or of a quantity or quality not usable or salable in the
ordinary course of business and consistent with past practice (including with
respect to quantity and frequency), (ii) includes only items sold by the Group
Companies in the ordinary course of business and (iii) is valued on a lower of
cost or net realizable value basis. The inventory disposed of subsequent to the
Statement Date has been disposed of only in the ordinary course of business and
consistent with past practice (including with respect to quantity and
frequency).

 

(g)              Except as set forth on Section 3.5(g) of the Disclosure Letter
or otherwise set forth in the Group Companies Financial Statements, the Group
Companies do not have any Outstanding Indebtedness in excess of $3,000,000 as of
the Effective Date.

 

(h)              The books of account and other financial records of the Group
Companies have been kept accurately in the ordinary course of business
consistent with applicable Laws, the transactions entered therein represent bona
fide transactions, and the revenues, expenses, assets and liabilities of the
Group Companies have been properly recorded therein in all material respects.
Each of the Group Companies has established and maintains a system of internal
accounting controls sufficient to provide reasonable assurances (i) that
transactions, receipts and expenditures of such Group Company are being executed
and made only in accordance with appropriate authorizations of management and
the board of directors (or equivalent Person) of such Group Company, (ii) that
transactions are recorded as necessary (A) to permit preparation of financial
statements in conformity with GAAP and (B) to maintain accountability for assets
and (iii) regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the assets of such Group Company. Except as set forth in
Section 3.5(h) of the Disclosure Letter, no Group Company has disclosed to its
outside auditors or the audit committee of its board of directors (or equivalent
entity), and to the Knowledge of the Company, there have been no instances of,
any (1) significant deficiencies or material weaknesses in the design or
operation of its internal control over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) which are reasonably likely to adversely affect
such Group Company’s ability to record, process, summarize and report financial
information or (2)  fraud, whether or not material, that involves management or
other employees who have a significant role in such Group Company’s internal
controls over financial reporting.

 

Section 3.6      Absence of Certain Changes or Events.  Except in connection
with the transactions contemplated hereby, during the period beginning on the
Statement Date and ending on the Effective Date: (a) the Group Companies have
conducted the Business in the ordinary course of business, consistent with past
practice and (b) there has not been any (i) Effect which has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) action or failure to act by any Group Company, which, if
it had occurred between the Statement Date and the Effective Date, would
constitute a breach of Section 6.1(b).

 



15

 

 

Section 3.7      Real Property; Title to Properties; Sufficiency of Assets.

 

(a)              The Group Companies do not own any real property.

 

(b)              Section 3.7(b) of the Disclosure Letter sets forth a complete
and correct list, as of the Effective Date, of all (i) real property leased or
subleased to a Group Company (the “Leased Real Property”) and (ii) leases
governing such Leased Real Property, together with all amendments,
modifications, or supplements thereto and guarantees thereof (collectively, the
“Leases”). The Leased Real Property constitutes all interests in real property
currently used or held for use by a Group Company in connection with the
Business of the Group Companies and which are necessary and sufficient for the
continued operation of the Business by the Group Companies as currently
conducted or contemplated by the Business Plan (including with respect to the
Phase II Expansion) and the Phase IIB Expansion as contemplated as of the date
hereof.

 

(c)              The applicable Group Companies have a valid and enforceable
leasehold interest under each of the Leases, free and clear of all Encumbrances
of any nature except Permitted Encumbrances. To the Knowledge of the Company,
each Lease is in full force and effect.

 

(d)              The transactions contemplated by this Agreement do not require
the consent of any other party to any Lease, will not result in a breach of or
default under any Lease, or otherwise cause any Lease to cease to be legal,
valid, binding, enforceable and in full force and effect following the Closing.

 

(e)              Other than as disclosed in Section 3.7(e) of the Disclosure
Letter, no Person other than the Group Companies uses or is in possession of any
of the Leased Real Property. Other than as disclosed in Section 3.7(e) of the
Disclosure Letter, no Group Company is party to any lease, sublease, or other
Contract granting to any Person, other than the Group Companies, the right of
use and occupancy of any of the Leased Real Property.

 

(f)              All of the Leased Real Property, buildings, fixtures and
improvements thereon owned or leased by the Group Companies are in good
condition and repair (ordinary wear and tear excepted). To the Knowledge of the
Company, there are no structural deficiencies or latent defects affecting any of
the improvements and, to the Knowledge of the Company, there are no facts or
conditions affecting any of the improvements which would, individually or in the
aggregate, interfere in any material respect with the use or occupancy of the
improvements or any portion thereof in the operation of the Business as
currently conducted or contemplated by the Business Plan (including with respect
to the Phase II Expansion).

 

(g)              The Group Companies have all material certificates of
occupancy, Permits, and Governmental Approvals of any Governmental Authority
necessary for the current use and operation of each Leased Real Property, and
the Group Companies have fully complied with all material conditions of the
Permits and Governmental Approvals applicable to them. To the Knowledge of the
Company, no material default or violation, or event that with the lapse of time
or giving of notice or both would become a material default or violation, has
occurred in the due observance of any Permit or Governmental Approval.

 



16

 

 

(h)              There are no Actions pending or, to the Knowledge of the
Company, threatened under any condemnation, zoning, eminent domain, land use or
other Law applicable to the Leased Real Property, and no Group Company has
received any notice, oral or written, of the intention of any Governmental
Authority or other Person to take or use all or any part thereof.

 

(i)              Other than as disclosed in Section 3.7(i) of the Disclosure
Letter, to the Knowledge of the Company, no other Person owns or holds, or is
obligated under or a party to, any option, right of first refusal or other right
to purchase, acquire, sell, assign or dispose of all or any part of the Leased
Real Property.

 

(j)              To the Knowledge of the Company, except for Permitted
Encumbrances, none of the Leased Real Property is subject to any easements,
rights-of-way, licenses, grants, building or use restrictions, exceptions,
reservations, limitations or other impediments, in each such case, that
materially interferes with or materially impairs the present and continued use
thereof in the normal conduct of the operations by the Group Companies as
currently conducted or contemplated by the Business Plan (including with respect
to the Phase II Expansion) and the Phase IIB Expansion as of the date hereof.

 

(k)              All utilities (including water) necessary for the maintenance
and operation of the Leased Real Property in the manner currently conducted or
contemplated by the Business Plan (including with respect to the Phase II
Expansion) are available, either internally or from third parties, to serve the
Leased Real Property.

 

(l)               Except as set forth on Section 3.7(l) of the Disclosure
Letter, the Group Companies own good and marketable title to, or hold a valid
leasehold interest in, all of the material tangible property used by them in the
conduct of their business as currently conducted, free and clear of all
Encumbrances, except for Permitted Encumbrances.

 

(m)               Except as set forth on Section 3.7(m) of the Disclosure
Letter, the furniture, machinery, equipment, vehicles and other items of
tangible personal property of the Group Companies are (i) in good operating
condition and repair, (ii) adequate for the uses to which they are being put and
(iii) not in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature. Such assets include all
material assets, properties and rights owned, used or held for use in the
operation of the Business of the Group Companies as currently conducted.

 

Section 3.8      Intellectual Property.

 

(a)              Section 3.8(a) of the Disclosure Letter sets forth a complete
and correct list, as of the Effective Date, of the following Business IP, in
each case to the extent owned by a Group Company: (i) issued patents and pending
applications therefor; (ii) registered trademarks and registered service marks,
and applications therefor; (iii) registered copyrights and applications
therefor; and (iv) registered domain names (the “Registered Company IP”). Except
as otherwise noted on Section 3.8(a) of the Disclosure Letter, all of the
Registered Company IP is valid, in full force and effect and none of the
Registered Company IP has expired or been canceled, abandoned or otherwise
terminated.

 



17

 

 

(b)              One of the Group Companies is the sole and exclusive owner of
record of the Business IP (subject only to Permitted Encumbrances) set forth in
Section 3.8(a) of the Disclosure Letter. Each license of Intellectual Property
comprising Business IP is valid, binding, enforceable, and in full force and
effect against a Group Company, and to the Knowledge of the Company, against
each other party thereto. Each Group Company is in material compliance with the
terms and conditions of all Contracts to use any Business IP, and no Group
Company has received any notice that it is in material breach or default under
any Contract to use any Business IP. Except for the Business IP, no other
Intellectual Property is used in or necessary for the conduct of the Business as
currently conducted.

 

(c)              The Group Companies own or have the right to use all
Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted. All Business IP and Intellectual Property owned
or used by a Group Company immediately prior to Closing shall be owned or
available for use by such Group Company on identical terms and conditions
immediately subsequent to the Closing.

 

(d)              Except as set forth on Section 3.8(d) of the Disclosure Letter,
there has been no written material claim made or, to the Knowledge of the
Company, threatened in writing by any third party against any Group Company
contesting the validity, enforceability or ownership of any of the Business IP
or alleging that the operation of the Business infringes any third party
Intellectual Property rights. Notwithstanding the foregoing, to the Knowledge of
the Company, (i)  each Group Company and the operation of the Business does not,
as currently conducted, infringe, misappropriate or otherwise violate or
conflict with the Intellectual Property rights of any third party and (ii) no
Business IP owned by a Group Company has been infringed upon or misappropriated
by any third party.

 

(e)              The Group Companies have taken commercially reasonable measures
to protect the confidentiality and value of (i) their trade secrets and
confidential information, and (ii) the trade secrets and confidential
information of third parties used by any of the Group Companies in the operation
of the Business as required pursuant to any confidentiality agreements with such
parties. To the Knowledge of the Company, there has not been any unauthorized
use or disclosure by any of the Group Companies of any of its trade secrets or
confidential information.

 

(f)              No current or former employee, member, officer, director,
contractor, or consultant of a Group Company has any right, title or interest,
directly or indirectly, in whole or in part, in any Intellectual Property owned
or purported to be owned by a Group Company.

 



18

 

 

(g)              The IT Systems are adequate for the operation of the Business
as currently conducted. The Group Companies have taken commercially reasonable
steps to protect the IT Systems from material contaminants, including the use of
commercially available antivirus software with the intention of protecting the
IT Systems from becoming infected by viruses and other harmful code. To the
Knowledge of the Company, the IT Systems are free from material defects, viruses
and malware. The Group Companies have implemented backup, security and disaster
recovery measures and technology consistent with reasonable industry practices
to protect against accidental, unauthorized or unlawful destruction, loss,
alteration, disclosure and access in compliance with all applicable statutes and
regulations relating to data privacy and security. Each of the Group Companies
have obtained and possess valid licenses to use all of the material software
programs present on the IT Systems that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Business. To the Knowledge of the Company, there have been no unauthorized
intrusions or breaches of the security of any of the IT Systems. There has been
no failure, breakdown or continued substandard performance of any IT Systems
that has caused a material disruption or interruption in or to any use of the IT
Systems or the conduct of the Business.

 

Section 3.9       Material Contracts.

 

(a)               Section 3.9(a) of the Disclosure Letter sets forth a complete
and correct list, as of the Effective Date, of the following Contracts to which
a Group Company is a party (other than such Contracts set forth in
Section 3.14(a) of the Disclosure Letter), complete and correct copies of which
have been made available to Purchaser:

 

(i)          Contracts for the purchase or sale of materials, supplies, goods,
equipment, assets, products or services (other than purchase orders with
customers or suppliers entered into in the ordinary course of business
consistent with past practice that by their terms are to be performed within 90
days and purchase orders issued in connection with the Phase II Expansion as
contemplated by the Business Plan that by their terms are to be performed within
180 days) or that contain “take or pay” or similar provisions, in each case
requiring payments over the last 12 months by any party thereto in excess of (A)
$10,000,000 with respect to customer Contracts and (B) $2,000,000 with respect
to other Contracts;

 

(ii)         Contracts which grant to any Person (other than a Group Company)
the exclusive right to market, distribute or resell any Business product, or to
exclusively represent a Group Company with respect to any such product, or act
as exclusive agent for a Group Company in connection with the marketing,
distribution or sale of any Business product, or otherwise contain exclusivity
obligations or restrictions binding on any Group Company or that would bind or
purport to bind Purchaser or any of its Affiliates after the Closing;

 

(iii)        Contracts for the lease of machinery, equipment, furniture,
furnishings, fixtures, tools or other tangible personal property primarily used
or held for primary use in the Business requiring annual payments by a Group
Company in excess of $1,000,000;

 



19

 

 

(iv)        Contracts with any of (A) the ten largest customers of the Business
(in terms of payments by each customer) and (B) the ten largest suppliers of the
Business (in terms of payments by the Group Companies to each supplier), during
the 12 months ended June 30, 2019;

 

(v)         Contracts which limit or purport to limit a Group Company, or which
following the Closing would limit or purport to limit Purchaser or any of its
Affiliates, in each case, from engaging in any line of business, soliciting
customers of any Person or competing with any Person, in each case, in any
geographic area or during any period of time;

 

(vi)        Contracts pursuant to which any Group Company has incurred any
indebtedness for borrowed money or issued any guarantee of any Liability of any
other Person in excess of $3,000,000 and any interest rate or currency swaps,
hedges or similar Contracts in excess of $3,000,000;

 

(vii)       consulting or independent contractor Contracts requiring annual
payments by a Group Company in excess of $500,000;

 

(viii)      the Leases;

 

(ix)         Contracts requiring annual payments by any party thereto in excess
of $500,000 under which Business IP is (A) licensed to a Group Company by a
third party or (B) licensed by a Group Company to a third party (other than, in
each case, (1) licenses of commercially available, off-the-shelf computer
software and (2) nonexclusive licenses granted to customers, sales agents or
distributors entered into in the ordinary course of business);

 

(x)          joint venture or partnership Contracts;

 

(xi)         Contracts that provide for the indemnification in any material
respect by any Group Company of any Person or the assumption of any material
Tax, environmental or other material liability or obligation of any Person
(other than Contracts with respect to the foregoing in the ordinary course of
business consistent with past practice and other than as provided to lenders,
lessors or underwriters in connection with any financing or lease transactions);

 

(xii)        any material subcontracting, business referral, farm-out or similar
Contract;

 

(xiii)       any Contract relating to (A) the acquisition of any business or a
substantial portion of the assets of any business during the three-year period
prior to the Effective Date, or (B) except for this Agreement, the disposition
of all or a substantial portion of the Business or the assets of the Group
Companies (whether by merger, sale of membership interests, sale of stock, sale
of assets or otherwise);

 



20

 

  

(xiv)      all Contracts involving any resolution or settlement of any actual or
threatened material litigation, arbitration, claim or other material dispute in
excess of $250,000 and which has not been fully performed, satisfied and
discharged;

 

(xv)       all Contracts pursuant to which any Group Company has an obligation
to loan money in excess of $1,000,000 to any Person (other than trade credit in
the ordinary course of business);

 

(xvi)      any Contract granting a customer of any Group Company “most favored
nation” pricing;

 

(xvii)     any Contract containing any “earn-out”, contingent or deferred
purchase price or similar contingent payment obligation (other than in respect
of trade account payable in the ordinary course of business consistent with past
practice), to the extent such obligation remains outstanding;

 

(xviii)    Contracts for capital expenditures, other than (A) capital
expenditures reflected in the capital expenditures budget of the Group Companies
previously made available to Purchaser or (B) which involves or is reasonably
likely to involve aggregate expenditures of not more than $2,000,000;

 

(xix)       Contracts relating to the Government Incentives; and

 

(xx)        Contracts pursuant to which any Group Company owns or holds, or is
obligated under or a party to, any option, right of first refusal or other right
to purchase, acquire, sell, assign or dispose of any real estate or any portion
thereof or interest therein.

 

(b)               Each Contract set forth in Section 3.9(a) of the Disclosure
Letter (each, a “Material Contract”) is in full force and effect and constitutes
a legal, valid and binding obligation of a Group Company and, to the Knowledge
of the Company, each other party thereto, enforceable in accordance with its
terms, except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium, receivership and similar
laws affecting the enforcement of creditors’ rights generally and to general
equitable principles.  No Group Company, and to the Knowledge of the Company, no
other party to a Material Contract, is in material breach of or default under
any Material Contract. No event or circumstance has occurred that, with notice
or lapse of time, or both, would constitute a material default by any Group
Company under any Material Contract or, to the Knowledge of the Company, any
other party thereto or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
material benefit thereunder.

 

Section 3.10     Material Relationships. Section 3.10 of the Disclosure Letter
sets forth a list of the (a) ten largest customers of the Business (in terms of
(x) payments by each customer and (y) tons sold to each customer) and (b) ten
largest suppliers of the Business (in terms of payments by the Group Companies
to each supplier), in each case, during the 12 months ended June 30, 2019. Since
January 1, 2017, none of the customers or vendors referred to in the preceding
sentence has cancelled in whole or materially reduced its agreement or
commitment with any Group Company to purchase products or services (or provided
written notice to any Group Company of its intention to do any of the foregoing
in a manner reasonably likely to have such a result).

 



21

 

  

Section 3.11     Litigation.  There has been, and there is, no Action pending,
or to the Knowledge of the Company, threatened, against any Group Company which,
if decided adversely to any Group Company, has had or would reasonably be
expected to have a material impact on the business, property or assets of any
Group Company. No Group Company is permanently or temporarily enjoined or barred
by any Judgment that is, or would reasonably be expected to be, individually or
in the aggregate, material to the Group Companies, taken as a whole, and there
is no outstanding Judgment requiring any Group Company to take, or refrain from
taking, action with respect to the Business. No Group Company is engaged in or
party to or, to the Company’s Knowledge, threatened with any Action or Judgment
with respect to the transactions contemplated by this Agreement and the Related
Agreements, and no Group Company has received written notice of a claim or
dispute that is reasonably likely to result in any such Action or Judgment with
respect to the transactions contemplated hereby or thereby.

 

Section 3.12     Compliance with Laws; Permits.  The Group Companies are, and
have at all times been, in compliance in all material respects with all
applicable Laws, including Anti-Corruption Laws and Export Laws (each, a “Legal
Requirement”).  No Group Company has received any written notice from any
Governmental Authority regarding any actual, alleged or potential violation by
any Group Company of, or failure by any Group Company to comply with, any Legal
Requirement that, in either case, is, or would reasonably be expected to be,
individually or in the aggregate, material to the Group Companies, taken as a
whole. The Group Companies maintain all material Permits required to conduct the
Business. All such material Permits are in full force and effect and there are
no Actions pending or, to the Knowledge of the Company, threatened which would
result in the revocation, cancellation, suspension or modification of any such
Permit. No Group Company has received any written notice of any suspension,
modification, revocation, cancellation or non-renewal, in whole or in part, of
any such material Permit.  This Section 3.12 does not relate to Taxes (which are
the subject of Section 3.13), Employee Benefit Plans (which are the subject of
Section 3.14), employee and labor matters (which are the subject of
Section 3.15), or matters relating to environmental matters (which are the
subject of Section 3.16).

 

Section 3.13     Taxes.

 

(a)               All material Tax Returns required to be filed on or prior to
the Closing Date by the Group Companies have been, or will be prior to the
Closing Date, duly and timely filed (taking into account extensions), and all
such Tax Returns are true, correct and complete in all material respects.

 

(b)               All material Taxes required to be paid (whether or not shown
on a Tax Return) on or prior to the Closing Date by the Group Companies have
been duly and timely paid.

 



22

 

  

(c)               All material withholding Taxes imposed on or payable by any
Group Company that are due and payable have been timely paid.

 

(d)               No Group Company has agreed to waive any statute of
limitations in respect of material Taxes of the Group Companies.  No material
Tax or Tax Return of the Group Companies is under audit or examination by any
Taxing Authority and no written notice of such an audit or examination has been
received by any Group Company or any of its Affiliates.

 

(e)               There are no Encumbrances for Taxes upon any asset of any
Group Company other than Permitted Encumbrances.

 

(f)                None of the Group Companies has any material Liability for
the Taxes of any Person (other than another Group Company) (i) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
Law), (ii) under any Tax sharing, allocation or indemnification agreement or
(iii) as a transferee or successor under applicable Law.

 

(g)               None of the Group Companies has engaged in any transaction
which, as of the Effective Date, is a “reportable transaction” (other than a
“loss transaction”) within the meaning of Treasury
Regulation Section 1.6011-4(b).

 

(h)               Each of BRS Newco, the Company and its Subsidiaries has been
properly treated as a partnership or disregarded entity for U.S. federal income
tax purposes since the date of its formation, and none of them have made an
election to be treated as a corporation pursuant to Treasury
Regulations Sections 301.7701-3 (or any other similar provision of applicable
state, local or foreign Tax Law).

 

(i)                No written claim has been made by any Taxing Authority in a
jurisdiction where any Group Company does not file Tax Returns that such Group
Company is or may be subject to taxation by that jurisdiction.

 

(j)                No Group Company (i) has (x) agreed to or is required to make
any adjustment pursuant to Section 481(a) of the Code or any similar provision
of Law, (y) any knowledge that any Governmental Authority has proposed any such
adjustment or (z) any application pending with any Governmental Authority
requesting permission for any change in accounting method, (ii) has executed or
entered into a closing agreement pursuant to Section 7121 of the Code or any
similar provision of Law or any other binding written agreement with any Taxing
Authority, (iii) has constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock intended to qualify for tax-free treatment
under Section 355 of the Code, or (iv) will be required to include any item of
income in taxable income for any taxable period (or portion thereof) beginning
after the Closing Date as a result of any (x) installment sale or open
transaction disposition made on or prior to the Closing Date, (y) prepaid amount
received on or prior to the Closing Date or (z) election pursuant to
Section 108(i) of the Code.

 



23

 

  

(k)               Neither the Company nor any of its Subsidiaries has elected
under Section 1101(g)(4) of Title XI of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74 to have the amendments made by such provisions
apply to any Tax Return of the Company or any of its Subsidiaries relating to
any taxable period beginning before January 1, 2018. No property with built-in
gain (as determined for U.S. federal income tax purposes) has been contributed
to the Company during the past seven years.

 

For purposes of this Section 3.13, any reference to any Group Company shall be
deemed to include any Person that merged with or was liquidated or converted
into such Group Company.

 

Section 3.14     Employee Benefit Plans.

 

(a)               Section 3.14(a) of the Disclosure Letter lists each material
Employee Benefit Plan.  With respect to each material Employee Benefit Plan, the
Company has made available to Purchaser a complete and correct copy of, to the
extent applicable, (i) the plan and any amendments thereto (or, with respect to
any unwritten material Employee Benefit Plan, a written description thereof),
(ii) the most recent summary plan description (or similar document) and any
material modification thereto, (iii) the current trust agreement, insurance
certificate or other funding arrangements with respect thereto, (iv) the most
recent annual report on Form 5500 (including any applicable schedules and
attachments thereto), (v) the most recently received determination or opinion
letter from the Internal Revenue Service (the “IRS”), and (vi) the most recently
prepared actuarial valuation report and audited financial statements prepared
with respect to each Employee Benefit Plan for which actuarial valuation reports
or audited financial statements are required to be prepared under applicable
Law.

 

(b)               No Employee Benefit Plan is, or has since the Company’s
formation been, subject to Title IV of ERISA or the minimum funding standards of
Section 412 of the Code. None of the Company or any Commonly Controlled Entity
has, since the Company’s formation, contributed to, been obligated to contribute
to or otherwise incurred any obligation or Liability under, any “multiemployer
plan” within the meaning of ERISA Section 3(37) (a “Multiemployer Plan”). With
respect to the Company and any Commonly Controlled Entity, there does not now
exist and there are no existing circumstances that would reasonably be expected
to give rise to any Controlled Group Liability.

 

(c)               Each Employee Benefit Plan that is intended to qualify under
Code Section 401(a) has either received a favorable determination letter from
the IRS as to its qualified status or may rely on an advisory or opinion letter
issued by the Internal Revenue Service to the sponsor or a prototype or volume
submitter plan with respect to such qualification and, to the Knowledge of the
Company, nothing has occurred since the date of such determination that could
reasonably be expected to result in revocation of such qualified status.

 



24

 

  

(d)               Each material Employee Benefit Plan has been maintained in
material compliance with the terms thereof and with the requirements prescribed
by applicable Law.  There are currently no investigations or proceedings
(including pending or, to the Knowledge of the Company, threatened proceedings)
by any Governmental Authority involving any Employee Benefit Plan. All employer
contributions required to be made to each Employee Benefit Plan have been made
or, if applicable, accrued in accordance with GAAP.

 

(e)               No Employee Benefit Plan provides post-retirement health or
other welfare benefits except as required by ERISA Section 601 or as otherwise
disclosed in Section 3.14(e) of the Disclosure Letter.

 

(f)                Neither the execution, delivery or performance of this
Agreement, nor the consummation of the transactions contemplated hereby (whether
alone or in conjunction with any other event, including a Participant’s
termination of employment or service on or after the Closing Date), will
(i) entitle any Person to severance pay under any Employee Benefit Plan,
(ii) entitle any Person to any compensation or benefit under any Employee
Benefit Plan, (iii) accelerate the time of payment, vesting or funding, or
increase the amount of, any compensation or benefit or trigger any other
obligation to any Person under any Employee Benefit Plan, (iv) result in the
breach or violation of or default under, or limit Purchaser’s right to amend,
modify or terminate, any Employee Benefit Plan or (v) result in any payment of
any amount under any Employee Benefit Plan to any Person that would,
individually or in combination with any other such payment, reasonably be
expected to result in the imposition of an excise tax under Section 280G of the
Code or otherwise, or other additional tax or penalty on any such Person, the
Group Companies or, after the Closing, Purchaser or any of its Affiliates, in
each case under applicable Law, or in the disallowance of a tax deduction to, or
imposition of any other penalty on, the Group Companies, Purchaser and/or its
Affiliates under applicable Law. No Employee Benefit Plan provides any
individual with an indemnification, “gross up” or similar payment in respect of
any Taxes that may become payable under Section 409A or Section 4999 of the
Code. With respect to each Employee Benefit Plan that is a “nonqualified
deferred compensation plan” within the meaning of Section 409A(d)(1) of the Code
and is subject to Section 409A of the Code, (A) the written terms of such
Employee Benefit Plan are in compliance with Section 409A of the Code and
applicable guidance thereunder, and (B) such Employee Benefit Plan is and has
been operated in compliance with Section 409A of the Code and applicable
guidance thereunder.

 

Section 3.15     Employee and Labor Matters.

 

(a)               None of the employment terms of any Business Employee are
subject to the terms of a collective bargaining agreement, works council or
other labor union Contract or labor arrangement (“Labor Contract”), and no Group
Company is party to any Labor Contract. No Labor Contract is currently being
negotiated by any Group Company and to the Knowledge of the Company, no labor
organization or group of Business Employees has made a demand for recognition or
certification, and there are no recognition or certification proceedings or
petitions seeking representation pending or threatened to be brought or filed
with the National Labor Relations Board or any similar Governmental Authority.

 



25

 

  

(b)               There have not been any labor strikes, slowdowns, work
stoppages or other material labor disturbances or difficulties and, to the
Knowledge of the Company, such events are not threatened by employees of the
Group Companies.

 

(c)                No Group Company is engaged or involved in any material
employment-related Action with any Participant, or independent contractor, or
any dependent thereof.

 

(d)              The Group Companies are in material compliance with all
applicable Law relating to labor relations, employment and employment practices,
including termination of employment, terms and conditions of employment, wages,
social security benefits, hours of work, occupational safety, health standards,
immigration, visas, employee classification, work status, pay equity and workers
compensation.

 

(e)               Section 3.15(e) of the Disclosure Letter sets forth a list, as
of the Effective Date, of all employment Contracts between any Business
Employee, on the one hand, and any Group Company, on the other hand (other than
(i) at-will employment Contracts and (ii) employment Contracts providing for
less than $250,000 in annual base compensation).

 



  

Section 3.16     Environmental Matters.

 

(a)               Each Group Company is operating in compliance in all material
respects with all applicable Environmental Laws and all applicable Environmental
Permits.

 

(b)               There is no material Action pursuant to any Environmental Law
pending, or, to the Knowledge of the Company, threatened, against any Group
Company.

 

(c)               To the Knowledge of the Company, there has been no Release by
a Group Company of any Hazardous Substance that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or require
material environmental investigation or cleanup action by any Group Company
pursuant to any applicable Environmental Law.

 

(d)               To the Knowledge of the Company, (i) no underground tank or
other underground storage receptacle used to contain Hazardous Substances, no
polychlorinated biphenyls (PCBs) and no asbestos is currently located at or on,
to the extent the responsibility of a Group Company, the Leased Real Property,
except in compliance in all material respects with Environmental Laws; and
(ii) there is no ongoing environmental investigation or cleanup action with
respect to any Release of Hazardous Substances required pursuant to any
applicable Environmental Law with respect to the Leased Real Property.

 

(e)               The Group Companies maintain all material Environmental
Permits required to conduct the Business as currently conducted and all such
material Environmental Permits are in full force and effect. Section 3.16(e) of
the Disclosure Letter sets forth a list of the material Environmental Permits
(including any revisions or amendments to any Environmental Permits that have
already been issued) that, to the Knowledge of the Company, are required in
connection with the construction and operation of the Phase II Expansion as
contemplated as of the date hereof.

 



26

 

 

(f)               This Section 3.16 contains the sole and exclusive
representations and warranties of the Company related to environmental matters,
including matters related to Environmental Laws, Environmental Permits, the
presence of, exposure to or release of Hazardous Substances and environmental
investigation or cleanup action.

 

Section 3.17       OFAC and Anti-Corruption Laws.

 

(a)               None of the Group Companies is located, organized or resident
in a country or territory that is, or whose government is, the subject or target
of any Sanctions, and none of the Group Companies (i) is the subject or target
of any Sanctions, (ii) is, or to the Knowledge of the Company, is owned or
controlled by, a Sanctioned Person or Sanctioned Entity, or (iii)  has engaged
in any dealings or transactions, or otherwise associated, with any such
Sanctioned Person or Sanctioned Entity.

 

(b)               The Group Companies have conducted their business in
compliance in all material respects with all Anti-Corruption Laws applicable
thereto.

 

(c)               To the Knowledge of the Company, no Group Company is the
subject or target of any investigation, inquiry or enforcement proceedings by
any Governmental Authority regarding any offense or alleged offense under any
anti-terrorism or anti-money laundering laws, Anti-Corruption Laws or Sanctions,
and no such investigation, inquiry or proceeding is pending or, to Knowledge of
the Company, has been threatened.

 

Section 3.18     Insurance. Section 3.18 of the Disclosure Letter sets forth
each insurance policy maintained by the Group Companies, on their properties,
assets, products, business or personnel, that is material to the Group
Companies, taken as a whole. With respect to each such insurance policy: (a) the
policy is legal, valid, binding, enforceable on a Group Companies, and in full
force and effect, and all premiums due and payable with respect thereto covering
all periods up to and including the Effective Date have been paid, and no notice
of cancellation, termination or denial of coverage for any material claim has
been received with respect to any such insurance policy and (b) no Group Company
has received a notice of non-renewal from any of its insurers.

 

Section 3.19     Transactions with Affiliates.  No director, officer,
Equityholder or Affiliate of any Group Company is party to any Affiliate
Arrangements with any Group Company or, to the Knowledge of the Company,
directly or indirectly, has any material interest in any material property,
asset or right owned by, used in or pertaining to the Business of the Group
Companies, or any material interest in any Person that is engaged in business as
a lessor, lessee, customer or supplier of any Group Company.

 

Section 3.20     Brokers.  Except for Goldman Sachs & Co. LLC and J.P. Morgan
Securities LLC, the fees and expenses of which shall be borne by the
Equityholders, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Group Company.

 



27

 

  

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDERS

 

Subject to Section 12.14, each Equityholder, severally and not jointly (nor
jointly and severally), represents and warrants to Purchaser, as of the
Effective Date and as of the Closing Date, as follows:

 

Section 4.1      Organization, Authorization, Validity and Execution. Such
Equityholder is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization. Such Equityholder has all necessary
power and authority to (a) execute and deliver this Agreement and each Related
Agreement to which it is a party, (b) perform its obligations hereunder and
thereunder and (c) consummate the transactions contemplated hereby and thereby. 
The execution, delivery and performance of this Agreement and each Related
Agreement to which it is a party have been duly authorized by all necessary
action on the part of such Equityholder, and no other action or proceeding on
the part of such Equityholder is necessary to authorize this Agreement or any
Related Agreement to which it is a party or to consummate the transactions
contemplated hereby or thereby.  This Agreement has been duly executed and
delivered by such Equityholder, and, assuming the due execution of this
Agreement by each other Party, this Agreement is a legal, valid and binding
obligation of such Equityholder, enforceable against such Equityholder in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and similar Laws affecting the enforcement of creditors’ rights
generally and to general equitable principles.

 

Section 4.2      Title to Transferred Interests and Purchased Interests. Such
Equityholder is the record and beneficial holder of its Transferred Interests
and at Closing will be the record and beneficial holder of its Purchased
Interests, as applicable, and such Equityholder has good and marketable title to
its Transferred Interests and will have at Closing good and marketable title to
its Purchased Interests, as applicable, free and clear of any Encumbrances other
than transfer restrictions imposed by Law and restrictions under the BRS Corp.
Stockholders Agreement and the Organizational Documents of the Company, BRS
Newco and BRS Corp., as applicable. There are no outstanding options, warrants,
call or other rights or agreements to which such Equityholder is a party
requiring such Equityholder to sell or transfer its Transferred Interests or
Purchased Interests, as applicable, to any Person other than as provided in this
Agreement or under the Blocker PSA, the BRS Corp. Stockholders Agreement and the
Organizational Documents of the Company, BRS Newco and BRS Corp. Other than this
Agreement, the Blocker PSA, the BRS Corp. Stockholders Agreement and the
Organizational Documents of the Company, BRS Newco and BRS Corp., such
Equityholder is not party to any voting trust or other agreement with respect to
the voting, redemption, sale, pledge, transfer or other disposition of its
Transferred Interests or Purchased Interests. Upon completion of the
transactions contemplated hereby, the Transferred Interests acquired by the
Company and BRS Newco from such Equityholder shall be free and clear of all
Encumbrances other than transfer restrictions imposed by Law and restrictions
under the BRS Corp. Stockholders Agreement and the Organizational Documents of
the Company and BRS Corp., as applicable. Upon completion of the transactions
contemplated hereby, the Purchased Interests acquired by Purchaser from such
Equityholder shall be free and clear of all Encumbrances other than transfer
restrictions imposed by Law and restrictions under the BRS Newco A&R LLC
Agreement and the Company A&R LLC Agreement.

 



28

 

  

Section 4.3      Consents and Approvals; No Violations.  The execution, delivery
and performance by such Equityholder of this Agreement and the Related
Agreements to which it is a party, and the consummation by such Equityholder of
the transactions contemplated hereby and thereby, will not (a) result in a
violation of, conflict with or result in any breach of any provisions of the
certificate of formation or limited liability company operating agreement or any
other similar Organizational Documents of such Equityholder, (b) assuming
compliance with the matters referred to in Section 4.4, violate any Law or
Judgment of any Governmental Authority by which such Equityholder is bound or to
which any Transferred Interests or Purchased Interests owned by such
Equityholder are subject, (c) require a consent, notice or approval under,
result in a violation of, conflict with, constitute a default or result in any
breach (or give rise to any right of termination, cancellation, payment or
acceleration) under, any of the terms, conditions or provisions of any Contract
to which such Equityholder is a party or by which any of its Transferred
Interests or Purchased Interests may be bound or (d) result in the creation or
imposition of any Encumbrances upon any of its Transferred Interests or
Purchased Interests or any properties or assets of any Group Company (other than
transfer restrictions imposed by Law and restrictions under the BRS Corp.
Stockholders Agreement, the BRS Newco A&R LLC Agreement, and the Company A&R LLC
Agreement), except, with respect to clauses (b) and (c), as would not reasonably
be expected, individually or in the aggregate, to interfere with, prevent or
materially delay the ability of such Equityholder to enter into and perform its
obligations under this Agreement and any Related Agreement to which it is a
party or to consummate the transactions contemplated hereby and thereby.

 

Section 4.4       Governmental Authorization.  The execution, delivery and
performance by such Equityholder of this Agreement and any Related Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby require no action by or in respect of, or consent from, filing with
or notification to, any Governmental Authority, other than any such action,
consent, filing or notification, the failure of which to be made or obtained
would not reasonably be expected, individually or in the aggregate, to interfere
with, prevent or materially delay the ability of such Equityholder to enter into
and perform its obligations under this Agreement and any Related Agreement to
which it is a party or to consummate the transactions contemplated hereby and
thereby.

 

Section 4.5       Litigation.  There is no Action pending, or, to the knowledge
of such Equityholder, threatened against such Equityholder, which, if decided
adversely against such Equityholder, would reasonably be expected to interfere
with, prevent or materially delay the ability of such Equityholder to enter into
and perform its obligations under this Agreement or any Related Agreement to
which it is a party or to consummate the transactions contemplated hereby and
thereby. Such Equityholder has not received written notice that it is subject to
any outstanding Judgment which would be reasonably likely to interfere with,
prevent, materially delay or make illegal any of the transactions contemplated
by this Agreement or any other Related Agreement to which it is a Party.

 



29

 

  

Section 4.6       Brokers.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Equityholder or any of its Affiliates (other than the Company
or BRS Corp.).

 

Section 4.7       Investment Intent.

 

(a)               Such Equityholder (i) is acquiring the Issued Interests solely
for its own account, for investment only and not with a view for resale in
connection with any distribution of the Issued Interests in contravention of the
Securities Act or other applicable Laws, and such Equityholder will not dispose
of the Issued Interests in contravention of the Securities Act or other
applicable Laws, (ii) has received and read the Organizational Documents of the
Company and BRS Newco and (iii) has sufficient knowledge and experience,
including with respect to the industries in which the Business operates, to
evaluate the merits and risks of this investment.

 

(b)               Such Equityholder acknowledges that (i) the Issued Interests
have not been registered under the Securities Act, that the Issued Interests
have not been registered under any applicable securities laws of any state or
other jurisdiction and, therefore, cannot be sold unless they are subsequently
registered under the Securities Act and any applicable state securities laws or
are sold pursuant to an exemption from such registration and (ii) none of the
Equityholders, the Group Companies or any of their respective Affiliates is
under any obligation to register the Issued Interests and that no market may
exist for the resale of the Issued Interests.

 

(c)               Such Equityholder is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act. Such Equityholder understands
the speculative nature of an investment in the Issued Interests and,
accordingly, is able to bear the economic risk of this investment and, at the
present time, could afford a complete loss of such investment.

 

(d)               Such Equityholder and its Representatives have been afforded
the opportunity to ask questions of Representatives of the Company and BRS Newco
and have received answers to such questions, as such Equityholder deems
necessary in connection with its decision to acquire the Issued Interests.

 

Section 4.8       Certain Relationships. Such Equityholder is not an Affiliate
of any other Equityholder.

 

Section 4.9      Transactions with the Group Companies. Except as set forth on
Section 3.19 of the Disclosure Letter, neither such Equityholder nor any of its
Affiliates is party to any Affiliate Arrangements with any Group Company other
than any such Affiliate Arrangements entered into on an arms’ length basis.

 



30

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER
GUARANTOR

 

Purchaser and Purchaser Guarantor, jointly and severally, represent and warrant
to the Equityholders, as of the Effective Date and as of the Closing Date, as
follows:

 

Section 5.1       Organization.  Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

Section 5.2       Authorization, Validity and Execution.  Each of Purchaser and
Purchaser Guarantor has all necessary power and authority to execute and deliver
this Agreement and each Related Agreement to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereunder. The execution, delivery and performance of
this Agreement and each Related Agreement to which it is a party have been duly
authorized by all necessary action on the part of Purchaser and Purchaser
Guarantor and no other action or proceeding on the part of Purchaser or
Purchaser Guarantor is necessary to authorize this Agreement or any Related
Agreement to which it is a party or to consummate the transactions contemplated
hereby or thereby. This Agreement has been duly executed and delivered by
Purchaser and Purchaser Guarantor and, assuming the due execution of this
Agreement by the other Parties, this Agreement constitutes the valid and binding
obligation of Purchaser and Purchaser Guarantor, enforceable against Purchaser
and Purchaser Guarantor in accordance with its terms, except to the extent that
its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, receivership and similar Laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.

 

Section 5.3       Consents and Approvals; No Violations.  The execution,
delivery and performance by Purchaser and Purchaser Guarantor of this Agreement
and the Related Agreements to which it is a party, and the consummation by
Purchaser and Purchaser Guarantor of the transactions contemplated hereby and
thereby, will not (a) result in a violation of, conflict with or result in any
breach of any provisions of the Organizational Documents of Purchaser or
Purchaser Guarantor; (b) assuming compliance with the matters referred to in
Section 5.4, violate any Law or Judgment of any Governmental Authority by which
Purchaser or Purchaser Guarantor is bound or (c) require a consent, notice or
approval under, result in a violation of, conflict with, constitute a default or
result in any breach (or give rise to any right of termination, cancellation,
payment or acceleration) under any of the terms, conditions or provisions of any
Contract to which Purchaser or Purchaser Guarantor is a party, except, with
respect to clauses (b) and (c), as would not materially adversely affect the
ability of Purchaser or Purchaser Guarantor to enter into and perform its
obligations under this Agreement and any Related Agreement to which it is a
party or consummate the transactions contemplated hereby and thereby.

 



31

 

  

Section 5.4       Governmental Authorization.  The execution, delivery and
performance by Purchaser and Purchaser Guarantor of this Agreement and any
Related Agreement to which it is a party and the consummation of the
transactions contemplated hereby and thereby require no action by or in respect
of, or consent from, filing with or notification to, any Governmental Authority,
other than any such action, consent, filing or notification the failure of which
to be made or obtained would not reasonably be expected, individually or in the
aggregate, to materially adversely affect the ability of Purchaser or Purchaser
Guarantor to enter into and perform its obligations under this Agreement or any
Related Agreements to which it is a party or consummate the transactions
contemplated hereby and thereby.

 

Section 5.5       Litigation.  There is no Action pending, or, to the knowledge
of Purchaser and Purchaser Guarantor, threatened against Purchaser or Purchaser
Guarantor, which, if decided adversely against it, would reasonably be expected
to materially adversely affect its ability to enter into and perform its
obligations under this Agreement or any Related Agreements to which it is a
party or consummate the transactions contemplated hereby and thereby. Neither
Purchaser nor Purchaser Guarantor has received written notice that it is subject
to any outstanding Judgment which would be reasonably likely to interfere with,
prevent, materially delay or make illegal with any of the transactions
contemplated by this Agreement or any other Related Agreement to which it is a
Party.

 

Section 5.6       Financial Capability. Purchaser and Purchaser Guarantor have,
and will have available to them at the Closing, sufficient cash or other sources
of immediately available funds (through existing credit agreements or otherwise)
to complete each of the transactions contemplated hereby and to pay all fees and
expenses of or payable by Purchaser hereunder, and any other amounts required to
be paid by it in connection with the consummation of the transactions
contemplated by this Agreement.

 

Section 5.7       Solvency. Assuming satisfaction of the conditions set forth in
Section 7.1 and Section 7.2, immediately after giving effect to the consummation
of the transactions contemplated hereby (including any debt and equity
financings being entered into in connection therewith) (a) the fair saleable
value (determined on a going concern basis) of the assets of Purchaser will be
greater than the total amount required to pay Purchaser’s debts (including a
reasonable estimate of all contingent Liabilities), (b) Purchaser will be able
to pay its debts and obligations in the ordinary course of business as they
become due and (c) Purchaser will have adequate capital to carry on its
businesses. In completing the transactions contemplated by this Agreement,
Purchaser does not intend to hinder, delay or defraud any present or future
creditors of Purchaser.

 

Section 5.8       Brokers.  Except for Barclays Capital Inc., no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Purchaser, Purchaser Guarantor
or any of their Affiliates.

 

Section 5.9       Investment Intent.

 

(a)               Purchaser (i) is acquiring the Purchased Interests solely for
its own account, for investment only and not with a view for resale in
connection with any distribution of the Purchased Interests in contravention of
the Securities Act or other applicable Laws and Purchaser will not dispose of
the Purchased Interests in contravention of the Securities Act or other
applicable Laws, (ii) has received and read the Organizational Documents of the
Group Companies and (iii) has sufficient knowledge and experience, including
with respect to the industries in which the Business operates, to evaluate the
merits and risks of this investment.

 



32

 

  

(b)               Purchaser acknowledges that (i) the Purchased Interests have
not been registered under the Securities Act, that the Purchased Interests have
not been registered under any applicable securities laws of any state or other
jurisdiction and, therefore, cannot be sold unless they are subsequently
registered under the Securities Act and any applicable state securities laws or
are sold pursuant to an exemption from such registration and (ii) none of the
Equityholders, the Group Companies or any of their respective Affiliates is
under any obligation to register the Purchased Interests and that no market may
exist for the resale of the Purchased Interests.

 

(c)               Purchaser is an “accredited investor” as defined in Regulation
D promulgated under the Securities Act. Purchaser understands the speculative
nature of an investment in the Purchased Interests and, accordingly, is able to
bear the economic risk of this investment and, at the present time, could afford
a complete loss of such investment.

 

(d)               Purchaser and its Representatives have been afforded the
opportunity to ask questions of Representatives of the Equityholders and the
Group Companies and have received answers to such questions, as Purchaser deems
necessary in connection with its decision to acquire the Purchased Interests.

 

Section 5.10     R&W Insurance Policy. Purchaser has provided the Company and
each Equityholder a copy of the R&W Insurance Policy as in effect on the date
hereof. There has been no modification or amendment to the R&W Insurance Policy
in a manner adverse to the Company or any Equityholder without the prior written
consent of the Company or the adversely affected Equityholder, as applicable.

 

ARTICLE VI
CERTAIN AGREEMENTS

 

Section 6.1       Conduct of Business.

 

(a)               Except (w) as provided in, or required by, this Agreement, (x)
as set forth in Section 6.1 of the Disclosure Letter, (y) in connection with the
Phase II Expansion or (z) as consented to in writing by Purchaser (which consent
shall not be unreasonably withheld, conditioned or delayed), between the
Effective Date and the Closing, the Company and BRS Newco will, and will cause
each other Group Company to, conduct its business in all material respects in
the ordinary course of business.

 



33

 

  

(b)               Without limiting the generality of Section 6.1(a), and except
(x) as otherwise provided in, or required by, this Agreement, (y) as set forth
in Section 6.1 of the Disclosure Letter or (z) as consented to in writing by
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), the Company and BRS Newco will not, and will not permit a Group
Company to, take any action that would require Purchaser’s consent under Section
2.7 or Section 3.8 of the Company A&R LLC Agreement if such agreements were in
effect on the Effective Date and there had been a U.S. Steel Change of Control
(as defined in such agreement), except that a Group Company shall be permitted
(without the consent of Purchaser) to (i) enter into, amend and terminate
Contracts with customers and suppliers in the ordinary course of business, (ii)
incur indebtedness pursuant to credit arrangements in effect on the date hereof
and (iii) appoint, terminate or replace executive officers (other than the Chief
Financial Officer and Chief Legal Officer) as determined by the Chief Executive
Officer.

 

Section 6.2      Access.  Prior to the Closing Date, the Company and BRS Newco
will, and will cause their Affiliates to, permit Purchaser and its
Representatives to have reasonable access to the management, properties,
offices, personnel, Contracts, and books and records of the Group Companies
during normal working hours and upon reasonable advance notice to the extent
that such access is reasonably necessary to effect the transactions contemplated
by this Agreement; provided, that Purchaser and its Representatives will not
disrupt the normal operations of the Business or other operations or activities
of the Company or its Affiliates (including the Group Companies).
Notwithstanding the foregoing, (i) nothing herein will require any employee or
representative of a Group Company to provide any information regarding the
Business in any other format or otherwise to manipulate or reconfigure any data
regarding the Business, (ii) nothing herein will require the Company or its
Affiliates to provide Purchaser or its Representatives with access to or copies
of (A) any information the disclosure of which would result in a loss of
attorney-client or attorney work product privilege or any similar protection,
(B) any information, including sensitive customer information, manufacturing
processes, pricing lists or other information that relates to the Business, the
disclosure of which would reasonably be expected to violate any applicable Law
or the terms of any Contract to which a Group Company is a party or result in
the loss of protectable interests in trade secrets of the Group Companies if the
transactions contemplated by this Agreement are not consummated (provided, that
the Company will use commercially reasonable efforts to provide such information
in a manner that does not violate such Law or is in accordance with such
Contract), (C) personnel records of the Business Employees including records
relating to individual performance or evaluation records, medical histories,
individual employee benefit information or other information concerning Business
Employees, the disclosure of which would reasonably be expected to violate any
applicable Law (provided, that the Company will use commercially reasonable
efforts to provide such information in a manner that does not violate such Law),
(D) any income Tax Returns of any Equityholder or any of their respective
Affiliates (other than the Group Companies) and (E) any information to the
extent related to the sale process, bids received from other Persons in
connection with the transactions contemplated by this Agreement and information
and analysis (including financial analysis) relating to such bids; and
(iii) nothing contained herein will permit Purchaser to conduct any intrusive or
invasive environmental sampling (including any soil, sediment and groundwater
sampling).  All requests for access will be made to such Representatives of the
Company as the Company will designate, who will be solely responsible for
coordinating all such requests and access thereunder.  Notwithstanding the
foregoing, prior to the Closing, Purchaser, Purchaser Guarantor and their
Representatives shall not contact or in any other manner communicate with the
customers and suppliers of the Business in connection with the transactions
contemplated hereby without (1) the prior written consent of the Company, which
consent may not be unreasonably withheld, delayed or conditioned, and (2) the
participation of the Company in such contact or communication.

 



34

 

  

Section 6.3       Efforts to Close(a). In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties shall cooperate
with each other and use (and shall cause their respective Subsidiaries and
Affiliates to use) their commercially reasonable efforts, prior to, at and after
the Closing Date, to take, or to cause to be taken, all actions, and to do, or
to cause to be done, all things reasonably necessary on its part under
applicable Law or contractual obligations to consummate and make effective the
transactions contemplated by this Agreement as promptly as reasonably
practicable; provided that no Equityholder shall be required to pay or commit to
pay any amounts in connection therewith (including with respect to any third
party consents). Without limiting the foregoing, the Company shall use
commercially reasonable efforts to give all notices to, and obtain all consents
from, all third parties that are described in Section 3.3 of the Disclosure
Letter. Notwithstanding anything herein to the contrary, the Parties acknowledge
and agree that Purchaser’s obligation to use its commercially reasonable efforts
set forth in this Section 6.3 shall not include an obligation of Purchaser to
(i) propose, negotiate, offer to commit, effect or agree to by consent decree,
hold separate order, or otherwise, the sale, divestiture, transfer, license,
disposition, or hold separate (through the establishment of a trust or
otherwise) of any assets, properties, or businesses of the Group Companies or of
Purchaser’s business or of the assets, properties, or businesses to be acquired
pursuant to this Agreement, (ii) terminate, modify, or assign existing
relationships, Contracts, or obligations of Purchaser or of Purchaser’s business
or those relating to any assets, properties, or businesses to be acquired
pursuant to this Agreement, (iii) change or modify any course of conduct
regarding future operations of Purchaser or of Purchaser’s business or the
assets, properties, or businesses to be acquired pursuant to this Agreement or
(iv) agree to any other limitation on its ability to effectively control any
portion of the business of the Group Companies or of Purchaser’s business, or
any limitation that would affect its ability to control the operations of any
portion of the business of the Group Companies or of Purchaser’s business.

 

Section 6.4       Confidentiality. Each Party acknowledges that the information
being provided to it in connection with the transactions contemplated hereby
(including pursuant to Section 6.7) is subject to the terms of a confidentiality
agreement, dated May 14, 2018, by and between Purchaser Guarantor and BRS
(collectively, the “Confidentiality Agreement”), the terms of which are
incorporated herein by reference; provided that the Parties agree, on behalf of
themselves and their respective Affiliates, that Purchaser Guarantor’s actual or
potential financing sources listed on Exhibit 6.4 for the transactions
contemplated hereby shall be deemed “Representatives” of Purchaser Guarantor
thereunder.  Effective upon the Closing, the Confidentiality Agreement will
terminate. Notwithstanding anything to the contrary set forth herein, each Party
may disclose the tax treatment and tax structure of the transactions
contemplated by this Agreement (including all materials (such as tax opinions)
that are provided to it relating thereto); provided, however, that (a) any such
information and materials shall be kept confidential to the extent necessary to
comply with any applicable securities laws, and (b) the foregoing does not
constitute an authorization to disclose (i) the name of, or other information
that would identify, any Party, or (ii) except to the extent relating to such
tax treatment or tax structure, confidential commercial, financial or structural
information regarding any Party or such transactions.

 



35

 

  

Section 6.5       Further Assurances.  From and after the Closing, as and when
requested by any Party, each Party will execute and deliver, or cause to be
executed and delivered, all such documents and instruments and will take, or
cause to be taken, all such further actions, in each case as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

Section 6.6       Publicity.

 

(a)               None of the Parties will issue any press release or make any
other public statement, in each case relating to or connected with or arising
out of this Agreement or the matters contained herein, without obtaining the
prior approval of each of the other Parties, except as may be required by
applicable Law or by any listing agreement with or listing rules of a national
securities exchange or trading market or inter-dealer quotation system
applicable to a Party, in which case the Party proposing to issue such press
release or make such public statement will use commercially reasonable efforts
to consult in good faith with the other Parties and shall allow such other
Parties reasonable time to comment on such press release or public statement
before issuing such press release or making such public statement.  The
requirements of this Section 6.6 will be in addition to those included in the
Confidentiality Agreement.

 

(b)               Each Party agrees that the terms of this Agreement (including
any Exhibit, the Disclosure Letter and the Related Agreements) will not be
disclosed or otherwise made available to the public and that copies of this
Agreement will not be publicly filed or otherwise made available to the public,
except where such disclosure, availability or filing is required by applicable
Law (and only to the extent required by such Law), by any listing agreement with
or listing rules of a national securities exchange or trading market or
inter-dealer quotation system applicable to such Party (and only to the extent
required by such agreement or rules) or by GAAP in the preparation of financial
statements that any Party or any of its Affiliates provides to third parties
pursuant to contractual obligations. In the event that such disclosure,
availability or filing is required by applicable Law or GAAP as described in
this Section 6.6, each Party agrees to use its commercially reasonable efforts
to obtain, if available, “confidential treatment” of this Agreement (including
any Exhibit, the Disclosure Letter and the Related Agreements) with the
U.S. Securities and Exchange Commission (or the equivalent treatment by any
other Governmental Authority) and, if permitted, to redact such terms of this
Agreement (including any Exhibit, the Disclosure Letter and the Related
Agreements) as reasonably requested by the other Party.

 



36

 

  

Section 6.7       Cooperation

 

(a)               At the expense of Purchaser, BRS Newco and the Company shall,
and shall cause their respective Representatives to, use commercially reasonably
efforts to cooperate in connection with Purchaser’s financing for the
transactions (including any offering of high yield debt securities of Purchaser)
and Purchaser’s communications with its and its Affiliates existing
equityholders and other investors regarding the transactions (collectively, the
“Financing”), in each case, as may reasonably be requested by Purchaser in
connection with obtaining the Financing necessary to complete the transactions
contemplated hereby, including, without limitation, participation by management
of the Group Companies, with appropriate seniority and expertise on a timely
basis in a reasonable number of meetings, drafting sessions, due diligence
sessions, presentations, road shows and other presentations, including
presentations with rating agencies.

 

(b)               Notwithstanding the foregoing, (i) such requested cooperation
shall not unreasonably interfere with normal operations of any Group Company;
(ii) nothing in this Section 6.7 shall require cooperation to the extent that it
would cause any condition to the Closing set forth in Section 7.1 or Section 7.2
to not be satisfied or otherwise cause any breach of this Agreement or could
reasonably be expected to conflict with or violate any Organizational Document
of any Group Company or any of their respective Affiliates or any Law, or result
in the contravention of, or result in a violation or breach of, or default
under, any Material Contract; (iii) no Group Company or any of their respective
Affiliates or Representatives shall be required to pay any commitment or other
similar fee or incur or assume any other Liability or obligation in connection
with the financings contemplated by the Financing, or provide or agree to
provide any indemnity in connection with the Financing or their performance of
their respective obligations under this Section 6.7; (iv) none of the directors,
managers or officers of any Group Company or any of their respective Affiliates,
acting in such capacity, shall be required to execute, deliver or enter into or
perform any agreement, document or instrument or adopt any resolutions approving
the agreements, documents and instruments pursuant to which the Financing is
obtained; (v) no Group Company or any of their respective Affiliates or their
respective directors, managers, officers or employees shall be required to
execute, deliver or enter into, or perform any agreement, document or instrument
with respect to the Financing; and (vi) no Group Company or any of their
respective Affiliates shall be required to provide access to or disclose
information that the Company reasonably determines would jeopardize any
attorney-client privilege of, or conflict with any confidentiality requirements
applicable to, any Group Company or any of its Affiliates. Notwithstanding
anything to the contrary contained herein, the condition set forth in Section
7.2(b), as it applies to the Company’s and BRS Newco’s obligations under this
Section 6.7, shall be deemed satisfied unless the Financing has not been
obtained primarily as a result of the Company’s or BRS Newco’s Willful Breach of
its obligations under this Section 6.7.

 



37

 

  

(c)               No Group Company shall have any Liability to Purchaser in
respect of any financial information or data or other information provided
pursuant to this Section 6.7. Purchaser shall indemnify, defend and hold
harmless each Group Company and their respective Affiliates and Representatives
from and against any and all Liabilities, losses, interest, awards and judgments
suffered or incurred by them in connection with the Financing and the
performance of their respective obligations under this Section 6.7 and any
information utilized in connection therewith. Purchaser shall, promptly upon
request of the Company, reimburse any Group Company and their respective
Affiliates for all out-of-pocket costs and expenses incurred by any Group
Company or their respective Affiliates (including those of its Representatives)
in connection with the cooperation required by this Section 6.7. For the
avoidance of doubt, the Parties hereto acknowledge and agree that the provisions
contained in this Section 6.7 represent the sole obligation of the Group
Companies and their respective Representatives with respect to cooperation in
connection with the arrangement of the Financing.

 

(d)               For the avoidance of doubt and notwithstanding anything to the
contrary herein, Purchaser acknowledges and agrees that its obligation to
consummate the transactions contemplated by this Agreement on the terms and
subject to the conditions set forth herein are not conditioned upon the
availability or consummation of the Financing, the availability of any alternate
debt financing, the availability of any equity financing or receipt of the
proceeds therefrom. If the Financing has not been obtained, Purchaser shall
continue to be obligated, subject to the satisfaction or waiver of the
conditions set forth in Section 7.1 and Section 7.2 of this Agreement, to
consummate the transactions contemplated by this Agreement.

 

Section 6.8       Notification. Between the Effective Date and the Closing, BRS
Newco and the Company will promptly upon any of the Persons named in Section
12.7(b) receiving actual knowledge thereof notify Purchaser of: (a) receipt of
any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement and the Related Agreements; (b) receipt of any
notice or other communication with any Governmental Authority related to or in
connection with the transactions contemplated by this Agreement and the Related
Agreements; (c) filing or assertion of any Actions commenced or, to the
Knowledge of the Company threatened in writing against, whether civil, criminal,
administrative or investigative, involving such Party or its Affiliates that, if
pending on the Effective Date, would have been required to have been disclosed
pursuant to this Agreement or that relate to the transactions contemplated by
this Agreement and the Related Agreements; and (d) any fact, circumstance, event
or action the existence, occurrence or taking of which (i) has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) has resulted in, or would reasonably be expected to
result in, the failure of any of the conditions set forth in Section 7.1 or
Section 7.2 to be satisfied.

 

Section 6.9       R&W Insurance Policy. Purchaser shall not amend or agree to
amend, or do anything that adversely affects the enforceability of, any term of
the R&W Insurance Policy or that may have any effect on the Company’s, BRS
Newco’s or any Equityholder’s Liability hereunder, or the provisions of the R&W
Insurance Policy that waive the insurers’ rights to take subrogated action
against the Company, BRS Newco or any Equityholder, and/or any of their
respective directors, officers or employees, without the prior written consent
of the Company or the adversely affected Equityholder, as applicable, which
approval may be withheld in their respective sole and absolute discretion.
Purchaser shall not consent to any subrogation claim against customers, clients
or suppliers of the Group Companies without the prior written consent of the
Company (such consent not to be unreasonably withheld, conditioned or delayed).
Purchaser shall pursue the maximum recovery from insurers under the R&W
Insurance Policy with respect to any indemnifiable claim and vigorously contest
and resist any denial of coverage or reservation of rights with respect to any
claim made under the R&W Insurance Policy, including by vigorously pursuing all
available avenues of administrative and judicial remedy or appeal.

 



38

 

  

Section 6.10     Blocker Percentage. TPG may, in its sole discretion, elect to
reduce the Blocker Percentage to an amount less than 2.2799% by delivering a
notice to each of the Parties no later than two (2) Business Days prior to the
Closing Date, which notice shall specify the reduced Blocker Percentage.

 

Section 6.11     Key Employee Agreements. The Company shall use commercially
reasonable efforts to enter into the Key Employee Agreements as soon as
reasonably practicable following the date hereof.

 

ARTICLE VII
CONDITIONS TO CLOSING

 

Section 7.1       Mutual Condition.  The respective obligations of each Party to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction at or prior to the Closing of the following condition, which
may be waived, in whole or in part, by the Parties:

 

(a)               No Prohibition. No Law or Judgment enacted, entered,
promulgated or enforced by any Governmental Authority of competent jurisdiction
shall be in effect preventing or making illegal the consummation of the
transactions contemplated by this Agreement (each, a “Closing Legal
Impediment”).

 

Section 7.2       Conditions to Purchaser’s Obligations.  The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction, at or prior to the Purchase Closing, of the
following conditions, any and all of which may be waived, in whole or in part,
by Purchaser:

 

(a)               Representations and Warranties. The representations and
warranties set forth in Sections 3.1, 3.2(b), 3.2(d), 3.2(f) (collectively, the
“Fundamental Representations”), 4.1 and 4.2 shall be true and correct in all
respects at and as of the Effective Date and the Closing Date as though such
representations and warranties were made at and as of the Closing and all other
representations and warranties set forth in Article III and Article IV shall be
true and correct in all respects at and as of the Effective Date and the Closing
Date as though such representations and warranties were made at and as of the
Closing, without giving effect to materiality, Material Adverse Effect or
similar qualifications (other than, in each case, any representation or warranty
that by its terms addresses matters only as of another specified date, which
shall be so true and correct only as of such specified date), except to the
extent the failure of such representations and warranties to be true and correct
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

(b)               Covenants. Each Equityholder, the Company and BRS Newco will
have performed or complied in all material respects with all of its Pre-Closing
Covenants;

 



39

 

  

(c)               Officer’s Certificate. Each Equityholder, the Company and BRS
Newco shall have delivered to Purchaser a certificate dated as of the Closing
Date signed by an officer of such Party to the effect that each of the
conditions set forth in Section 7.2(a) and Section 7.2(b) have been satisfied
(in each case, solely with respect to the representations, warranties and
covenants of such Party);

 

(d)               Closing Deliveries. Each Equityholder, the Company and BRS
Newco shall have delivered, or caused to be delivered, to Purchaser the items
and documents set forth in Sections 2.2(a) and 2.2(b);

 

(e)                Equityholder Consent. Each Equityholder shall have confirmed
to Purchaser in writing its approval of the contribution of the Transferred
Interests, the issuance of the Issued Interests, the purchase of the Purchased
Interests and the waiver of all rights of first offer or similar rights under
the BRS Corp. Stockholders Agreement and the Organizational Documents of BRS
Newco, BRS Corp. and the Company with respect thereto;

 

(f)                Third Party Approvals. Receipt of the approvals from third
parties as set forth on Exhibit 7.2(f) shall have been so obtained;

 

(g)               Restructuring Transactions. The Restructuring Transactions
shall have been completed in accordance with the terms of this Agreement;

 

(h)               Blocker PSA. The closing of the transactions contemplated by
the Blocker PSA shall have occurred or will occur substantially simultaneously
with the Closing;

 

(i)                No Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred and be continuing a Material Adverse Effect; and

 

(j)                Certain Events. There shall not have occurred since the date
hereof (i) a Casualty Event for which the cost of restoring the Mill to the
condition immediately prior to such damage or destruction exceeds 25% of the
Enterprise Value or (ii) a taking in condemnation or under right of eminent
domain where the value of the Mill in the aggregate as a result of such taking
is reduced by more than 25% of the Enterprise Value; and

 

(k)               Certain Agreements. The Company shall not have amended or
terminated, or agreed to amend or terminate, the GPP Agreement, any Key Employee
Agreements entered into prior to the Closing pursuant to Section 6.11, or the
Non-Compete Agreement; provided, however, that the Company may terminate the
employment of, or such agreement with, an individual identified on Exhibit
11.1(e) as long as the Company does not terminate, waive or release any
restrictive covenants set forth in the applicable agreement.

 

Section 7.3      Conditions to the Equityholders’, BRS Newco’s and the Company’s
Obligations. The obligation of the Equityholders, BRS Newco and the Company to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of the following conditions, any
and all of which may be waived, in whole or in part, by the Company:

 



40

 

  

(a)               Representations and Warranties.  The representations and
warranties set forth in Section 5.2 shall be true and correct in all respects at
and as of the Effective Date and the Closing Date as though such representations
and warranties were made at and as of the Closing and all other representations
and warranties set forth in Article V, without giving effect to any materiality
or similar qualification, shall be true and correct in all respects at and as of
the Effective Date and the Closing Date as though such representations and
warranties were made at and as of the Closing (other than, in each case, any
representation or warranty that by its terms addresses matters only as of
another specified date, which shall be true and correct only as of such
specified date), except to the extent the failure of such other representations
and warranties to be true and correct would not reasonably be expected to have a
material adverse effect on the ability of Purchaser and Purchaser Guarantor to
consummate the transactions contemplated hereby;

 

(b)               Covenants.  Each of Purchaser and Purchaser Guarantor will
have performed or complied in all material respects with all of its Pre-Closing
Covenants;

 

(c)               Officer’s Certificate.  Purchaser and Purchaser Guarantor
shall have delivered to the Company a certificate dated as of the Closing Date
signed by an officer of Purchaser and Purchaser Guarantor to the effect that
each of the conditions set forth in Section 7.3(a) and Section 7.3(b) have been
satisfied;

 

(d)               No Purchaser Guarantor Change of Control. There shall not have
occurred since the date hereof a Purchaser Guarantor Change of Control or
Potential Purchaser Guarantor Change of Control; and

 

(e)               Closing Deliveries. Purchaser shall have delivered, or caused
to be delivered, to the Company and BRS Newco the documents and payments set
forth in Section 2.2(c).

 

ARTICLE VIII
TAX MATTERS

 

Section 8.1       Preparation of and Filing of Tax Returns.

 

(a)               The Company or BRS Newco, as applicable, will timely prepare
or will cause to be timely prepared (giving effect to any validly obtained
extensions) each Pass-Through Tax Return of a Group Company for any Pre-Closing
Tax Period or any Straddle Period (a “Company Pass-Through Return”). All Company
Pass-Through Returns shall be prepared in a manner consistent with past
practices of the applicable Group Company, except as otherwise required by
applicable Law. The U.S. federal Income Tax Return of each of the Company and
BRS Newco for its taxable year that includes the Closing Date shall (i) include
an election pursuant to Section 754 of the Code if such election is not already
in effect, (ii) with respect to Purchaser’s basis step-up under Section 743(b)
of the Code, include an election pursuant to Section 168(k)(7) of the Code and
Treasury Regulation Section 1.168(k)-2(f)(1) to forgo any bonus depreciation
available pursuant to Section 168(k) of the Code and include an election
pursuant to Section 168(g)(7) of the Code to have the alternative depreciation
system apply to the extent permitted by Law, and (iii) allocate items of income,
gain, loss and expense between Purchaser and the Equityholders using the
“interim closing method” and “calendar day convention” pursuant to Treasury
Regulation Section 1.706-4.

 



41

 

  

(b)               Whenever it is necessary to determine the liability for Taxes
that are payable with respect to a Straddle Period, the Taxes, if any,
attributable to such Straddle Period shall be allocated between the portion of
such Straddle Period ending on the Closing Date and the portion of such Straddle
Period beginning after the Closing Date. Any such allocation of (i) Taxes, other
than those referred to in clause (ii) below, shall be made by means of a closing
of the books and records of the Group Companies as of the end of the Closing
Date, provided, however, that depreciation and amortization deductions shall be
allocated between the period ending on the Closing Date and the period beginning
after the Closing Date in proportion to the number of days in each such period,
and (ii) property Taxes and ad valorem Taxes attributable to a Straddle Period
shall be allocated between such two periods in proportion to the number of days
in each such period.

 

Section 8.2       Deductions.

 

(a)               The Parties agree that any deduction in respect of or
attributable to items included in the Unpaid Transaction Expenses Amount (or
items that would be included in the Unpaid Transaction Expenses Amount but for
the fact that they are paid prior to Closing) shall accrue for U.S. federal
income tax purposes in a Pre-Closing Tax Period to the extent permitted by Law
based upon a “more likely than not” level of comfort, and, in such case, the
Parties agree not to take a contrary position on any U.S. federal Income Tax
Return.

 

(b)               Unless required by applicable Law or with the prior consent of
the Equityholders (not to be unreasonably withheld, conditioned or delayed), no
Group Company will carry back any item of loss, deduction or credit that arises
in any taxable period ending after the Closing Date, into any Pre-Closing Tax
Period.

 

Section 8.3       Tax Contests.

 

(a)                If Purchaser or a Group Company receives notice that a Taxing
Authority is asserting a claim with respect to a Company Pass-Through Return
after the Closing, then Purchaser or such Group Company, as applicable, will
provide written notice thereof to the Equityholders.  Such notice will specify
in reasonable detail the basis for such claim to the extent Purchaser or such
Group Company, as applicable, is aware of such basis and will include a copy of
the relevant portion of any correspondence received from the Taxing Authority;
provided, however, that failure to provide notice shall not relieve the
Indemnifying Party of its indemnity obligations pursuant to this Agreement,
except to the extent the Indemnifying Party was materially prejudiced by such
failure.

 

(b)               The Company shall not make any election pursuant to Treasury
Regulation Section 301.9100-22.

 



42

 

  

(c)               With respect to any Tax Proceeding in respect of a Company
Pass-Through Return for a taxable year of the Company or BRS Newco beginning
after December 31, 2017, the Parties shall cause the Company’s or BRS Newco’s
partnership representative or designated individual to timely and properly elect
the application of Section 6226 of the Code (and any similar provision of state
or local Law) with respect to any proposed adjustment resulting from any such
Tax Proceeding, and shall not appoint any partnership representative or
designated individual whom they cannot cause to make such election.

 

Section 8.4       Sales and Transfer Taxes.  All sales, use, value-added, goods
and services, transfer, real estate transfer, documentary, conveyance or similar
Taxes or expenses that may be imposed as a result of the transactions described
in Article I, together with any and all penalties, interest and additions to tax
with respect thereto, shall be borne equally by Purchaser, on the one hand, and
the Equityholders, on the other hand. The Parties will cooperate in timely
making all filings, returns, reports and forms as may be required to comply with
the provisions of such Tax Laws.

 

Section 8.5       Purchase Price Allocation. No later than 90 days after the
Closing Date, Purchaser shall deliver to the Monetizing Sponsors an allocation
of the portion of the Purchase Price allocated to the Company pursuant to
Section 1.3 (and any relevant Liabilities of the Company and its Subsidiaries
attributable to the Purchased Interests of the Company under Section 752 of the
Code and all other relevant items) as of the Closing Date among the portion of
the assets of the Company and its Subsidiaries attributable to the Purchased
Interests of the Company as determined in accordance with Section 755 of the
Code and the Treasury Regulations thereunder (the “Purchase Price Allocation”)
for the Monetizing Sponsors’ review. The Monetizing Sponsors shall have an
opportunity to review the proposed Purchase Price Allocation for a period of
twenty (20) days after receipt of the proposed Purchase Price Allocation. If the
Monetizing Sponsors disagree with any aspect of the proposed Purchase Price
Allocation, the Monetizing Sponsors shall notify Purchaser in writing prior to
the end of such 20-day period (an “Allocation Objection Notice”), setting forth
the Monetizing Sponsors’ proposed Purchase Price Allocation and specifying, in
reasonable detail, any dispute as to Purchaser’s proposed Purchase Price
Allocation. If the Allocation Objection Notice is duly delivered, Purchaser and
the Monetizing Sponsors shall, during the 20 days following such delivery, use
commercially reasonable efforts to jointly reach agreement on the disputed items
or amounts in order to determine the Purchase Price Allocation. If Purchaser and
the Monetizing Sponsors have not resolved all objections and agreed upon a final
Purchase Price Allocation after such 20-day period ends, Purchaser and the
Monetizing Sponsors shall engage the Accounting Referee to resolve any
outstanding disputes, and such resolution shall be final, conclusive and binding
upon each of the Parties. The fees and disbursements of the Accounting Referee
shall be shared equally by Purchaser, on the one hand, and the Monetizing
Sponsors, on the other hand. Any Purchase Price Allocation prepared by Purchaser
if no Allocation Objection Notice has been given or as adjusted pursuant to any
agreement between Purchaser and the Monetizing Sponsors or by the Accounting
Referee shall be conclusive and binding on the Parties, and none of Purchaser,
the Monetizing Sponsors or any of their respective Affiliates shall take any
position inconsistent with such Purchase Price Allocation on any Tax Return or
in any Tax Proceeding, in each case, except to the extent otherwise required
pursuant to a change in applicable Law or pursuant to the good faith resolution
of any Tax Proceeding. In the event of an adjustment to the Purchase Price
pursuant to the terms of this Agreement, the Monetizing Sponsors and Purchaser
agree to adjust the Purchase Price Allocation in a reasonable manner to reflect
such adjustment.

 



43

 

  

 

Section 8.6      Tax Certificates. Each Monetizing Sponsor (or if such
Monetizing Sponsor is a disregarded entity for U.S. federal income tax purposes,
its regarded owner) shall provide to Purchaser a properly completed IRS Form W-9
certifying that such Monetizing Sponsor (or if such Monetizing Sponsor is a
disregarded entity for U.S. federal income tax purposes, its regarded owner) is
not subject to backup withholding.

 

Section 8.7      Termination of Tax Sharing Agreements. Any and all Tax
allocation or Tax sharing agreements between any Group Company, on the one hand,
and any Equityholder or any of its Affiliates, on the other hand, shall be
terminated as of the Closing Date and, from and after the Closing Date, no Group
Company shall be obligated to make any payment pursuant to any such agreement
for any past or future period.

 

ARTICLE IX
TERMINATION

 

Section 9.1      Termination.  Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing:

 

(a)               by written consent of each of the Company and Purchaser;

 

(b)               by the Company or Purchaser if any Closing Legal Impediment
shall be in effect and shall have become final and nonappealable; provided, that
this right of termination shall not be available to any Party whose failure to
comply with its obligations under this Agreement was a cause of, or resulted in,
such Closing Legal Impediment;

 

(c)               by Purchaser if BRS Newco, the Company or any Equityholder
shall have breached or failed to perform any of its representations, warranties,
covenants or agreements set forth in this Agreement, which breach or failure to
perform (i) would give rise to the failure of a condition set forth in Section
7.1 or Section 7.2, respectively, and (ii) cannot be cured or, if capable of
being cured, shall not have been cured by the earlier of (A) 30 days following
receipt of written notice from Purchaser stating Purchaser’s intention to
terminate this Agreement pursuant to this Section 9.1(c) and the basis for such
termination and (B) the Outside Date; provided, that Purchaser shall not have
the right to terminate this Agreement pursuant to this Section 9.1(c) if it is
then in material breach of any representation, warranty, covenant or other
agreement hereunder;

 

(d)               by the Company if Purchaser shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (i) would give rise
to the failure of a condition set forth in Section 7.1 or Section 7.3,
respectively, and (ii) cannot be cured or, if capable of being cured, shall not
have been cured by the earlier of (A) 30 days following receipt of written
notice from the Company stating its intention to terminate this Agreement
pursuant to this Section 9.1(d) and the basis for such termination and (B) the
Outside Date; provided, that the Company shall not have the right to terminate
this Agreement pursuant to this Section 9.1(d) if the Company or BRS Newco is
then in material breach of any representation, warranty, covenant or other
agreement hereunder; or

 



 44 

 

 

(e)               by the Company or Purchaser if the Closing shall not have
occurred on or prior to the end of the day on December 31, 2019 (the “Outside
Date”); provided, that this right of termination shall not be available to any
Party whose failure to comply with its obligations under this Agreement was a
cause of, or resulted in, the failure of the Closing to have occurred before
such date.

 

Section 9.2      Procedure upon Termination.  In the event that this Agreement
is terminated pursuant to Section 9.1, written notice thereof shall forthwith be
given to the other Parties in accordance with Section 9.1 and Section 12.5, and
this Agreement shall terminate, and the transactions contemplated hereby shall
be abandoned, without further action by any Party.

 

Section 9.3      Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 9.1, this Agreement shall forthwith become void
and have no further force or effect, without any Liability on the part of any
Party hereto or its Affiliates, officers, directors, members, or shareholders,
other than the Liability of a Party for Fraud or any Willful Breach of this
Agreement by such Party occurring prior to such termination. Notwithstanding the
foregoing, the provisions of Section 6.4, Section 6.6, this Article IX, Article
XI, Article XII and the Confidentiality Agreement shall survive any termination
of this Agreement and remain valid and binding obligations of the Parties.

 

ARTICLE X
SURVIVAL; INDEMNIFICATION

 

Section 10.1    Survival. The representations, warranties, covenants and
agreements required to be performed at or prior to the Closing of the Company,
BRS Newco, the Equityholders and Purchaser set forth herein shall survive the
execution and delivery hereof and the Closing hereunder and thereafter until 30
days following the delivery to Purchaser of the audited balance sheet of the
Company, as of December 31, 2020, and the related statements of operations,
members’ deficit, and cash flows for the year then ended; provided, that (a)
each of (i) the Fundamental Representations and the representations and
warranties of the Company and BRS Newco set forth in Section 3.20, (ii) the
Equityholder Fundamental Representations and (iii) the Purchaser Fundamental
Representations shall survive until the sixth anniversary of the Closing Date
and (b) the representations and warranties of the Company and BRS Newco set
forth in Section 3.13 and the indemnification obligations under Section 10.2(c)
shall survive until the earlier of (i) 60 days after expiration of the
applicable Tax statute of limitations and (ii) the sixth anniversary of the
Closing Date. Those covenants and agreements to the extent that by their terms
apply or are to be performed in whole or in part after Closing shall survive in
accordance with their respective terms, until performed. Notwithstanding the
foregoing, any representation, warranty, covenant or agreement (and the
indemnification obligations of the Parties hereto with respect thereto) that
would otherwise terminate in accordance with this Section 10.1 will continue to
survive until such claim for indemnification as described in the Notice of Claim
has been satisfied or otherwise resolved as provided herein if in good faith a
Notice of Claim shall have been given in accordance with this Article X on or
prior to the expiration of the applicable survival period. Notwithstanding
anything to the contrary set forth herein, with respect to the Equityholders,
the representations, warranties, covenants and agreements of the Company and BRS
Newco shall terminate and expire as of, and shall not survive beyond, the
Closing for all purposes, including any right to Losses under any theory or
cause of action, and there shall be no Liability to any Equityholder or any of
its Affiliates or Representatives in respect thereof, including but not limited
to liability for any inaccuracy, misrepresentation, breach of, default in, or
failure to perform any such representations, warranties, covenants or
agreements, whether such liability has accrued prior to, on or after the
Closing, on the part of the Company, BRS Newco, their respective Affiliates or
any of their respective partners, members, officers, directors, employees,
agents or representatives; provided, that the foregoing shall in no way limit
the remedies available to the Purchaser Indemnitees pursuant to this Article X.

 



 45 

 

 

Section 10.2    Indemnification by the Company. From and after the Closing, the
Company shall indemnify, defend, save and hold harmless Purchaser, its
Affiliates (other than the Group Companies), equityholders, Representatives,
successors and assigns (each, a “Purchaser Indemnitee” and collectively, the
“Purchaser Indemnitees”) from and against any and all Losses incurred or
suffered by any Purchaser Indemnitee arising out of, based upon or resulting
from any of the following:

 

(a)               any breach of any representation or warranty of BRS Newco or
the Company set forth in Article III of this Agreement;

 

(b)               any breach or any failure to perform by BRS Newco or the
Company of any of its Pre-Closing Covenants; and

 

(c)              all Taxes (including those payable by reason of assumption,
transferee or successor Liability, operation of Law, Treasury Regulation Section
1.1502-6 or otherwise) of, imposed on or payable by any Group Company (or any
predecessor thereof) for or attributable to any Pre-Closing Tax Period
(determined as provided in Section 8.1(b) for any Straddle Period), determined
by assuming that the taxable year of any pass-through entity closed as of the
end of the Closing Date (but excluding any Taxes to the extent resulting from a
breach by Purchaser of any covenant or other agreement in Article VIII).

 

For purposes of this Article X, it is understood that any Loss incurred or
suffered by a Group Company (x) that would be indemnifiable under Section 10.2
or 10.3 if such Group Company was a Purchaser Indemnitee will be deemed a Loss
of Purchaser to the extent of 49.9% of such Loss incurred or suffered by such
Group Company or (y) that would be indemnifiable under Section 10.4 if such
Group Company was a Company Indemnitee will be deemed a Loss of each
Equityholder to the extent of its pro rata share (based on Company ownership
percentage as of immediately prior to the Closing) of 50.1% of such Loss
incurred or suffered by such Group Company.

 



 46 

 

 

Section 10.3    Indemnification by each Equityholder. From and after the
Closing, each Equityholder shall indemnify, defend, save and hold the Purchaser
Indemnitees harmless from and against any and all Losses incurred or suffered by
any Purchaser Indemnitee arising out of, based upon or resulting from any of the
following:

 

(a)               any breach of any Equityholder Fundamental Representation of
such Equityholder; and

 

(b)               any breach or any failure to perform by such Equityholder of
any of its Pre-Closing Covenants.

 

No Equityholder shall have any liability for any breach or failure to perform by
any other Equityholder, the Company or BRS Newco or for any Fraud committed by
any other Equityholder, the Company or BRS Newco.

 

Section 10.4    Indemnification by Purchaser. From and after the Closing,
Purchaser shall indemnify, defend, save and hold the Company, BRS Newco, the
Equityholders and their respective Affiliates, equityholders, Representatives,
successors and assigns (collectively, the “Company Indemnitees”) harmless from
and against any and all Losses incurred or suffered by the Company Indemnitees
arising out of, based upon or resulting from any of the following:

 

(a)               any breach of any Purchaser Fundamental Representation; and

 

(b)               any breach or any failure to perform by Purchaser of any of
its Pre-Closing Covenants.

 

Section 10.5    Limitations on Indemnification.

 

(a)               Except with respect to Sections 3.5(b)(iii), 3.5(c), 3.5(h),
3.6(b)(i), 3.9(a) and 3.14(a), when determining whether there has been any
breach of any representation or warranty made by BRS Newco or the Company for
purposes of this Article X, each representation and warranty contained in this
Agreement shall be read without regard and without giving effect to any
materiality, “all material respects” or Material Adverse Effect or other similar
qualification contained in such representation or warranty.

 

(b)               Except with respect to Sections 3.5(b)(iii), 3.5(c), 3.5(h),
3.6(b)(i), 3.9(a) and 3.14(a), for purposes of calculating Losses hereunder,
each representation and warranty made by BRS Newco or the Company contained in
this Agreement shall be read without regard and without giving effect to any
materiality, “all material respects” or Material Adverse Effect or other similar
qualification contained in such representation or warranty.

 

(c)               The Company shall not have any Liability pursuant to Sections
10.2(a) or 10.2(b) for any Losses unless and until the aggregate amount of all
such Losses to which Purchaser Indemnitees are entitled to indemnification under
Section 10.2(a) and 10.2(b) exceeds $4,350,000 (the “Basket”), in which event
the Company shall be liable for indemnification pursuant to Sections 10.2(a) and
10.2(b) for all such Losses in excess of the amount of the Basket, up to but not
exceeding $4,350,000 in the aggregate (but net of any amounts previously paid
with respect to any other indemnification claims pursuant to Sections 10.2 and
10.3) (the “General Indemnity Cap”); provided, that (i) the Basket shall not
apply with respect to Losses resulting from (A) breaches of Fundamental
Indemnity Representations, (B) Section 10.2(c) or (C) Fraud by the Company or
BRS Newco; (ii) the General Indemnity Cap shall not apply with respect to Losses
resulting from (A) breaches of Fundamental Indemnity Representations or any
Uncovered Breach of the Excluded Representations, (B) Section 10.2(c) or (C)
Fraud by the Company or BRS Newco; (iii) the maximum Liability of the Company
with respect to Losses resulting from (A) breaches of Fundamental Indemnity
Representations, (B) indemnification under Section 10.2(c) or (C) Fraud shall be
$27,550,000 in the aggregate (the “Fundamental Indemnity Cap”); and (iv) the
maximum Liability of the Company with respect to (A) Losses for which Purchaser
Indemnitees are entitled to indemnification under Section 10.2(b) or (B) any
Uncovered Breach of the Excluded Representations, shall be $23,200,000 in the
aggregate (the “Covenant and Exclusion Indemnity Cap”). In determining whether
the General Indemnity Cap, Fundamental Indemnity Cap or Covenant and Exclusion
Indemnity Cap have been met, all Liabilities for Losses pursuant to Section 10.2
shall be aggregated.

 



 47 

 

 

(d)               With respect to indemnification claims made under Section
10.2(a) (other than with respect to a breach of a Fundamental Indemnity
Representation), the following order of recovery shall apply: (i) first, from
the Company, up to the General Indemnity Cap (but subject to the Basket and net
of any amounts previously paid with respect to any other indemnification claims
pursuant to Sections 10.2 and 10.3); (ii) second, from the R&W Insurance Policy,
and (iii) third, with respect to an Uncovered Breach of an Excluded
Representation, from the Company up to the Covenant and Exclusion Indemnity Cap
(taking into account any amounts paid under clause (i) above). With respect to
indemnification claims made under Section 10.2(a) with respect to breaches of
Fundamental Indemnity Representations or Fraud or made under Section 10.2(c),
the following order of recovery shall apply: (i) first, from the Company up to
$8,700,000 in the aggregate (but net of any amounts previously paid with respect
to any other indemnification claims pursuant to Sections 10.2 and 10.3); (ii)
second from the R&W Insurance Policy; and (iii) third, with respect to an
Uncovered Breach of a Fundamental Indemnity Representation, indemnification
under Section 10.2(c) or Fraud, from the Company up to the Fundamental Indemnity
Cap (taking into account any amounts recovered under clause (i) above).

 

(e)               An Equityholder shall not have any Liability pursuant to
Section 10.3(b) for any Losses unless and until the aggregate amount of all such
Losses to which Purchaser Indemnitees are entitled to indemnification from such
Equityholder under Section 10.3(b) exceeds $4,350,000 in the aggregate (the
“Equityholder Basket”), in which event such Equityholder shall be liable for
indemnification pursuant to Section 10.3(b) for all such Losses in excess of the
amount of the Equityholder Basket, up to but not exceeding $4,350,000 in the
aggregate (but net of any amounts previously paid with respect to any other
indemnification claims pursuant to Sections 10.2 and 10.3). With respect to
indemnification claims made under Section 10.3(a) or claims for Fraud by any
Equityholder, the following order of recovery and limitations shall apply: (i)
first, from the applicable Equityholder, up to $8,700,000 in the aggregate (but
net of any amounts previously paid by (x) any Equityholder with respect to any
other indemnification claims pursuant to Sections 10.2 and 10.3 and (y) TPG
Growth with respect to any indemnification claims pursuant to Section 9.2 of the
Blocker PSA); (ii) second, from the R&W Insurance Policy; and (iii) third, with
respect to an Uncovered Breach or Fraud, from such Equityholder. The maximum
Liability of a Monetizing Sponsor pursuant to Section 10.3(a) or for such
Monetizing Sponsor’s Fraud shall be the portion of the Purchase Price paid to
such Monetizing Sponsor, and the maximum Liability of a Continuing Sponsor
pursuant to Section 10.3(a) or for such Continuing Sponsor’s Fraud shall be the
portion of the Purchase Price that such Continuing Sponsor would have been paid
had all Equityholders sold their Equity Interests in BRS Newco and the Company
pursuant to this Agreement on a pro rata basis at the same price per unit as
applied to the Monetizing Sponsors.

 



 48 

 

 

(f)               Notwithstanding anything herein to the contrary, in the event
any Party or any other Indemnified Party is entitled to a payment or other
benefit under more than one provision of this Agreement arising out of or
resulting from the same set of facts or circumstances for which such Person has
received payment or another benefit under one of those provisions, in no event
shall such Person be entitled to receive a subsequent payment or benefit under
any other provision of this Agreement. In furtherance of the foregoing, any
liability for indemnification hereunder shall be without duplication by reason
of the state of facts giving rise to such liability constituting a breach of
more than one representation, warranty, covenant or agreement, and any fact or
circumstance for which an amount has been included in the Final Statement shall
not be the basis for any claims for Losses under this Article X to the extent of
such amount.

 

(g)               Purchaser shall not have any Liability pursuant to Section
10.4(b) for any Losses unless and until the aggregate amount of all such Losses
to which Company Indemnitees are entitled to indemnification from Purchaser
under Section 10.4(b) exceeds $4,350,000 (the “Purchaser Basket”), in which
event Purchaser shall be liable for indemnification pursuant to Section 10.4(b)
for all such Losses in excess of the amount of the Purchaser Basket, up to but
not exceeding $4,350,000 in the aggregate. The maximum Liability of Purchaser
pursuant to Section 10.4(a) or for Purchaser’s Fraud shall be the Purchase
Price.

 

(h)               The amount of any Losses subject to indemnification under this
Article X shall be calculated net of (i) any insurance proceeds and any
indemnity, contribution or other similar payment from a third party actually
received by the Indemnified Party or, in the case of indemnification pursuant to
Section 10.2 or Section 10.3, 49.9% of any such proceeds actually received by a
Group Company relating to the subject of the claim for indemnification (net of
any costs of recovery and any increase in premiums) and (ii) all related
reserves properly accrued and directly related to the specific matter subject to
indemnification on the Final Statement in the amount reflected in the final
Purchase Price. In the event that any insurance proceeds or third party payments
are received by the Indemnified Party or, in the case of indemnification
pursuant to Section 10.2 or Section 10.3, a Group Company, with respect to a
Loss for which any Indemnified Party has been indemnified pursuant to this
Article X, then a refund equal to the amount of such insurance proceeds (net of
any costs of recovery and any increase in premiums) or third party payment (or
49.9% of such amount, in the case of any such amounts received by a Group
Company) shall be made to the Indemnifying Party that made such payments to the
relevant Indemnified Party. The Indemnified Party shall use its good faith
efforts to obtain recoveries from insurers and other third parties in respect of
this Article X; provided that obligations to pursue claims against the R&W
Insurance Policy shall be as set forth in Section 6.9. The amount of any Losses
subject to indemnification under this Article X shall be reduced by any
reduction in any Taxes actually realized as a result of such Loss equal to the
positive difference, if any, between (1) the Indemnified Party’s cash liability
for Taxes in the year the Loss is incurred not taking into account such Loss or
the corresponding indemnity payment under this Agreement or payment under the
R&W Insurance Policy of such Loss, and (2) the Indemnified Party’s cash
liability for Taxes in such year taking into account the Loss and taking into
account any Tax cost (including taxable income) realized by the Indemnified
Party as a result of the corresponding indemnity payment under this Agreement or
payment under the R&W Insurance Policy on account of such Loss, with the Loss
treated as the last item of expense or deduction realized for such year.

 



 49 

 

 

(i)              Each Indemnified Party shall have a duty to use commercially
reasonable efforts to mitigate any Losses arising out of or relating to this
Agreement or the transactions contemplated hereby upon becoming aware of any
event that would reasonably be expected to, or does, give rise thereto;
provided, that no Indemnified Party shall be required to take any action that
would interfere in more than a de minimis amount with the operation of its
business, or the operation of the business of the Group Companies.

 

(j)              If the Indemnified Party receives any payment from an
Indemnifying Party in respect of any Losses pursuant to this Article X and the
Indemnified Party could have recovered all or a part of such Losses from a third
party (a “Potential Contributor”) based on the underlying claim asserted against
the Indemnifying Party, the Indemnified Party shall assign such of its rights to
proceed against the Potential Contributor as are necessary to permit the
Indemnifying Party to recover from the Potential Contributor the amount of such
payment.

 

Section 10.6    Terms and Conditions Relating to Indemnification.

 

(a)               If an Indemnified Party desires to seek indemnification under
this Article X against the Person(s) required to provide indemnification under
this Article X (collectively, the “Indemnifying Party”), the Indemnified Party
shall assert a claim for indemnification by providing a written notice (the
“Notice of Claim”) to the Indemnifying Party or Parties stating, in reasonable
detail, the nature and basis of such claim and all supporting documentation. The
Notice of Claim shall be provided to the Indemnifying Party as soon as
practicable (and in any event not later than 30 days) after the Indemnified
Party becomes aware of an indemnifiable claim. Notwithstanding the foregoing,
any failure to provide the Indemnifying Party with a Notice of Claim, or any
failure to provide a Notice of Claim in a timely manner shall not relieve any
Indemnifying Party from any Liability that it may have to the Indemnified Party
under this Article X, except to the extent that the ability of such Indemnifying
Party to defend such claim is actually and materially prejudiced by the
Indemnified Party’s failure to give such Notice of Claim. If the Notice of Claim
relates to a Third Party Claim, the procedures set forth in Section 10.6(b)
shall be applicable. If the Notice of Claim does not relate to a Third Party
Claim, the Indemnifying Party shall have 30 days from the date of receipt of
such Notice of Claim to object to any of the subject matter and any of the
amounts of the Losses set forth in the Notice of Claim, as the case may be, by
delivering written notice of objection thereof to the Indemnified Party. If the
Indemnifying Party fails to send a notice of objection to the Notice of Claim
within such 30 day period, the Indemnifying Party shall be deemed to have agreed
to the Notice of Claim and, subject to the limitations and procedures set forth
in this Article X, shall be obligated to pay to the Indemnified Party the
portion of the amount specified in the Notice of Claim to which the Indemnifying
Party has not objected. If the Indemnifying Party sends a timely notice of
objection and the Indemnifying Party and the Indemnified Party do not settle
such dispute within 30 days after the Indemnified Party’s receipt of such notice
of objection, the Indemnifying Party and the Indemnified Party shall be entitled
to seek enforcement of their respective rights under this Article X.

 



 50 

 

 

(b)               Promptly (and in any event within 30 days) after receipt by an
Indemnified Party of notice of the assertion of any claim or the commencement of
any Action by a third party (a “Third Party Claim”) in respect of which the
Indemnified Party shall seek indemnification hereunder, the Indemnified Party
shall so notify in writing the Indemnifying Party and provide the Indemnifying
Party with all materials delivered to it by such third party; provided, that any
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party from any Liability that it may have to the Indemnified Party under this
Article X, except to the extent that the ability of the Indemnifying Party to
defend the Third Party Claim is actually and materially prejudiced by the
Indemnified Party’s failure to give such notice. In no event shall the
Indemnified Party admit any Liability with respect to such Third Party Claim or
settle, compromise, pay or discharge such Third Party Claim without the prior
written consent of the Indemnifying Party. With respect to any such Third Party
Claim, the Indemnifying Party shall have the right in the name of and on behalf
of the Indemnified Party to (at the expense of the Indemnifying Party) take such
action as it deems necessary to avoid, dispute, defend, investigate, appeal or
make counter-claims pertaining to any such Third Party Claim (at the expense of
the Indemnifying Party) through counsel chosen by the Indemnifying Party by
notifying the Indemnified Party within 30 days after the receipt by the
Indemnifying Party of such notice from the Indemnified Party; provided, that any
such counsel shall be reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right (but not the duty) to participate (but not control), at its own expense,
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Indemnifying Party; provided, that the Indemnified
Party (at the expense of the Indemnifying Party) shall have the right to employ
counsel to represent it at the expense of the Indemnifying Party if the
Indemnified Party has been advised by counsel that there are one or more legal
defenses available to the Indemnified Party that are different from or
additional to those available to any Indemnifying Party or if there is otherwise
a conflict between the interests of the Indemnified Party and any Indemnifying
Party, in which event the reasonable fees and expenses of such separate counsel
shall be paid by the Indemnifying Party; provided, that the Indemnifying Party
shall not be obligated to pay the reasonable fees and expenses of more than one
separate counsel for all Indemnified Parties, taken together. Each Party agrees
to render to the other parties such assistance as may reasonably be requested in
connection with, and shall cooperate fully in all aspects of any investigation,
defense, pre-trial activities, trial, compromise, settlement or discharge of any
such Third Party Claim, which assistance shall include, to the extent reasonably
requested by a party, the retention, and the provision to such party, of records
and information reasonably relevant to such Third Party Claim, and making
employees of the other party available on a mutually convenient basis to provide
additional information and explanation of any materials provided hereunder. If
the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnifying Party may not settle, compromise, or offer to settle or compromise,
or otherwise dispose of any Third Party Claim without the prior written consent
of the Indemnified Party, unless such settlement includes only the payment of
monetary damages (which are fully paid by the Indemnifying Party), does not
impose any injunctive or equitable relief upon the Indemnified Party, does not
require any admission or acknowledgment of liability or fault of the Indemnified
Party and contains an unconditional release of the Indemnified Party in respect
of such Third Party Claim. Notwithstanding the foregoing, the insurer under the
R&W Insurance Policy shall have the right to assume control of a Third Party
Claim as set forth in the R&W Insurance Policy and any recovery with respect to
such Third Party Claim shall also be applied to mitigate any claim for
indemnification against the Indemnifying Party.

 



 51 

 

 

(c)               After written notice by the Indemnifying Party to the
Indemnified Party of the election by the Indemnifying Party to assume control of
the defense of any such Third Party Claim, the Indemnifying Party shall not be
liable to such Indemnified Party hereunder for any costs or fees subsequently
incurred by such Indemnified Party in connection with the defense thereof,
except if the Indemnified Party has the right to employ counsel to represent it
at the expense of the Indemnifying Party as set forth in Section 10.6(b), and
except if the Indemnifying Party does not comply with its obligations pursuant
to the penultimate sentence of this Section 10.6(c) (in which case the
Indemnifying Party shall be liable for such costs and fees). If the Indemnifying
Party does not assume control of the defense of such Third Party Claim
within 30 days after the receipt by the Indemnifying Party of the notice
required pursuant to Section 10.6(b) as provided above, the Indemnified Party
shall have the right to defend such Third Party Claim in such manner as it may
deem appropriate at the reasonable cost and expense of the Indemnifying Party if
such Third Party Claim is actually an indemnifiable claim hereunder. The party
controlling the defense of any Third Party Claim shall in any event defend any
such matters vigorously and in good faith.

 

(d)               To the extent of any inconsistency between the provisions of
Article X and Article VIII, the provisions of Article VIII shall control with
respect to Tax matters.

 

Section 10.7    Payment. Upon a determination of liability under this Article X,
to the extent, if any, that the Indemnifying Party is liable for an amount, the
Indemnifying Party shall pay or cause to be paid to the Indemnified Party the
amount so determined within five Business Days after the date of such
determination. If there should be a dispute as to the amount or manner of
determination of any indemnity obligation owed under this Agreement the
Indemnifying Party shall nevertheless pay when due such portion, if any, of the
obligation that is not subject to dispute.

 



 52 

 

 

Section 10.8    Knowledge. The Purchaser Indemnitees shall not be entitled to
indemnification under this Article X with respect to any Loss arising out of or
resulting from any Breach (as defined in the R&W Insurance Policy) of which any
of the Deal Team Members (as defined in the R&W Insurance Policy) had Actual
Knowledge (as defined in the R&W Insurance Policy) as of the date hereof or as
of the Closing Date.

 

Section 10.9    Exclusive Remedy. From and after the Closing, the Parties’ sole
and exclusive remedy with respect to the subject matter of this Agreement and
the transactions contemplated hereby (other than (i) disputes required to be
resolved pursuant to Section 1.5, (ii) claims for Fraud against the Party
committing Fraud, (iii) claims for breaches of the Company’s, BRS Newco’s, the
Equityholders’ or Purchaser’s post-closing covenants and (iv) equitable remedies
in accordance with Section 12.13 relating (directly or indirectly) to the
subject matter of this Agreement or the transactions contemplated hereby) shall
be pursuant to the indemnification provisions of this Article X (subject to the
terms, conditions, limitations and restrictions herein), and each Party hereby
waives, to the fullest extent permitted under applicable Law, any and all
rights, claims and causes of action, whether in contract, tort, strict
liability, equitable remedy, based on a statute (including Environmental Laws)
or otherwise, that it may have against any other Party or, without limiting the
generality of Section 12.15, their respective Related Parties with respect to
such matters or otherwise.

 

Section 10.10  Characterization of Indemnification Payments. The Parties agree
to treat any payment under this Article X as an adjustment to the Purchase Price
for tax purposes except as otherwise required by applicable Law.

 

Section 10.11  Amount of Losses. The determination of the dollar amount of any
Losses subject to indemnification under this Article X shall be based solely on
the actual dollar value thereof, on a dollar-for-dollar basis. The calculation
of Loss with respect to an indemnification claim made pursuant to Section 10.2
shall not include any gross up, additional payment or other adjustment for the
fact that payment of any such Loss is made by the Company or BRS Newco.
Notwithstanding the foregoing, nothing herein will limit the obligation of any
party to issue, or limit Purchaser’s right to enforce, any promissory note
pursuant to Section 9.6 of the Company A&R LLC Agreement or the BRS Newco A&R
LLC Agreement.

 

ARTICLE XI
CERTAIN DEFINITIONS

 

Section 11.1  Certain Definitions.  The following terms, as used in this
Agreement, have the following meanings:

 

“Action” means any action, claim, complaint, charge, demand, hearing, inquiry,
review, suit, arbitration, investigation, audit or proceeding, in each case, by
or before any Governmental Authority.

 

“Adjustment Escrow Account” means the account established under the Escrow
Agreement to settle amounts payable to Purchaser pursuant to Section 1.5(e)(i).

 



 53 

 

 

“Adjustment Escrow Amount” means the product of (x) $17,500,000 and (y) the
Blocker Reduction.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled by” and “under common control with” have meanings correlative
thereto.  For purposes of the foregoing, (a) for all periods prior to the
Closing, neither Purchaser or Purchaser Guarantor, on the one hand, nor the
Group Companies, on the other hand, will be treated as an Affiliate of the
other, and (b) for all periods after the Closing, neither an Equityholder, on
the one hand, nor the Group Companies, on the other hand, will be treated as an
Affiliate of the other.

 

“Affiliate Arrangements” means (a) all Contracts between an Equityholder or any
of its Affiliates (other than a Group Company), on the one hand, and a Group
Company, on the other hand and (b) all Contracts (other than employment
Contracts) between any director, officer or member of an Equityholder or any of
their respective Affiliates (other than a Group Company), on the one hand, and a
Group Company, on the other hand, in each case of clause (a) and (b) which is
currently in effect.

 

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the U.K. Bribery Act of 2010, and any other similar laws or regulations
concerning or relating to bribery or corruption, as applicable.

 

“Blocker Percentage” means 2.2799% or such lower percentage specified by TPG
pursuant to Section 6.10, which shall represent the percentage of the issued and
outstanding Class A Common Units and Preferred Units of each of the Company and
BRS Newco to be held by TPG Blocker as of the Closing.

 

“Blocker Reduction” means the Non-Blocker Monetizing Sponsor Percentage divided
by 49.9%.

 

“BNSF Arrangement” means the transactions contemplated by the Volume Agreement,
dated June 23, 2014, as amended, between BNSF Railway Company and BRS and the
BNSF Contribution Agreement.

 

“BNSF Contribution Agreement” means the Contribution Agreement, dated June 23,
2014, as amended, between BNSF Railway Company and the Company.

 

“BRS” means Big River Steel LLC, a Delaware limited liability company.

 

“BRS Corp. Stockholders Agreement” means the Stockholders Agreement of BRS Corp.
effective June 30, 2014.

 

“BRS Newco A&R LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of BRS Newco to be entered into on the Closing Date
pursuant to Section 2.2 hereof, substantially in the form of the Company A&R LLC
Agreement, with such changes as are indicated therein as applicable to the BRS
Newco A&R LLC Agreement, and otherwise incorporating the terms of the Company
A&R LLC Agreement, mutatis mutandis.

 



 54 

 

 

“Business” means the manufacture, distribution and sale of flat-rolled steel.

 

“Business Combination” has the meaning set forth in the definition of “Purchaser
Guarantor Change of Control.”

 

“Business Day(s)” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are required to or may be closed.

 

“Business Employee” means each individual who is employed by a Group Company.

 

“Business IP” means any Intellectual Property owned by or licensed to a Group
Company.

 

“Business Plan” means the business plan attached hereto as Exhibit 11.1(a).

 

“Capital Expenditures” means all expenditures made by the Group Companies for
the acquisition, leasing, construction, development or improvement of assets or
additions to equipment (including replacement, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of the Company and its Subsidiaries in accordance
with the Company Accounting Principles.

 

“Cash” means the consolidated cash and cash equivalents (including marketable
securities and short-term investments) of the Group Companies, calculated on a
consistent basis with the line items set forth on Exhibit 11.1(b) under the
heading “Cash”, as of immediately prior to the Closing as determined in
accordance with the Company Accounting Principles. Notwithstanding the previous
sentence, cash on hand shall (a) be calculated net of uncleared checks and
drafts issued by the Group Companies (to the extent a corresponding amount has
been released from accounts payable) and (b) include uncleared checks and drafts
received or deposited for the account of the Group Companies (to the extent a
corresponding amount has been reduced from accounts receivable). In determining
Cash as of the Closing Date, Cash shall not be reduced by the Company
Transaction Bonus Amount or the Company Unpaid Transaction Expenses Amount.

 

“Casualty Event” means damage or destruction by fire, hurricane or other
casualty of the Mill.

 

“Closing Adjustment” means an amount equal to: (a) (i) the Non-Blocker
Monetizing Sponsor Percentage multiplied by (ii) the sum of (A) the Working
Capital Adjustment (which may be a negative number), plus (B) Cash, plus (C) the
Phase II Cap Ex Amount, minus (D) Outstanding Indebtedness; minus (b) the
Blocker Reduction multiplied by the sum of (i) the Seller Unpaid Transaction
Expenses Amount, plus (ii) the Seller Transaction Bonus Amount.

 

“Closing Net Working Capital” means Net Working Capital as of immediately prior
to the Closing; provided, that if Net Working Capital as of immediately prior to
the Closing is (a) greater than or equal to $165,000,000, then Closing Net
Working Capital shall equal $165,000,000, or (b) less than or equal to
$135,000,000, then Closing Net Working Capital shall equal $135,000,000.

 



 55 

 

 

“Closing Payment” means an amount equal to the Base Purchase Price, minus the
Adjustment Escrow Amount, plus the Estimated Closing Adjustment (if the
Estimated Closing Adjustment is positive) or minus the absolute value of the
Estimated Closing Adjustment (if the Estimated Closing Adjustment is negative).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Trust Agreement” means the Collateral Trust Agreement, dated August
23, 2017, among BRS, the other grantors from time to time party thereto, Goldman
Sachs Bank USA, U.S. Bank National Association, First Security Bank, Stonebriar
Commercial Finance LLC, and the other parties thereto.

 

“Commonly Controlled Entity” means any Person that together with a Group Company
or any of its Affiliates is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

 

“Company A&R LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Company, substantially in the form attached
hereto as Exhibit 11.1(c), to be entered into on the Closing Date pursuant to
Section 2.2 hereof.

 

“Company Accounting Principles” means GAAP, as applied using the same accounting
methods, policies, principles, practices and procedures (including the same
classifications, judgments and estimation methodologies) as were used in the
preparation of the Company Financial Statements, including those methods,
policies, principles, practices and procedures set forth on Exhibit 11.1(f). In
the event of a conflict between GAAP and the Company Accounting Principles, the
Company Accounting Principles shall control.

 

“Company Transaction Bonus Amount” means the Transaction Bonus Amount, less the
sum of (a) the Seller Transaction Bonus Amount plus (b) the amount paid by
Purchaser to the Company pursuant to Section 2.3.

 

“Company Unpaid Transaction Expenses Amount” means the amount, if any, by which
the Unpaid Transaction Expenses Amount exceeds the Seller Capped Expense Amount.

 

“Continuing Directors” has the meaning set forth in the definition of “Purchaser
Guarantor Change of Control.”

 

“Continuing Sponsor” means CSEI or Pinnacle.

 

“Contract” means any contract, agreement, license, lease, guaranty, indenture,
sales or purchase order or other legally binding commitment or arrangement,
whether written (including in electronic form) or oral.

 



 56 

 

 

“Controlled Group Liability” means any and all Liabilities (i) under Title IV of
ERISA, including any withdrawal liability to a Multiemployer Plan related to
events on or prior to the Closing, regardless of when such withdrawal liability
is assessed, (ii) under Section 302 of ERISA, (iii) under Sections 412 or 4971
of the Code and (iv) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code.

 

“CSEI” means Consolidated Steel Equity Investors, LLC, a Delaware limited
liability company.

 

“CSEI Pref” means CSEI Preferred Holdings LLC, a Delaware limited liability
company.

 

“Disclosure Letter” means the disclosure letter delivered by the Company to
Purchaser dated the Effective Date.

 

“Effect” has the meaning set forth in the definition of “Material Adverse
Effect.”

 

“Employee Benefit Plan” means (a) an employee benefit plan (as such term is
defined in Section 3(3) of ERISA or similar Laws in other countries), other than
a Multiemployer Plan, (b) other plans, agreements or arrangements providing
welfare (including health, dental, vision, life and disability), pension,
retirement, change of control, retention, severance, deferred compensation, or
vacation payments or benefits, (c) profit-sharing, bonus, stock option or stock
appreciation plans, agreements or arrangements or similar forms of incentive
compensation, and (d) employment agreements or similar arrangements, in each
case sponsored, maintained, contributed to or entered into or required to be
sponsored, maintained, contributed to or entered into by any Group Company for
the benefit of any Participant or any beneficiary or dependent thereof or under
which any Group Company has any Liability with respect to any Participant.

 

“Encumbrances” means options, pledges, security interests, liens, mortgages,
deeds of trust, deeds to secure debt, options to purchase, or similar rights or
options, easements, servitudes, charges, claims or other third party rights
(including rights of first refusal or first offer), restrictions, right of ways,
easements, or title defects or encumbrances of any kind in respect of such
asset, including any restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

 

“Enterprise Value” means $2,325,000,000.

 

“Environmental Laws” means Laws relating to (a) the protection of the
environment, (b) emissions, discharges, or Releases of Hazardous Substances into
or through the environment or (c) the identification, generation, manufacture,
processing, distribution, labeling, migration, use, treatment, storage,
disposal, recovery, transport or other handling of, or exposure to, Hazardous
Substances, including the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, the Toxic Substances Control Act, the Hazardous
Materials Transportation Act, the Resource Conservation and Recovery Act, the
Federal Water Pollution Control Act, the Safe Drinking Water Act, the Clean Air
Act, the Emergency Planning and Community Right-to-Know Act of 1986, the Federal
Insecticide, Fungicide and Rodenticide Act and the Oil Pollution Act of 1990,
all as amended from time to time, together with all state, local or other
similar or analogous Laws promulgated or issued by any Governmental Authority
and any implementing regulations with respect thereto.

 



 57 

 

 

“Environmental Permits” means all Permits required under Environmental Law for
the conduct of the Business.

 

“EPC Contract” means the Equipment Procurement Contract for Expansion Phase
among BRS, SMS Group GmbH and SMS Site Services Inc., dated as of July 30, 2018.

 

“Equity Interests” means any capital stock, partnership, membership or other
equity interest, participation or securities (whether voting or non-voting,
whether preferred, common or otherwise, and including stock appreciation,
contingent interest or similar rights) of a Person.

 

“Equityholder Fundamental Representations” means the representations and
warranties contained in Sections 4.1, 4.2 and 4.6.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Representations” means (a) Section 3.14 as it relates to any monetary
amount by which any unfunded or underfunded Employee Benefit Plans are unfunded
or underfunded, and (b) Section 3.16 solely as it relates to any pollution
matters that are not covered by the R&W Insurance Policy.

 

“Excluded Transaction” has the meaning set forth in the definition of “Purchaser
Guarantor Change of Control.”

 

“Export Laws” means all U.S. and foreign export control laws and regulations,
including, without limitation, the Export Administration Regulations
administered by the Bureau of Industry and Security and the International
Traffic in Arms Regulations administered by the Directorate of Defense Trade
Controls.

 

“Forecasted Estimated Closing Adjustment” means (a) the Non-Blocker Monetizing
Sponsor Percentage multiplied by negative $915,816,809 less (b) the Blocker
Reduction multiplied by the Seller Capped Expense Amount.

 

“Fraud” means actual and intentional fraud by a Party with respect to the making
of the representations and warranties in Article III, Article IV or Article V,
as modified by the Disclosure Letter, provided that at the time such
representation or warranty was made (a) such representation or warranty was
materially inaccurate, (b) such Party had actual knowledge (and not imputed or
constructive knowledge), without any duty of inquiry or investigation, of the
material inaccuracy of such representation or warranty, (c) such Party had the
specific intent to deceive another Party as an inducement to enter into this
Agreement and (d) the other Party acted in reliance on such materially
inaccurate representation or warranty and suffered or incurred financial injury
or other damages as a result of such reliance.  For the avoidance of doubt,
“Fraud” shall not include any claim for equitable fraud, promissory fraud,
unfair dealings fraud, or any torts (including a claim for fraud) based on
negligence or recklessness.

 



 58 

 

 

“Fundamental Indemnity Representations” means the Fundamental Representations
and the representations and warranties set forth in Section 3.13 and Section
3.20.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“GCP/BRS” means GCP/BRS Investors, LLC, a Delaware limited liability company.

 

“Government Incentives” means the grants and economic incentives provided to the
Group Companies by the State of Arkansas, directly or through the Arkansas
Development Finance Authority or other agencies or related entities, Mississippi
County, Arkansas and the City of Osceola, Arkansas, including the payment in
lieu of taxes arrangement with the City.

 

“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, approvals, waivers, registrations, permits, orders, clearances,
terminations or expirations of waiting periods, or authorizations to be obtained
from, any Governmental Authority.

 

“Governmental Authority” means (a) any national, federal, state, county,
municipal or foreign or supranational government, or other political subdivision
thereof, (b) any entity exercising executive, legislative, judicial, regulatory,
tribunal, taxing or administrative functions of or pertaining to government,
(c) any stock exchange or similar self-regulatory organization and (d) any
arbitrator or arbitral body or panel, department, ministry, instrumentality,
agency, court, commission or body of competent jurisdiction.

 

“Group Companies” means BRS Newco, BRS Corp., the Company and each Subsidiary of
the Company.

 

“H2G Agreement” means the Supply of Compressed/Instrument Air Agreement, dated
July 17, 2015, between BRS and H2G, LLC.

 

“Hazardous Substance” means any chemical, pollutant, contaminant, waste,
substance or material, or any mixture thereof, that is regulated by, subject to,
or deemed hazardous or toxic under any Environmental Law, including asbestos and
asbestos-containing materials, chlorinated solvents, metals, polychlorinated
biphenyls (PCBs), lead, radon and other radioactive substances, urea
formaldehyde, waste oil and petroleum products and by-products.

 

“Income Tax Return” means any Tax Return for U.S. federal, state or local or
foreign net income or capital gain Taxes (but not any withholding Taxes or
payroll, employment or employee Taxes).

 

“Incumbent Board” has the meaning set forth in the definition of “Purchaser
Guarantor Change of Control.”

 

“Indemnified Party” means a Person entitled to indemnification under Article X.

 



 59 

 

 

“Intellectual Property” means any (a) patents, including all letters patents,
design patents, and utility patents, utility models, and community designs,
(b) common law and registered trademarks, service marks, trade names, brand
names, trade dress, slogans, logos, internet domain names, social media
identifiers, together with all goodwill associated therewith, (c) inventions,
discoveries, ideas, processes, formulae, designs, models, industrial designs,
know-how, proprietary information, trade secrets, and confidential information,
whether tangible or intangible, whether or not patented or patentable,
(d) copyrights, writings, works of authorship, other copyrightable works and
works in progress, and the rights to use, reproduce, display, perform, modify,
enhance, distribute and prepare derivative works of all works of authorship,
(e) computer programs and other computer software (whether in source code,
object code, or other form), databases, plugins, libraries, APIs, interfaces,
algorithms, compilations and data, technology supporting the foregoing and all
instructions and documentation, including user manuals and training materials,
related to any of the foregoing, (f) all other intellectual property rights,
(g) all registrations and applications for registration of any of the foregoing,
and (h) any renewals, extensions, provisionals, continuations,
continuations-in-part, divisionals, reexaminations, supplemental examinations,
inter partes reviews, post-grant oppositions or reissues or equivalent or
counterpart of any of the foregoing in any jurisdiction throughout the world.

 

“IP Cross-License Agreement” means that certain Intellectual Property
Cross-License Agreement, substantially in the form attached hereto as Exhibit
11.1(d), to be entered into on the Closing Date pursuant to Section 2.2 hereof.

 

“Issued Interests” means the Class A Common Units, Class B Common Units or
Preferred Units of the Company and the Class A Common Units, the Class B Common
Units or Preferred Units of BRS Newco to be issued to the Equityholders as set
forth opposite the name of such Equityholders on Exhibit A attached hereto.

 

“IT Systems” means computers, software, servers, workstations, electronic
devices, routers, hubs, switches, circuits, networks, data communications lines
and all other information technology equipment, whether owned or leased by, or
licensed to, a Group Company.

 

“Judgment” means any judgment, award, order, writ, injunction, treaty, legally
binding agreement, stipulation or decree of or with a Governmental Authority.

 

“Key Employee Agreements” means the retention awards or addendums to the
employment agreements substantially in the form attached hereto as Exhibit
11.1(e) that the Company will use commercially reasonable efforts to enter into
with the individuals identified on Exhibit 11.1(e), pursuant to Section 6.11,
prior to the Closing.

 

“KM BRS” means KM BRS, LLC, a Delaware limited liability company.

 

“Law” means any statute, law, ordinance, rule, regulation, code, Judgment and
any other binding requirement or determination promulgated by any Governmental
Authority.

 



 60 

 

 

“Liability” means any and all debts, claims, liabilities, obligations,
commitments, damages, fines, penalties, costs or expenses.

 

“Loan Documents” means (a) the Indenture, dated August 23, 2017, among Big River
Steel LLC, BRS Finance Corp., BRS Intermediate Holdings LLC and U.S. Bank
National Association, (b) the Credit Agreement, dated August 23, 2017, among Big
River Steel LLC, BRS Intermediate Holdings LLC, Goldman Sachs Bank USA and the
other lenders party thereto, (c) the ABL Credit Agreement, dated August 23,
2017, and the related documents, among Big River Steel LLC, BRS Intermediate
Holdings LLC, Goldman Sachs Bank USA and the other lenders party thereto,
(d) the Bond Financing Agreement, dated May 31, 2019, and the related documents,
among Arkansas Development Finance Authority, Big River Steel LLC, BRS Finance
Corp. and BRS Intermediate Holdings LLC, (e) the Master Sub-Sublease Agreement,
dated September 8, 2016, between Big River Steel LLC and Stonebriar Commercial
Finance LLC, as amended by Omnibus Amendment, dated October 23, 2017, (f) the
Loan Agreement, dated September 8, 2016, and related documents, between Big
River Steel LLC and First Security Bank, as amended by Amendment No. 1 to Loan
Agreement, dated December 1, 2016, and Omnibus Amendment to Loan Documents,
dated August 23, 2017, and (g) the Amended and Restated Loan Agreement, dated
October 25, 2017, among Pine State Opportunity Partners I, LP, Pine State
Opportunity Partners II, LP, Pine State Capital, LLC and the Company.

 

“Losses” means any losses, damages, deficiencies, liabilities, assessments,
fines, penalties, judgments, costs, disbursements, fees, expenses or settlements
of any kind or nature, including reasonable legal, accounting and other
professional fees and expenses, including (x) solely to the extent that they are
a reasonably foreseeable consequence of such breach, (a) incidental,
consequential or indirect Losses, or (b) punitive or special Losses, Losses
based on lost profits, diminution in value or loss in value, or Losses that are
based on a multiple of earnings or other metric or (y) Losses that are awarded
and paid to a third party with respect to a Third Party Claim as to which a
Party is entitled to indemnification under this Agreement.

 

“Material Adverse Effect” means any state of facts, change, effect, event or
condition (each, an “Effect”) (whether or not constituting a breach of a
representation, warranty or covenant set forth in this Agreement) that,
individually or in the aggregate, (i) is or would reasonably be expected to be
materially adverse to the business, assets, financial condition or results of
operations of the Group Companies, taken as a whole or (ii) would prevent or
materially impair the ability of BRS Newco, the Company or the Equityholders to
consummate the transactions contemplated by this Agreement and the Related
Agreements by the Outside Date; provided, however, that for the purposes of
clause (i), “Material Adverse Effect” shall not include any Effect resulting or
arising from: (a) the execution, announcement or pendency of the transactions
contemplated by this Agreement and the Related Agreements, including any impact
thereof on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees; (b) conditions affecting the
steel industry, the U.S. or global economy as a whole or the markets in which a
Group Company operates; (c) any change in applicable Laws or the interpretation
thereof; (d) any change in GAAP or other accounting requirements or principles
or any change in related Laws or the interpretation thereof; (e) any national or
international political or social conditions, including changes in or repeal or
institution of tariffs or an outbreak or escalation of hostilities, acts of
terrorism, military acts, political instability or other national or
international calamity, crisis or emergency, or any governmental or other
response to the foregoing, in each case whether or not involving the United
States; (f) any change in conditions in the United States, foreign or global
financial, banking or securities markets generally (including any disruption
thereof and any decline in the price of any market index or any change in
interest or exchange rates); (g) any hurricane, earthquake, flood or other
natural disasters; (h) any failure, in and of itself, by the Business to meet
any internal or published projections, forecasts or revenue or earnings
predictions for any period ending (or for which revenues or earnings are
released) on or after the Effective Date (provided, that this clause (h) shall
not prevent a determination that any Effect underlying such failure has resulted
in a Material Adverse Effect); (i) any action taken by any Group Company that is
contemplated or permitted by this Agreement and the Related Agreements; or
(j) any actions taken or not taken by (i) Purchaser, Purchaser Guarantor or
their Affiliates or (ii) an Equityholder or a Group Company at the request,
direction or with the consent of Purchaser, Purchaser Guarantor or their
Affiliates, but in the case of clauses (b), (c), (d), (e), (f), and (g), only to
the extent any such Effects do not have a disproportionate adverse impact on the
Business relative to other Persons in the industries in which the Business
operates.

 



 61 

 

 

“Mill” means the flat-rolled steel mill and related facilities located in
Mississippi County, Arkansas owned and operated by the Company’s Subsidiaries
that produces carbon and electrical grades of steel.

 

“Net Working Capital” means (a) the sum of the total current assets of the Group
Companies calculated as of the applicable date using only the general ledger
accounts included on Exhibit 1.5(g) minus (b) the sum of the total current
liabilities of the Group Companies calculated as of the applicable date using
only the general ledger accounts included on Exhibit 1.5(g) in each case,
calculated in accordance with the Net Working Capital Principles; provided,
however, that total current assets will not include (without duplication) any
(w) Cash, (x) deferred tax assets, (y) accounts receivables associated with
interest income or (z) related party accounts receivable and accounts payable
among any of the Group Companies and total current liabilities will not include
(without duplication) (i) any item included in Outstanding Indebtedness,
(ii) any items included in the Unpaid Transaction Expenses Amount or the
Transaction Bonus Amount, (iii) the Government Incentives, (iv) current and
deferred tax liabilities, (v) Liabilities related to the BNSF Arrangement (other
than accounts payable incurred in the ordinary course of business), (vi)
deferred revenue and (vii) any accounts payable and accrued expenses related to
the Phase II Cap Ex Amount.

 

“Net Working Capital Principles” means the Company Accounting Principles, except
to the extent modified by the accounting methods, policies, principles,
practices and procedures (including classifications, judgments and estimation
methodologies) described in Exhibit 11.1(f) or used in the preparation of Net
Working Capital as set forth on such Exhibit. In the event of a conflict between
the Company Accounting Principles and any accounting methods, policies,
principles, practices and procedures (including classifications, judgments and
estimation methodologies) described in Exhibit 11.1(f), the items in
Exhibit 11.1(f) shall control.

 

“New Board” has the meaning set forth in the definition of “Purchaser Guarantor
Change of Control.”

 



 62 

 

 

“Non-Blocker Monetizing Sponsor Percentage” means 49.9% minus the Blocker
Percentage.

 

“Non-Compete Agreement” means the non-competition agreement to be entered into
by each Monetizing Sponsor and the Company on the date hereof and to be
effective as of the Closing.

 

“Note Interests” means an Equityholder’s interest in the Note, dated May 30,
2019, in the principal amount of $290,000,000 issued by the Company to the
Equityholders.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” means, with respect to any Person, the articles of
association, certificate of incorporation, bylaws, limited liability company
agreement or similar organizational documents of such Person.

 

“Outstanding Indebtedness” means the following Liabilities, without duplication,
of the Group Companies: (a) all Liabilities for borrowed money, whether
evidenced by bonds, debentures, notes or similar instruments, including any
interest thereon (including for the avoidance of doubt, all Liabilities under
the BNSF Contribution Agreement (other than accounts payable in the ordinary
course of business) and the Pinnacle Note); (b) all Liabilities for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction, but only to the extent of the obligation actually
drawn down or borrowed; (c) all Liabilities in respect of cash or bank
overdrafts to the extent not already netted out in the calculation of Cash;
(d) all lease obligations that are required to be capitalized in accordance with
GAAP (other than the TMS Service Agreement and provided, that only such
capitalized amount shall be considered Outstanding Indebtedness hereunder) and
all sale and leaseback obligations; (e) to the extent not released and canceled
as of the Closing, guarantees of any such Liabilities of any other Person; (f)
an amount equal to the sum of any amounts that would be properly accrued as
current liabilities for income Taxes on the balance sheet of BRS Corp. and the
consolidated balance sheet of the Company and its Subsidiaries in accordance
with the Company Accounting Principles; (g) the Watco Call Amount; (h) customer
prepayments; (i) factored receivables; and (j) all penalty payments, premiums,
charges, yield maintenance amounts and other expenses (I) payable as a result of
or in connection with the prepayment of any obligations of the types referred to
in clauses (a) through (i) (assuming for purposes of calculating such amounts
that such prepayment occurs immediately prior to or at the time of the Closing),
or (II) in respect of obligations of the types referred to in clauses (a)
through (i) above that are triggered or accelerated solely as a result of the
transactions contemplated hereby, in each case as measured as of immediately
prior to the Closing. For purposes of this definition and determination of the
Purchase Price, the Government Incentives, the put amount under the H2G
Agreement, and amounts loaned by the Equityholders to the Company in connection
with the Phase II Expansion and contributed to the Company pursuant to the
Restructuring Transactions shall not be Outstanding Indebtedness.

 

“Outstanding Interests” means all of the issued and outstanding Equity Interests
of the Group Companies.

 



 63 

 

 

“Participant” means a current or former employee of a Group Company.

 

“Pass-Through Tax Return” means any U.S. federal, state, local or foreign Tax
Return of any Group Company for which the items of income, deduction, gain,
loss, credit, or other taxable item included therein are required to be taken
into account by an Equityholder to compute its own Tax liability.

 

“Peg Net Working Capital” means $150,000,000.

 

“Permit” means any approval, permit, license, certificate, franchise,
permission, clearance, registration, qualification or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Law.

 

“Permitted Encumbrances” means (a) (i) Encumbrances for Taxes, assessments or
governmental charges or levies on property not yet delinquent or the validity of
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP and
(ii) mechanics’, carriers’, workmen’s, repairmen’s and other like Encumbrances
arising or incurred in the ordinary course of business for amounts that are not
yet delinquent or are being contested in good faith by appropriate proceedings;
(b) restrictions contained in leases, subleases and similar Contracts listed in
Section 3.9(a)(viii) of the Disclosure Letter; (c) Encumbrances consisting of
zoning or planning restrictions, building codes, Permits and other governmental
or non-governmental restrictions or limitations on the use of real property or
irregularities in title thereto, to the extent such restrictions do not and
would not reasonably be expected to, individually or in the aggregate,
materially impair the use of such real property in the operation of the Business
as currently conducted or contemplated by the Business Plan (including with
respect to the Phase II Expansion); (d) easements, covenants, rights of way,
conditions and other similar restrictions of record affecting title to any
Leased Real Property to the extent such restrictions do not and would not
reasonably be expected to, individually or in the aggregate, materially impair
the use of the related real property in the operation of the Business as
currently conducted or contemplated by the Business Plan (including with respect
to the Phase II Expansion), (e) with respect to any Leased Real Property,
(i) the interests and rights of the respective lessors with respect thereto,
including any statutory landlord liens and any Encumbrance thereon, and (ii) any
Encumbrance permitted under the applicable lease agreement and any ancillary
documents thereto, to the extent such restrictions do not and would not
reasonably be expected to, individually or in the aggregate, materially impair
the use of the related Leased Real Property in the operation of the Business as
currently conducted or contemplated by the Business Plan (including with respect
to the Phase II Expansion); (f) Encumbrances unrelated to the Equity Interests
of the Company, BRS Corp. or BRS Newco related to the Pari Passu Lien Debt (as
defined in the Collateral Trust Agreement) subject to the Collateral Trust
Agreement; and (g) Encumbrances and any Permitted Liens (as defined, or any
similar term used, in any of the Loan Documents) permitted under any of the Loan
Documents.

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Authority or other entity of any kind or
nature.

 



 64 

 

 

“Phase II Budget” means the “BRS Phase II Expansion (Double HRC) Budget Summary”
attached hereto as Exhibit C.

 

“Phase II Cap Ex” means Capital Expenditures to the extent related to (A) the
EPC Contract or (B) the acquisition, leasing, construction, development or
improvement of assets or additions to equipment not covered by the EPC Contract
and generally required in connection with the efficient and proper operation and
performance of the equipment subject to the EPC Contract, in each case
classified in a manner consistent with the classification of the items included
in the Phase II Budget.

 

“Phase II Cap Ex Amount” means the sum of (a) the sum of (i) $186,638,312 in
respect of the Phase II Paid Invoices (as shown in column (e) (“Receipts Total
Value”) of the spreadsheet referenced in the definition of Phase II Paid
Invoices), plus (ii) $8,077,171, which constitutes capitalized interest in fixed
assets in connection with the Phase II Expansion, plus (iii) $9,468,004, which
constitutes capitalized issuance costs related to the Phase II Expansion, in the
case of each of clauses (i), (ii) and (iii), paid prior to September 1, 2019;
plus (b) the aggregate amount of (i) all Phase II Cap Ex, plus (ii) capitalized
interest in fixed assets in conjunction with the Phase II Expansion, plus (iii)
capitalized issuance costs related to the Phase II Expansion, in the case of
clauses (i), (ii) and (iii), paid on or after September 1, 2019 and at or prior
to 11:59 PM on the date immediately preceding the Closing Date. For the
avoidance of doubt, clauses (b)(ii) and (b)(iii) shall be calculated on a
consistent basis with the line items for such clauses set forth on Exhibit
11.1(b) under the heading “Phase II Cap Ex Amount”.

 

“Phase II Expansion” means the Company’s expansion that includes adding a second
electric arc furnace, ladle metallurgy furnace, caster strand, and tunnel
furnace to double production of hot-rolled coil and fully utilize the existing
hot rolling mill.

 

“Phase II Paid Invoices” means the items set forth in the tab entitled “Phase II
Paid Invoices Data” in the excel spreadsheet made available to Purchaser on
September 17, 2019 as document 14.9.98 (entitled “Phase II Guide Ti data with
Budget 08-31-2019”) in the electronic dataroom maintained on behalf of the
Company by Intralinks.

 

“Phase IIB Expansion” means the Company’s expansion that includes extending
downstream capabilities by installing equipment designed for the production of
fully-processed non-grain oriented steel, including the Anneal and Pickle Line,
the Reversing Cold Mill and the Anneal and Coating Line.

 

“Pinnacle” means Pinnacle Mountain Holding Company III LLC, an Arkansas limited
liability company.

 

“Pinnacle Note” means the promissory note, dated January 22, 2019, in the
principal amount of $74,387,817 issued by the Company to Pinnacle.

 

“Potential Purchaser Guarantor Change of Control” means Purchaser Guarantor or
Purchaser enter into an agreement, the consummation of which would result in the
occurrence of a Purchaser Guarantor Change of Control.

 



 65 

 

 

“Pre-Closing Covenants” means a Party’s covenants or agreements required to be
performed at or prior to Closing.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period that ends on the Closing
Date.

 

“Preferred Units” means Class C Preferred Units of BRS Newco and the Company as
set forth in the BRS Newco A&R LLC Agreement and the Company A&R LLC Agreement,
respectively.

 

“Purchased Interests” means (i) the product of (x) the Non-Blocker Monetizing
Sponsor Percentage and (y) 1,000 Class A Common Units of BRS Newco and (ii) the
product of (x) the Non-Blocker Monetizing Sponsor Percentage and (y) 1,000 Class
A Common Units of the Company.

 

“Purchaser Fundamental Representations” means the representations and warranties
contained in Sections 5.2 and 5.8.

 

“Purchaser Guarantor Change of Control” means:

 

(a)       any Person or Group (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of
Purchaser Guarantor or Purchaser representing more than 50% of the combined
voting power of Purchaser Guarantor's or Purchaser’s then outstanding voting
securities; provided that there shall be excluded any Person or Group who
becomes such a beneficial owner in connection with an Excluded Transaction; or

 

(b)       the following individuals (the “Incumbent Board”), cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, as of the Effective Date, constitute the board of directors of
Purchaser Guarantor or Purchaser and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest including a consent solicitation relating to the election of
directors of Purchaser Guarantor or Purchaser) whose appointment or election by
the board of directors of Purchaser Guarantor or Purchaser, as applicable, or
nomination for election by Purchaser Guarantor's or Purchaser’s (as applicable)
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(c)       there is consummated a merger or consolidation of Purchaser Guarantor
or Purchaser with any other Person (a “Business Combination”), other than a
merger or consolidation (an “Excluded Transaction”) which would result in at
least a majority of the members of the board of directors of the resulting or
surviving entity (or any ultimate parent thereof) in such Business Combination
(the “New Board”) consisting of individuals (“Continuing Directors”) who were
members of the Incumbent Board immediately prior to consummation of such
Business Combination or who were appointed, elected or recommended for
appointment or election by members of the Incumbent Board prior to consummation
of such Business Combination (excluding from Continuing Directors, any
individual whose election or appointment, or recommendation for election or
appointment, to the New Board was at the request, directly or indirectly, of the
Person which entered into the definitive agreement providing for such Business
Combination with Purchaser Guarantor, Purchaser or any direct or indirect
subsidiary thereof), unless the board of directors of Purchaser Guarantor or
Purchaser, as applicable, determines, prior to such consummation, that there
does not exist a reasonable assurance that, for at least a two-year period
following consummation of such Business Combination, at least a majority of the
members of the New Board will continue to consist of Continuing Directors and
individuals whose election, or nomination for election by stockholders of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination, would be approved by a vote of at least a majority of the
Continuing Directors and individuals whose election or nomination for election
has previously been so approved; or

 



 66 

 

 

(d)       the stockholders of Purchaser Guarantor or Purchaser approve a plan of
a complete liquidation or dissolution of Purchaser Guarantor or Purchaser, as
applicable, or there is consummation of a sale or other disposition of all or
substantially all of the assets of Purchaser Guarantor or Purchaser, other than
to a Person with respect to which, following such sale or other disposition,
more than 50% of the combined voting power of the then outstanding voting
securities of such Person entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of Purchaser Guarantor's or Purchaser’s (as applicable) then outstanding voting
securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of Purchaser Guarantor's or Purchaser’s (as applicable) then
outstanding voting securities.

 

“R&W Insurance Policy” means a representations and warranties insurance policy
in the amount of $232,000,000 bound by AIG Specialty Insurance Company on the
Effective Date and effective as of the Closing Date.

 

“Related Agreements” means the Escrow Agreement, the BRS Newco A&R LLC
Agreement, the Company A&R LLC Agreement and the officer’s certificates
referenced in Section 7.2(c) and Section 7.3(c).

 

“Related Party” means any former, current or future direct or indirect general
or limited partner, equityholder, stockholder, controlling or controlled
Persons, manager, director, officer, employee, Affiliate, Subsidiary, attorney
or other Representatives of any Party or any Group Company, any other
representatives of any of the foregoing, and their respective heirs, executors,
administrators, successors, assignees, and agents.

 

“Release” means any actual or threatened spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the environment.

 

“Representatives” means a Party’s officers, directors, employees, partners,
members, equityholders, controlling or controlled Persons, managers,
accountants, counsel, consultants, advisors, investment bankers and agents.

 



 67 

 

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly owned 50% or more or controlled by, or
(c) an individual that acts on behalf of, a country or territory that is subject
to, or the target of, comprehensive Sanctions, including a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or individual.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or any other Sanctions-related list of designated
Persons maintained by an applicable Governmental Authority described in the
definition of “Sanctions.”

 

“Sanctions” means any sanctions imposed, administered or enforced from time to
time by OFAC, the U.S. Department of State, Her Majesty’s Treasury, the United
Nations, the European Union, or any agency or subdivision of any of the
foregoing, including any regulations, rules, and executive orders issued in
connection therewith.

 

“Seller Capped Expense Amount” means $31,376,000.

 

“Seller Transaction Bonus Amount” means the Seller Capped Expense Amount, less
the Seller Unpaid Transaction Expenses Amount; provided, if the result of the
foregoing is less than $0, then the Seller Transaction Bonus Amount shall be $0.

 

“Seller Unpaid Transaction Expenses Amount” means the lesser of (a) the Unpaid
Transaction Expenses Amount or (b) the Seller Capped Expense Amount.

 

“Stockholders Agreement Termination” means the written termination of the BRS
Corp. Stockholders Agreement, substantially in the form attached hereto as
Exhibit 11.1(g), to be entered into on the Closing Date pursuant to Section 2.2
hereof.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” means, with respect to any Person: (a) any other Person of which
such Person beneficially owns, either directly or indirectly, 50% or more of
(i) the total combined voting power of all classes of voting securities of such
other Person, (ii) the total combined Equity Interests of such other Person, or
(iii) the capital or profit interests of such other Person; or (b) any other
Person of which such Person has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body of such other Person.

 

“Tax” or “Taxes” means any income, alternative or add-on minimum, gross income
or receipts, sales, use, value added, consumption, transfer, gains, ad valorem,
franchise, profits, license, withholding, payroll, direct placement, employment,
excise, severance, stamp, procurement, occupation, premium, property,
environmental or windfall profit tax, custom, duty, tariff or other tax of any
kind whatsoever, together with any interest, additions or penalties with respect
thereto.

 



 68 

 

 

 

“Tax Proceeding” means an audit, examination, contest, litigation or other
proceeding by or against any Taxing Authority.

 

“Tax Return” means any return, declaration, election, report, claim for refund,
information return, estimate, form or similar statement filed or required to be
filed with respect to any Taxes, including any schedule or attachment thereto,
and including any amendment thereof.

 

“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any federal, state or local jurisdiction or any
foreign jurisdiction, having or purporting to exercise jurisdiction with respect
to any Tax.

 

“TMS Service Agreement” the Amended and Restated Master Service Agreement, dated
July 26, 2017, between BRS and TMS International Ozark Services, LLC, as
amended.

 

“TPG” means TPG Furnace, L.P., a Delaware limited partnership.

 

“Transaction Bonus Amount” means the aggregate amount of all change of control,
bonus or retention payments (including the employer portion of any payroll Taxes
attributable thereto) that are payable (pursuant to a pre-existing obligation or
otherwise) by any Group Company to any Participant as a result of the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, including those bonuses described on Exhibit 11.1(h).

 

“Transferred Interests” of an Equityholder means the Equity Interests and Note
Interests set forth opposite the name of such Equityholder on Exhibit A attached
hereto to be transferred in the Restructuring Transactions.

 

“Treasury Regulations” means final and temporary income tax regulations
promulgated by the U.S. Department of Treasury.

 

“Uncovered Breach” means a breach of a representation or warranty that is
expressly excluded from coverage under the R&W Insurance Policy or that is not
covered by the R&W Insurance Policy because the limitation of liability under
the R&W Insurance Policy (i.e., $232,000,000) has been exceeded.

 

“Unpaid Transaction Expenses Amount” means (A) the aggregate amount of all the
Group Companies’ expenses, fees and charges incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement, including all
attorneys’, accountants’, consultants’, professionals’, investment bankers’ and
other advisors’ fees and expenses payable by any Group Company, in each case to
the extent unpaid as of the Closing, plus (B) an amount equal to 50.1% of the
premium (as well as taxes, fees and insurer’s expenses relating thereto,
including for the avoidance of doubt, fees and expenses associated with carrier
diligence and brokerage fees) for the R&W Insurance Policy.

 



 69 

 

 

“Watco Call Amount” means $11,000,000.

 

“Willful Breach” means a breach or failure to perform, in each case, that is the
consequence of an act or omission by a Party where such Party knew, or
reasonably would have been expected to know, that such act or omission would, or
would reasonably be expected to, cause or result in a material breach of this
Agreement, including any failure by a party to consummate the Closing after the
applicable conditions set forth in Article VII have been satisfied or waived
(other than the conditions that by their nature are to be satisfied by actions
to be taken at the Closing).

 

“Working Capital Adjustment” means the amount by which the Closing Net Working
Capital is greater than or less than, as the case may be, the Peg Net Working
Capital.  For the avoidance of doubt, the Working Capital Adjustment will be
positive if the Closing Net Working Capital is greater than the Peg Net Working
Capital and negative if the Closing Net Working Capital is less than the Peg Net
Working Capital.

 

Section 11.2        Cross References.  Each of the following terms is defined in
the Section set forth opposite such term:

 

Accounting Referee Section 1.5(d)(i) Agreement Introductory Paragraph Allocation
Objection Notice Section 8.5 Audited BRS Corp. Financial Statements Section
3.5(a) Audited Company Financial Statements Section 3.5(a) Audited Financial
Statements Section 3.5(a) Base Purchase Price Section 1.3 Basket Section 10.5(c)
Blocker PSA Recitals BRS Corp. Introductory Paragraph BRS Corp. Financial
Statements Section 3.5(a) BRS Newco Introductory Paragraph Closing Section 2.1
Closing Date Section 2.1 Closing Legal Impediment Section 7.1(a) Company
Introductory Paragraph Company Financial Statements Section 3.5(a) Company
Indemnitees Section 10.4 Company Pass-Through Return Section 8.1(a)
Confidentiality Agreement Section 6.4 Covenant and Exclusion Indemnity Cap
Section 10.5(c) Current Representation Section 12.16(a) Designated Person
Section 12.16(b) Effective Date Introductory Paragraph Equityholder Introductory
Paragraph Equityholder Basket Section 10.5(e) Escrow Agent Section 1.4(b)(iii)

 



 70 

 

 

Escrow Agreement Section 1.4(b)(iii) Estimated Closing Adjustment Section 1.4(a)
Estimated Closing Adjustment Statement Section 1.4(a) Final Statement Section
1.5(a) Financing Section 6.7(a) Fundamental Indemnity Cap Section 10.5(c)
Fundamental Representations Section 7.2(a) General Indemnity Cap Section 10.5(c)
GPP Agreement Recitals Group Companies Financial Statements Section 3.5(a)
Guaranteed Obligations Section 12.17(a) Indemnifying Party Section 10.6(a) IRS
Section 3.14(a) Labor Contract Section 3.15(a) Leased Real Property Section
3.7(b) Leases Section 3.7(b) Legal Requirement Section 3.12 Material Contract
Section 3.9(b) Monetizing Sponsors Recitals Multiemployer Plan Section 3.14(b)
Notice of Claim Section 10.6(a) Notice of Disagreement Section 1.5(b)(ii)
Outside Date Section 9.1(e) Parties Introductory Paragraph Party Introductory
Paragraph Potential Contributor Section 10.5(j) Preliminary Statement Section
1.5(a) Purchase Section 1.2(a) Purchase Closing Section 2.1 Purchase Price
Section 1.3 Purchase Price Adjustment Section 1.5(e) Purchase Price Allocation
Section 8.5 Purchased Interests Recitals Purchaser Introductory Paragraph
Purchaser Basket Section 10.5(g) Purchaser Guarantor Introductory Paragraph
Purchaser Indemnitee Section 10.2 Receivables Section 3.5(d) Registered Company
IP Section 3.8(a) Restructuring Closing Section 2.1 Restructuring Transactions
Section 1.1 Securities Act Section 3.2(g) Statement Date Section 3.5(a) Third
Party Claim Section 10.6(b) TPG Blocker Recitals

 



 71 

 

 

TPG Growth Recitals Unaudited BRS Corp. Financial Statements Section 3.5(a)
Unaudited BRS Financial Statements Section 3.5(a) Unaudited Company Financial
Statements Section 3.5(a) Unaudited Financial Statements Section 3.5(a)
Unresolved Matters Section 1.5(d)(iii)

 

ARTICLE XII
GENERAL PROVISIONS

 

Section 12.1        Disclosure Letter. 

 

Any disclosure in any Section of the Disclosure Letter of any Contract,
Liability, default, breach, violation, limitation, impediment or other matter,
although the provision for such disclosure may require such disclosure only if
such Contract, Liability, default, breach, violation, limitation, impediment or
other matter be “material,” shall not be construed against the Company, as an
assertion by the Company, that any such Contract, Liability, default, breach,
violation, limitation, impediment or other matter is, in fact, material. No
reference to or disclosure of any item or other matter in the Disclosure Letter
will be construed as an admission or indication that such item or other matter
is material. Any disclosure by the Company in any Section of the Disclosure
Letter shall be deemed to be fully disclosed with respect to all other sections
of the Disclosure Letter, to the extent that the relevance to the disclosure
required by or provided in another Section of the Disclosure Letter is
reasonably apparent on its face. The Disclosure Letter is not intended to
constitute, and shall not be construed as constituting, any representations or
warranties of the Equityholders, the Company or BRS Newco except as and to the
extent provided in this Agreement, subject to the limitations and conditions
provided for in this Agreement. The Disclosure Letter may include items or
information which the Company is not required to disclose under this Agreement;
disclosure of such items or information shall not affect (directly or
indirectly) the interpretation of this Agreement or the scope of any disclosure
obligation under this Agreement. The attachments to the Disclosure Letter form
an integral part of the Disclosure Letter and are incorporated by reference for
all purposes as if set forth fully therein. The headings contained in the
Disclosure Letter are for convenience of reference purposes only and will not
affect in any way the meaning or interpretation of this Agreement or the
Disclosure Letter. No disclosure in the Disclosure Letter relating to any
possible breach or violation of any Contract or applicable Law will be construed
as an admission or indication that any such breach or violation exists or has
actually occurred.

 

Section 12.2        Assignment. Neither this Agreement nor any of the rights or
obligations of the Parties may be assigned by a Party without the prior written
consent of the other Parties; provided, that, (a) Purchaser may assign its
rights under this Agreement, in whole or in part, to one or more of its
Affiliates and (b) Purchaser may collaterally assign its rights hereunder to its
lenders, in each case, without the prior written consent of the other Parties;
provided, further, that such assignment shall not release Purchaser from its
obligations hereunder. This Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the Parties and their respective successors
and permitted assigns. Any attempted assignment in violation of this Section
12.2 shall be void.

 



 72 

 

 

Section 12.3        No Third-Party Beneficiaries. Except for the Persons covered
by Sections 12.15 and 12.16, this Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns, and nothing
herein expressed or implied shall give or be construed to give to any other
Person any benefit or create any right or cause of action for any other Persons.

 

Section 12.4        Entire Agreement; Amendments. This Agreement, including any
Exhibits, the Disclosure Letter and the Confidentiality Agreement, and the
Related Agreements contain the complete and entire understanding of the parties
with respect to their subject matter; provided, that in the event of any
conflict between this Agreement and the Confidentiality Agreement, this
Agreement shall prevail. This Agreement and the Related Agreements supersede all
prior written or oral statements representations, warranties, promises,
assurances, agreements and understandings between the Parties relating to or in
connection with the subject matter of this Agreement and the Related Agreements.
All Exhibits attached hereto or referred to herein are hereby incorporated in
and made part of this Agreement as if set forth in full herein. This Agreement
may not be amended, modified or superseded except in writing signed by each
Party.

 

Section 12.5        Notices.  All notices, requests, demands, waivers and other
communications (including, for the avoidance of doubt, any notice or document
sent by any Party pursuant to Article I) under this Agreement shall be in
writing and shall be deemed to have been duly given (i) on the date of service
if served personally on the Party to whom notice is to be given; (ii) on the day
of transmission if sent by e-mail to the e-mail address given below (provided no
delivery failure message is received by the sender); (iii) on the Business Day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the United States Postal Service; or (iv) on the
fifth day after mailing, if mailed to the Party to whom notice is to be given,
by first class mail, registered or certified, postage prepaid and properly
addressed, to the Party as follows:

 

(a)        If to Purchaser or Purchaser Guarantor:

 

U. S. Steel Holdco LLC

c/o United States Steel Corporation

600 Grant St., 61st Floor

Pittsburgh, PA 15219

Attn: Richard Fruehauf

Email: RLFruehauf@uss.com

 



 73 

 

 

with a copy (which shall not constitute notice) to:

 

U. S. Steel Holdco LLC

c/o United States Steel Corporation

600 Grant St., 15th Floor

Pittsburgh, PA 15219

Attn: Mark Furry, Associate General Counsel – Corporate

Email: MWFurry@uss.com

 

and

 

Milbank LLP

55 Hudson Yards

New York, NY 10001

Attn: Robert Kennedy

Email: RKennedy@milbank.com

 

(b)        If to the Company or BRS Newco:

 

Big River Steel Holdings LLC

2027 East State Highway 198

Osceola, AR 72370

Attn: Chairman

Email: dstickler@bigriversteel.com

 

with a copy (which shall not constitute notice) to:

 

Baker & Hostetler LLP

127 Public Square, Suite 2000

Cleveland, OH 44114

Attn: Albert T. Adams

Email: aadams@bakerlaw.com

 

(c)        If to CSEI:

 

Consolidated Steel Equity Investors, LLC

c/o Global Principal Partners, LLC

801 Brickell Ave., Suite 900

Miami, FL 33131

Attn: David Stickler

Email: dstickler@globalprincipal.com

 

(d)        If to CSEI Pref:

 

CSEI Preferred Holdings LLC

c/o Global Principal Partners, LLC

801 Brickell Ave., Suite 900

Miami, FL 33131

Attn: David Stickler

Email: dstickler@globalprincipal.com

 



 74 

 

 

(e)        If to GCP/BRS:

 

GCP/BRS Investors, LLC

c/o Greenwich Chemical Partners, LLC

200 Railroad Ave., Suite 200

Greenwich, CT 06830

Attn: Andrew Georges

Email: andrew@grenchem.com

 

With a copy (which shall not constitute notice) to:

 

Petrus Asset Management Company/Perot Investments, Inc.

3000 Turtle Creek Blvd.

Dallas, TX 75219

Attn: General Counsel

Email: settlements@pgrp.net; hays.lindsley@perot.com; jonathan.covin@pgrp.net

 

(f)         If to KM BRS:

 

KM BRS, LLC

4111 East 37th Street North

Wichita, KS 67220

Attn: General Counsel

 

With a copy (which shall not constitute notice) to:

 

Jones Day

1420 Peachtree Street

Atlanta, GA 30309

Attn: Bryan E. Davis and Patrick S. Baldwin

Email: bedavis@jonesday.com and pbaldwin@jonesday.com

 

(g)        If to Pinnacle:

 

Pinnacle Mountain Holding Company III LLC

c/o Arkansas Teachers Retirement System

1400 W. Third Street

Little Rock, AR 72201

Attn: Executive Director

Email: dmenza@williamsanderson.com

 



 75 

 

 

(h)        If to TPG:

 

TPG Furnace, L.P.

301 Commerce Street

Suite 3300

Fort Worth, TX  76102

Attention: Office of General Counsel

c/o David Mosse and Brandon Vongsawad

Email: officeofgeneralcounsel@tpg.com

Cc: dmosse@tpg.com and bvongsawad@tpg.com

 

With a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attn: Kevin M. Schmidt and Christopher Anthony

Email: kmschmidt@debevoise.com and canthony@debevoise.com

 

or such other addresses or numbers and/or addressee as are furnished in writing
by the applicable Party.

 

Section 12.6        Expenses.  Subject to Section 8.4 and the provisions hereof
related to the Unpaid Transaction Expenses Amount, all costs and expenses
incurred by a Party or any of its Affiliates in connection with this Agreement
and the transactions contemplated by this Agreement will be paid by such Party
or such Affiliate, whether or not the transactions contemplated by this
Agreement are consummated.

 

Section 12.7        Interpretation.

 

(a)        The words “hereof” “herein” and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement, and Article,
Section, Exhibits and Schedule references are to the Articles, Sections,
Exhibits and Schedules of this Agreement unless otherwise specified. Whenever
the words “include,” “includes” “including” or similar expressions are used in
this Agreement, they will be understood to be followed by the words “without
limitation.” The words describing the singular number will include the plural
and vice versa, and words denoting any gender will include all genders and words
denoting natural persons will include corporations, limited liability companies
and partnerships and vice versa. The phrase “made available” in this Agreement
will mean that the information referred to has been posted in the electronic
dataroom maintained on behalf of the Company by Intralinks (as evidenced by a
flash-drive, DVD or CD-ROMs imprinted with all such documents or information and
delivered by the Company to Purchaser promptly following the Effective Date)
prior to the Effective Date. The descriptive headings of the several Articles
and Sections of this Agreement, the Exhibits and Table of Contents to this
Agreement and the Disclosure Letter are inserted for convenience only, do not
constitute part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement. Except as specifically stated herein, any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein (except for the Disclosure
Letter) means such agreement, instrument or statute as from time to time
amended, modified or supplemented. The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event of an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.  All references to “$” or “dollars” are to
U.S. dollars, and all amounts to be calculated or paid under this Agreement will
be in U.S. dollars.

 



 76 

 

 

(b)        For all purposes of this Agreement, the phrase “to the Knowledge of
the Company” and any derivations thereof shall mean, as of the applicable date,
the actual knowledge, after inquiry of their direct reports, of David Stickler,
Ari Levy, James Bell, Tommy Kifer, Mark Carano and Lenore Trammell, none of whom
shall have any personal Liability or obligations regarding such knowledge.

 

Section 12.8        Counterparts.  This Agreement may be executed in multiple
original, PDF or facsimile counterparts, each of which shall be deemed an
original, and all of which taken together shall be considered one and the same
agreement.  In the event that any signature to this Agreement or any agreement
or certificate delivered pursuant hereto, or any amendment thereof, is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

Section 12.9        Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability will not affect the validity,
force or effect of any other provision of this Agreement. Upon such
determination, the Parties will negotiate in good faith to modify this Agreement
so to as effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

Section 12.10      Governing Law; Consent to Exclusive Jurisdiction.

 

(a)        The interpretation and construction of this Agreement, and all
matters relating to this Agreement, will be governed by the laws of the State of
Delaware applicable to contracts made and to be performed entirely within the
State of Delaware without giving effect to any conflict of law provisions
thereof.

 

(b)        Each Party agrees that any legal action or proceeding with respect to
this Agreement shall be brought in the Court of Chancery in the City of
Wilmington, New Castle County, Delaware except where such court lacks subject
matter jurisdiction. In such event, the action or proceeding shall be brought in
the federal district court sitting in the City of Wilmington, Delaware. Each
Party irrevocably submits itself in respect of its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts in any
legal action or proceeding arising out of this Agreement. Each Party irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement brought in the courts referred to in this Section 12.10(b).
Each Party consents to process being served in any such action or proceeding by
the mailing of a copy thereof to the address (set forth in Section 12.5) below
its name and agrees that such service upon receipt will constitute good and
sufficient service of process or notice thereof. Nothing in this paragraph will
affect or eliminate any right to serve process in any other manner permitted by
law. To the extent that any Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each such Party hereby
irrevocably (i) waives such immunity in respect of its obligations with respect
to this Agreement and (ii) submits to the personal jurisdiction of the courts
referenced in this Section 12.10(b).

 



 77 

 

 

Section 12.11      WAIVER OF JURY TRIAL.  THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN ANY ACTION OR OTHER PROCEEDING
BROUGHT BY ANY PARTY TO THIS AGREEMENT AGAINST ANY OTHER PARTY OR PARTIES TO
THIS AGREEMENT WITH RESPECT TO ANY MATTER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH OR RELATED TO THIS AGREEMENT OR THE RELATED AGREEMENTS OR ANY
PORTION OF THIS AGREEMENT OR THE RELATED AGREEMENTS, WHETHER BASED UPON
CONTRACTUAL, STATUTORY, TORTIOUS OR OTHER THEORIES OF LIABILITY.  EACH PARTY
REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL REGARDING THE MEANING AND EFFECT
OF THE FOREGOING WAIVER OF ITS RIGHT TO A JURY TRIAL.

 

Section 12.12      Recovery of Fees by Prevailing Party.  In any action at law
or in equity to enforce any of the provisions or rights under this Agreement,
the Party which does not prevail in such litigation, as determined by the court
in a final Judgment, shall pay to the prevailing Party all costs, expenses and
attorneys’ fees incurred by the prevailing Party, including such costs, expenses
and fees of any appeals. If the prevailing Party shall recover Judgment in any
Action, its costs, expenses and attorneys’ fees shall be included as part of
such Judgment.

 

Section 12.13      Specific Performance.  Except as otherwise expressly provided
herein, any and all remedies provided herein will be deemed cumulative with and
not exclusive of any other remedy conferred hereby or conferred by Law or equity
upon such Party, and the exercise by a Party of any one remedy will not preclude
the exercise of any other remedy. The Parties agree that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the Parties do not perform their respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that, prior to the valid termination of this Agreement pursuant to Article IX,
the Parties shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement, this being
in addition to any other remedy to which they are entitled at Law or in equity.
Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement, and hereby waives (a) any
defenses in any action for an injunction, specific performance or other
equitable relief, including the defense that the other Parties have an adequate
remedy at Law or an award of specific performance is not an appropriate remedy
for any reason at Law or equity, and (b) any requirement under Law to post a
bond, undertaking or other security as a prerequisite to obtaining equitable
relief.

 



 78 

 

 

Section 12.14      Certain Acknowledgments of Purchaser and Purchaser Guarantor.
Purchaser and Purchaser Guarantor hereby acknowledge and agree that:

 

(a)        NONE OF THE EQUITYHOLDERS, THE COMPANY, BRS NEWCO OR ANY OTHER PERSON
MAKES ANY REPRESENTATION OR WARRANTY TO PURCHASER OR ANY OTHER PERSON, EXPRESS
OR IMPLIED, WITH RESPECT TO THE BUSINESS, THE GROUP COMPANIES, THE PURCHASED
INTERESTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACCURACY OR COMPLETENESS
OF ANY INFORMATION WITH RESPECT THERETO, INCLUDING ANY REPRESENTATION OR
WARRANTY AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR FUTURE
RESULTS, OTHER THAN AS EXPRESSLY PROVIDED IN ARTICLE III OR IV OF THIS
AGREEMENT, AND THE EQUITYHOLDERS, THE COMPANY AND BRS NEWCO HEREBY DISCLAIM ANY
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER MADE BY THE EQUITYHOLDERS, THE
COMPANY, BRS NEWCO OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES OR REPRESENTATIVES OR ANY
OTHER PERSON. OTHER THAN THE REPRESENTATIONS AND WARRANTIES IN ARTICLES III AND
IV, THE PURCHASED INTERESTS (INCLUDING THE ASSETS AND PROPERTIES OF THE GROUP
COMPANIES) ARE BEING TRANSFERRED ON A “WHERE IS” AND, AS TO CONDITION, “AS IS”
BASIS, WITHOUT ANY OTHER REPRESENTATION OR WARRANTY (INCLUDING ANY IMPLIED OR
EXPRESSED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
FUTURE RESULTS).

 

(b)        None of the Equityholders, the Company, BRS Newco or any other Person
makes any representation or warranty to Purchaser or Purchaser Guarantor
regarding the probable success or profitability of the Group Companies, and any
projections, forecasts, estimates, budgets or other forward-looking statements
or information provided in connection with the negotiation and execution of this
Agreement and the consummation of the transactions contemplated hereby are
estimates and projections of future performance that were made by the Company,
and there is no assurance that any such results will be achieved.

 



 79 

 

 

(c)        It has not relied on any promise, representation or warranty that is
not set forth in Article III or IV of this Agreement and that none of the
Equityholders, the Company, BRS Newco or any other Person makes any
representation or warranty with respect to any management presentation or any
financial projection or forecast relating to the Business or the Group
Companies. Purchaser and Purchaser Guarantor acknowledge that they have
conducted, to their satisfaction, an independent investigation and verification
of the financial condition, results of operations, assets, liabilities,
properties and projected operations of the Group Companies and, in making their
determination to proceed with the transactions contemplated by this Agreement,
Purchaser and Purchaser Guarantor have relied on the results of their own
independent investigation and verification, in addition to the representations
and warranties of the Equityholders, the Company and BRS Newco expressly and
specifically set forth in Article III and IV of this Agreement. None of the
Equityholders, the Company, BRS Newco or any other Person will have or be
subject to any liability to Purchaser, Purchaser Guarantor or any other Person
resulting from the distribution to Purchaser, Purchaser Guarantor or their
Representatives or Purchaser’s or Purchaser Guarantor’s use of, any such
information, including any confidential memoranda distributed on behalf of the
Equityholders, the Company or BRS Newco or other publications or data room
information provided or otherwise made available to Purchaser, Purchaser
Guarantor or their Representatives, or any other document or information in any
form provided or otherwise made available to Purchaser, Purchaser Guarantor or
their Representatives in connection with this Agreement or related to the
Business.

 

Section 12.15      Non-Recourse.

 

(a)        This Agreement may only be enforced against the named parties hereto
(subject to the terms, conditions and other limitations set forth herein).
Subject to the limitations contained herein, (i) all Actions based upon, arising
out of or relating to this Agreement may be made only against the Persons that
are expressly identified as parties hereto and (ii) except as expressly provided
hereunder, no Related Party shall have any liability or obligation with respect
to this Agreement or with respect to any claim or cause of action arising out of
or relating to this Agreement.

 

(b)        Notwithstanding anything that may be expressed or implied in this
Agreement, each Party agrees, on behalf of itself and its Affiliates, that this
Agreement may only be enforced against, and any claim or cause of action based
upon, arising out of, or related to this Agreement may only be brought against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein (subject to the limitations
contained therein), respectively, with respect to any such party. Except to the
extent a Related Party is a named party to this Agreement (and then only to the
extent of the specific obligations undertaken by such named party in this
Agreement, and not otherwise), no Related Party shall have any liability to any
Party or any of its Affiliates relating to or arising out of this Agreement or
in respect of any other document or theory of law or equity or in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, whether at law or equity, in contract, in tort or otherwise.

 



 80 

 

 

Section 12.16      Conflicts; Privileges.

 

(a)        Acknowledgment of Representation.  Purchaser and Purchaser Guarantor
acknowledge that the Group Companies have retained Baker & Hostetler LLP to act
as their counsel in connection with this Agreement, the Confidentiality
Agreement and any transaction contemplated hereby or thereby (the “Current
Representation”).

 

(b)        Affirmation of Representation.  Purchaser and Purchaser Guarantor
hereby agree that after the Closing, Baker & Hostetler LLP may represent the
Group Companies or any officer, director, manager, employee, shareholder,
partner or member of any Group Company (any such Person, a “Designated Person”)
in any matter involving or arising from the Current Representation, including
any interpretation or application of this Agreement or the Confidentiality
Agreement, and including for the avoidance of doubt in any litigation,
arbitration, dispute or mediation between or among Purchaser, Purchaser
Guarantor or any of their Affiliates, and any Designated Person, even though the
interests of such Designated Person may be directly adverse to Purchaser,
Purchaser Guarantor or any of their Affiliates.

 

(c)        Waiver of Conflict. Purchaser and Purchaser Guarantor hereby waive
and agree not to assert (i) any claim that Baker & Hostetler LLP has a conflict
of interest in any representation described in Section 12.16(b) above, and (ii)
any confidentiality obligation with respect to any communication between Baker &
Hostetler LLP and any Designated Person occurring during the Current
Representation.

 

(d)        Retention of Privilege.  Purchaser and Purchaser Guarantor hereby
agree that as to all communications (whether before, at or after the Closing)
between Baker & Hostetler LLP and any Designated Person that relate in any way
to the Current Representation, the attorney-client privilege and all rights to
any other evidentiary privilege, and the protections afforded to information
relating to representation of a client under applicable rules of professional
conduct, belong to such Designated Person and may be controlled by such
Designated Person and shall not pass to or be claimed by Purchaser or Purchaser
Guarantor.  Without limiting the foregoing, notwithstanding any policy of
Purchaser or Purchaser Guarantor or any agreement between a Group Company and
any Designated Person or any Representative of any Designated Person or a Group
Company, whether established or entered into before, at or after the Closing,
neither Purchaser nor Purchaser Guarantor may review or use for any purpose
without such Designated Person’s written consent, or seek to compel disclosure
to Purchaser or Purchaser Guarantor (or any of their Representatives), any
communication or information (whether written, oral, electronic or in any other
medium) described in the previous sentence.

 

(e)        Further Assurances.  Purchaser and Purchaser Guarantor shall take all
steps necessary to implement the intent of this Section 12.16. Purchaser and
Purchaser Guarantor further agree that Baker & Hostetler LLP and its partners
and employees are third party beneficiaries of this Section 12.16.

 



 81 

 

 

Section 12.17      Guarantee.

 

(a)        In consideration of the Company, BRS Newco and the Equityholders
entering into this Agreement at Purchaser’s request, Purchaser Guarantor
unconditionally and irrevocably guarantees to the Company, BRS Newco and the
Equityholders and the Company Indemnitees the due and punctual performance and
observance by Purchaser of all of its obligations, representations, covenants,
warranties and indemnities under or pursuant to this Agreement and the other
Related Agreements (which, for purposes of this Section 12.17, shall not include
the BRS Newco A&R LLC Agreement or the Company A&R LLC Agreement) (the
“Guaranteed Obligations”) and unconditionally and irrevocably indemnifies the
Company, BRS Newco and the Equityholders against all Losses that it may suffer
if any of the Guaranteed Obligations is or becomes unenforceable, invalid or
illegal. The liability of Purchaser Guarantor under this Section 12.17 will not
be released or diminished by any variation of the Guaranteed Obligations or by
any forbearance, neglect or delay in seeking performance of the Guaranteed
Obligations or by any granting of time for such performance.

 

(b)        If and whenever Purchaser defaults for any reason whatsoever in the
performance of any of the Guaranteed Obligations, Purchaser Guarantor shall as
soon as reasonably practicable (but in any event within three Business Days)
following demand unconditionally perform (or procure the performance of) and
satisfy (or procure the satisfaction of) the Guaranteed Obligations in regard to
which such default has been made in the manner prescribed by this Agreement and
so that the same benefits are conferred on the Company, BRS Newco, the
Equityholders and the Company Indemnitees as it would have received if the
Guaranteed Obligations had been duly performed and satisfied by Purchaser.

 

(c)        This guarantee is to be a continuing guarantee and accordingly is to
remain in force until all the Guaranteed Obligations have been performed or
satisfied. This guarantee is in addition to and without prejudice to and not in
substitution for any rights that the Company, BRS Newco, the Equityholders and
the Company Indemnitees may now or in future have or hold for the performance
and observance of the Guaranteed Obligations.

 

(d)        As a separate and independent stipulation Purchaser Guarantor
acknowledges, confirms and agrees that any of the Guaranteed Obligations
(including any monies payable) that is or becomes unenforceable against, or not
capable of recovery from, Purchaser by reason of any legal limitation,
disability or incapacity on or of Purchaser or any other fact or circumstances
(other than any limitation imposed by this Agreement) will nevertheless be
enforceable against and recoverable from Purchaser Guarantor as though the same
had been incurred by Purchaser Guarantor and Purchaser Guarantor were the sole
or principal obligor in respect of that Guaranteed Obligation, and the Guarantor
shall pay the Guaranteed Obligations as soon as reasonably practicable (but in
any event within three Business Days) following demand. Without limiting the
generality of the foregoing, (i) Purchaser Guarantor hereby waives: (A) notice
of acceptance of this guarantee, and of the creation or existence of any of the
Guaranteed Obligations and of any action by the Company, BRS Newco and the
Equityholders in reliance hereon or in connection herewith; (B) presentment,
demand for payment, notice of dishonor or nonpayment, protest and notice of
protest with respect to the Guaranteed Obligations; and (C) any requirement that
suit be brought against, or any other action by the Company, BRS Newco or the
Equityholders be taken against, or any notice of default or other notice be
given to, or any demand be made on, Purchaser or any other Person, or that any
other action be taken or not taken as a condition to Purchaser Guarantor's
liability for the Guaranteed Obligations or as a condition to the enforcement of
this Agreement or the Guaranteed Obligations against Purchaser Guarantor; and
(ii) the liability of Purchaser Guarantor under this Agreement and the
Guaranteed Obligations shall be irrevocable and enforceable irrespective of: (A)
any change in the time, manner, terms, place of payment, or in any other term of
all or any of the Guaranteed Obligations, or any other document executed in
connection therewith; (B) any sale, exchange, release, or non-perfection of any
property standing as security for the Guaranteed Obligations, or any release,
amendment, waiver, or consent to departure from any other guaranty, for all or
any of the Guaranteed Obligations; (C) failure, omission, delay, waiver, or
refusal by the Company, BRS Newco or the Equityholders to exercise, in whole or
in part, any right or remedy held by the Company, BRS Newco or the Equityholders
with respect to the Guaranteed Obligations; (D) any change in the existence,
structure, or ownership of Purchaser Guarantor or Purchaser, or any insolvency,
bankruptcy, reorganization, or other similar proceeding; and (E) any other
circumstance that might otherwise constitute a defense available to, or
discharge of, Purchaser Guarantor not available to Purchaser.

 



 82 

 

 

(e)        None of the Company, BRS Newco or any Equityholder or any of its
Affiliates will owe any obligations or have any liability to Purchaser Guarantor
under or in connection with this Agreement or any of the Related Agreements,
except for any Related Agreement to which the Company, BRS Newco or such
Equityholder and Purchaser Guarantor are parties. Purchaser Guarantor
irrevocably and unconditionally waives any claim or other remedy that Purchaser
Guarantor may have against the Company, BRS Newco or the Equityholders or any
Affiliates thereof in respect of any liability. Without prejudice to the
generality of the foregoing, Purchaser Guarantor accepts all of the exclusions,
disclaimers and limitations of, and any acknowledgment of Purchaser or other
provision that would have the effect of reducing, the liability of the Company,
BRS Newco, the Equityholders or their respective Affiliates under or in
connection with this Agreement or any of the other Related Agreements as if
Purchaser Guarantor were Purchaser.

 

[Remainder of this Page Intentionally Left Blank; Signature Page Follows]

 



 83 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

  BRS STOCK HOLDCO LLC             By: /s/ David Stickler     Name: David
Stickler     Title: Authorized Representative       BIG RIVER STEEL HOLDINGS LLC
            By: /s/ David Stickler     Name: David Stickler     Title: Chief
Executive Officer       CONSOLIDATED STEEL EQUITY INVESTORS, LLC       By:
Global Principal Partners LLC, its manager       By: Steel Investors LLC, its
manager         By: /s/ David L. Stickler     Name: David L. Stickler, Trustee
of the David L. Stickler Trust u/a/d January 26, 1999     Title: Managing Member
          GCP/BRS INVESTORS, LLC             By: /s/ Andrew S. Georges     Name:
Andrew S. Georges     Title: President           CSEI PREFERRED HOLDINGS LLC    
  By: Global Principal Partners LLC, its manager       By: Steel Investors LLC,
its manager       By: /s/ David L. Stickler     Name: David L. Stickler, Trustee
of the David L. Stickler Trust u/a/d January 26, 1999     Title: Managing Member

 



 84 

 

 

  KM BRS, LLC               By: /s/ Vance Holtzman     Name: Vance Holtzman    
Title: Vice President           PINNACLE MOUNTAIN HOLDING COMPANY III LLC      
By: Arkansas Teacher Retirement System, its sole member         By: /s/ Rod
Graves     Name: Rod Graves     Title: Dep. Dir. / Dep. Mngr           TPG
FURNACE, L.P.       By: TPG Growth II Advisors, Inc., its General Partner      
      By: /s/ David Mosse     Name: David Mosse     Title: Vice President      
    U. S. STEEL HOLDCO LLC           By: /s/ Dean Marshall     Name: Dean
Marshall     Title: President

 



 85 

 

 

  UNITED STATES STEEL CORPORATION               By: /s/ David B. Burritt    
Name: David B. Burritt     Title: President

 



 86 

 